Exhibit 10.4
SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE
CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN
REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION,
AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH TWO ASTERISKS (**).
Execution Version
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CHIPETA PROCESSING LLC
(A DELAWARE LIMITED LIABILITY COMPANY)
DATED EFFECTIVE AS OF JULY 23, 2009
THE MEMBERSHIP INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
ANY STATE SECURITIES ACTS OR OTHER SIMILAR STATUTES IN RELIANCE UPON EXEMPTIONS
UNDER THOSE ACTS. THE SALE OR OTHER DISPOSITION OF THE MEMBERSHIP INTERESTS IS
PROHIBITED UNLESS SUCH SALE OR DISPOSITION IS MADE IN COMPLIANCE WITH ALL SUCH
APPLICABLE ACTS, OR UNLESS AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION
WITH SUCH TRANSFER. ADDITIONAL RESTRICTIONS ON TRANSFER OF THE MEMBERSHIP
INTERESTS ARE SET FORTH IN THIS AGREEMENT. BY ACQUIRING THE MEMBERSHIP INTERESTS
IN THE COMPANY, EACH MEMBER REPRESENTS THAT IT HAS ACQUIRED THE MEMBERSHIP
INTERESTS FOR INVESTMENT AND THAT IT WILL NOT SELL OR OTHERWISE DISPOSE OF THE
MEMBERSHIP INTERESTS WITHOUT REGISTRATION OR OTHER COMPLIANCE WITH THE AFORESAID
ACTS AND THE RULES AND REGULATIONS THEREUNDER, UNLESS AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND UNDER ANY APPLICABLE STATE SECURITIES
LAWS IS AVAILABLE IN CONNECTION WITH THE TRANSFER, AND THE REQUIREMENTS OF THIS
AGREEMENT.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page Article 1
        Organization
       
 
           
1.1
  Continuation     1  
1.2
  Name     1  
1.3
  Business     1  
1.4
  Places of Business; Registered Agent     2  
1.5
  Term     2  
1.6
  Qualification in Other Jurisdictions     2  
1.7
  No State Law Partnership     2  
1.8
  Title to Company Property     2  
 
            Article 2
        Definitions and References
       
 
           
2.1
  Defined Terms     2  
2.2
  References, Titles and Other Rules of Construction     8  
 
            Article 3
        Capitalization and Admission of Members
       
 
           
3.1
  Membership Interests     9  
3.2
  Capital Contributions     9  
3.3
  Return of Contributions     10  
3.4
  Preemptive Rights     11  
 
            Article 4
        Allocations and Distributions
       
 
           
4.1
  Allocation Among Members     11  
4.2
  Distributions     11  
4.3
  Special Distribution     12  
 
            Article 5
        Management of the Company
       
 
           
5.1
  Management by Members; Managing Member     12  
5.2
  Resignation and Removal of the Managing Member     12  
5.3
  Management and Operating Fees     13  
5.4
  Duties and Powers of the Managing Member     14  
5.5
  Officers     15  
5.6
  Actions Requiring Member Approval     17  
5.7
  No Duty to Consult     18  
5.8
  Tax Matters     18  
5.9
  Tax Returns     19  
5.10
  Tax Matters Partner     19  
5.11
  Classification     19  

 



--------------------------------------------------------------------------------



 



                      Page
5.12
  Subsidiary Governance     19  
5.13
  Insurance     20  

              Article 6
        Processing Contracts; Marketing; Plant Expansions
       
 
           
6.1
  Production Commitments/Member Gas/Tribal Royalty Gas     20  
6.2
  Certain Duties, Powers and Representations of Ute Energy     20  
6.3
  Third Party Processing Contracts     21  
6.4
  Third Party Gas     21  
6.5
  Marketing     22  
6.6
  Plant Expansions     22  
 
            Article 7
        Rights of Members
       
 
           
7.1
  Rights of Members     22  
7.2
  Liability to Third Parties     23  
7.3
  Voting; Meetings of Members     23  
7.4
  Indemnification; Advancement of Expenses; Insurance; Limitation of Liability  
  23  
7.5
  Contracts with Affiliates     26  
7.6
  Other Business Activities of Ute Energy     26  
 
            Article 8
        Books, Reports, Budgets and Confidentiality
       
 
           
8.1
  Books and Records; Capital Accounts     27  
8.2
  Bank Accounts     27  
8.3
  Reports     27  
8.4
  Budget     28  
8.5
  Capital Expansion Proposals and Sole Risk Project     29  
8.6
  Overruns.     30  
8.7
  Audits     31  
8.8
  Objections to Reports     31  
8.9
  Confidentiality     31  
 
            Article 9
        Dissolution, Liquidation and Termination
       
 
           
9.1
  Dissolution     31  
9.2
  Liquidation and Termination     32  
 
            Article 10
        Transfer of Interests
       
 
           
10.1
  Limitation on Transfer     33  
10.2
  Transferees     33  

 



--------------------------------------------------------------------------------



 



                      Page Article 11
        Miscellaneous
       
 
           
11.1
  Notices     34  
11.2
  Governing Law, Waiver of Jury Trial and Waiver of Certain Damages     35  
11.3
  Waiver of Action for Partition     35  
11.4
  Defaults     35  
11.5
  Dispute Resolution     35  
11.6
  Successors and Assigns     35  
11.7
  Amendment     36  
11.8
  Counterparts     36  
11.9
  No Waiver     36  
11.10
  Public Statements     36  
11.11
  Execution in Writing     37  
11.12
  Representation by Counsel     37  
11.13
  Surface Use and Access Agreement.     37  
 
           

      List of Exhibits.
 
   
Exhibit A
  Member Interest
Exhibit B
  Plant Description
Exhibit C-1
  [ intentionally omitted ]
Exhibit C-2
  [ intentionally omitted ]
Exhibit D
  Allocations and Tax Procedures
Exhibit E
  [ intentionally omitted ]
Exhibit F-1
  Form of Standard Third-Party Processing Contract (Keep Whole)
Exhibit F-2
  Form of Standard Third-Party Processing Contract (Processing Fee/POP)
Exhibit F-3
  Form of Standard Third-Party Processing Contract (POP)
Exhibit G
  Form of Satellite Processing Agreement
Exhibit H
  Form of NGL Marketing Agreement

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CHIPETA PROCESSING LLC
     This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of Chipeta Processing LLC, a Delaware limited liability company
(the “Company”), is made by and among the undersigned Members of the Company
effective as of July 23, 2009. Capitalized terms used herein shall have the
meanings set forth in Article 2 unless otherwise defined herein.
     WHEREAS, the Company was initially formed on April 22, 2008 and thereafter
Anadarko Uintah Midstream, LLC (“Anadarko”) and Ute Energy Midstream Holdings
LLC (“Ute Energy”), the members of the Company, entered into the Limited
Liability Company Agreement of the Company dated May 22, 2008 (the “Original
Agreement”);
     WHEREAS, on July 16, 2009, the members of the Company executed and
delivered Amendment No. 1 to the Original Agreement;
     WHEREAS, on July 23, 2009, Anadarko transferred a portion of its membership
interest in the Company to WGR Operating, LP (“WGR”), and upon such transfer WGR
became the Managing Member of the Company; and
     WHEREAS, the members of the Company desire to amend further the Original
Agreement to reflect the admission of WGR and certain other agreements among the
members, and to restate the Original Agreement as so amended through the date
hereof.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein made, and in consideration of the
representations, warranties and covenants contained herein, the members of the
Company hereby amend the Original Agreement, and as so amended restate it in its
entirety to read as follows:
ARTICLE 1
ORGANIZATION
     1.1 Continuation. The Company was organized as a Delaware limited liability
company pursuant to the Act by the filing of the Certificate with the Delaware
Secretary of State on April 22, 2008. Subject to the provisions hereof, the
Partners hereby continue the Company as a limited liability company under and
pursuant to the provisions of the Act. Except as expressly provided herein to
the contrary, the Act shall govern the rights and obligations of the Members and
the administration and termination of the Company.
1.2 Name. The name of the Company is “Chipeta Processing LLC.” Subject to all
applicable laws, all business of the Company shall be conducted in such name or
under such other name or names as the Members shall determine to be necessary,
desirable or appropriate. The officers of the Company shall cause to be filed on
behalf of the Company such assumed or fictitious name certificates or similar
instruments as may from time to time be required by Law.
1.3 Business. The business of the Company shall be to own and operate the Plant,
to cause such expansions to the Plant as may be approved in accordance with this
Agreement

-1-



--------------------------------------------------------------------------------



 



and to take all such other actions incidental or ancillary to the foregoing as
the Members may determine to be necessary or desirable; and to pursue any other
business activities which the Members may approve from time to time. Unless
otherwise determined by the Members, the business of the Company primarily shall
be focused on opportunities in the United States.
     1.4 Places of Business; Registered Agent.
     (a) The address of the principal office and place of business of the
Company shall be PO Box 173779, Denver, Colorado 80217-3779. The Members may
change the location of the Company’s principal place of business and may
establish such additional place or places of business of the Company as the
Members may designate from time to time.
     (b) The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the registered office named in the
Certificate or such other office (which need not be a place of business of the
Company) as the Managing Member may designate from time to time in the manner
provided by Law. The registered agent of the Company in the State of Delaware
shall be the registered agent named in the Certificate or such other Person as
the Managing Member may designate from time to time in the manner provided by
Law. The Managing Member may designate additional offices and/or agents and may
change any registered office or agent of the Company at any time as deemed
advisable.
     1.5 Term. Subject to earlier termination pursuant to other provisions of
this Agreement, the term of the Company will be perpetual.
     1.6 Qualification in Other Jurisdictions. The Members shall have authority
to cause the Company to do business in any jurisdiction which recognizes the
limited liability of the Members to substantially the same extent as would be
recognized for a limited liability company under the laws of the State of
Delaware. The Managing Member shall cause the Company to be qualified, formed,
reformed or registered under assumed or fictitious name statutes or similar laws
in any jurisdiction in which the Company transacts business if such
qualification, formation, reformation or registration is necessary or desirable
in order to protect the limited liability of the Members or to permit the
Company lawfully to transact business.
     1.7 No State Law Partnership. No provision of this Agreement shall be
interpreted so as to deem or construe the Company as a partnership (including a
limited partnership) or joint venture or any Member as a partner or joint
venturer of any other Member for any purposes other than federal and state tax
purposes.
     1.8 Title to Company Property. All property initially contributed to the
Company or thereafter acquired by the Company, whether real or personal,
tangible or intangible, shall be deemed to be owned by the Company as an entity,
and no Member, individually, shall have any ownership interest in such property
in his or its separate name or right. The Company may hold its property in its
own name or in the name of a nominee determined by the Members.
ARTICLE 2
DEFINITIONS AND REFERENCES
     2.1 Defined Terms. When used in this Agreement, the following terms shall
have the respective meanings set forth below:

-2-



--------------------------------------------------------------------------------



 



     “Act” means the Delaware Limited Liability Company Act, Title 6, Chapter 18
of the Delaware Code, as it may be amended from time to time and any successor
to it.
     “Affiliate” means, with respect to any Person (a) any Person directly or
indirectly owning, controlling or holding with power to vote ten percent (10%)
or more of the outstanding Capital Stock of such Person, (b) any Person, ten
percent (10%) or more of whose outstanding Capital Stock is directly or
indirectly owned, controlled or held by such Person with power to vote such
securities, (c) any Person holding, directly or indirectly, owning or holding or
having the right to ten percent (10%) or more (i) of the distributions from such
Person (including liquidating distributions) or (ii) of the economic or
beneficial interest in such Person; (d) any Person directly or indirectly
controlling, controlled by or under common control with such Person, and (e) any
officer, director, member or partner of, or any Person related by blood or
marriage to, such Person or any Person described in subsection (a), (b), (c) or
(d) of this paragraph.
     “Agreement” has the meaning set forth in the introductory paragraph.
     “Anadarko” has the meaning set forth in the Recitals.
     “Annual Budgets” has the meaning set forth in Section 8.4(a).
     “Annual Expansion Capital Budget” has the meaning set forth in
Section 8.4(a).
     “Annual Operating Capital Budget” has the meaning set forth in
Section 8.4(a).
     “Annual Operating Budget” has the meaning set forth in Section 8.4(a).
     “Approved Budget” means a budget described in Section 8.4(b) and approved
pursuant thereto.
     “Available Cash” means, as of any date of determination, all cash and cash
equivalents of the Company on hand on such date less the Required Reserve and
less any unused Capital Contributions.
     “Basin” means the Uintah Basin, Utah.
     “Business Day” means each day of the week except Saturdays, Sundays and
days on which banking institutions are authorized by Law to close in the State
of Colorado.
     “Capital Account” means the capital account maintained for any Member
pursuant to the requirements of Section D.1.2 of Exhibit D.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent membership, partnership or other ownership interests in a
Person (other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing.
     “Capital Contribution” means for any Member at any particular time the
aggregate of the dollar amount of any cash and the Net Agreed Value of any
property actually contributed to the capital of the Company pursuant to
Article 3.

-3-



--------------------------------------------------------------------------------



 



     “Certificate” means the Certificate of Formation of the Company filed with
the Secretary of State of Delaware on April 22, 2008.
     “Change of Control” means, with respect to any Member that is not an
individual, (a) any “person” or “group” (within the meaning of Sections 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934 (in this definition, the
“1934 Act”)), other than a Qualified MLP, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of more
than one-half of such Member’s then outstanding voting securities; (b) there
occurs a merger or consolidation of the Member with any other entity except a
Qualified MLP, other than a merger or consolidation which would result in the
Member’s voting securities outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least a majority of the combined voting
power of the Member’s voting securities or such surviving entity outstanding
immediately after such merger or consolidation; (c) any Person has the right to
designate a majority in number of the persons then serving on the board of
directors or other similar governing body of such Member, other than those
Persons with such rights on the date hereof, or a Qualified MLP; or (d) all or
substantially all of the Member’s assets are sold to an unaffiliated third party
or parties, other than a Qualified MLP, in one transaction or series of related
transactions followed by the dissolution and winding up of the Member.
     “CIG 101 Assets” means CIG’s Natural Buttes compression and processing
facilities, located in Sections 23 and 24, Township 9 South, Range 21 East,
Uintah County, Utah, along with approximately five miles of 20-inch diameter
pipeline and related taps, valves and other equipment from the inlet to CIG’s
Natural Buttes facilities to the inlet of the Plant, together with appurtenant
valves and other equipment, extending eastward from the above-described
facilities to a point on CIG’s pipeline system.
     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, as interpreted by the applicable Treasury Regulations
thereunder. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of future
Law.
     “Company” has the meaning set forth in the introductory paragraph.
     “Company Indemnitee” has the meaning set forth in Section 7.4(c)(i).
     “Confidential Information” means any information which is currently held by
the Company or is hereafter acquired, developed or used by the Company relating
solely to business opportunities or other engineering, operational, economic,
financial, management or other aspects of the business, operations, properties
or prospects of the Company, whether oral or in written form, but shall exclude
any information which (a) has become part of common knowledge or understanding
in the natural gas mid-stream industry or becomes generally available to the
public (other than from wrongful disclosure in violation of this Agreement), or
(b) was rightfully in the possession of a Member or officer prior to the date
such Member or officer first became such from a source unrelated to the Company,
or (c) is, or is developed by a Member in its, or its Affiliates, general
conduct of business operations, even though such may in part pertain to or
affect the Company properties or business. The foregoing is not intended to
limit, reduce or otherwise modify the confidentiality obligations of any Person
under any employment agreement with the Company.
     “Consenting Member” has the meaning set forth in Section 8.5(b).

-4-



--------------------------------------------------------------------------------



 



     “Default Budget” has the meaning set forth in Section 8.4(c).
     “Defaulting Member” has the meaning set forth in Section 3.2(e).
     “Effective Date” means June 1, 2008.
     “Eligible Investor” has the meaning set forth in Section 3.4.
     “Expansion Proposal” has the meaning set forth in Section 8.5(a).
     “Final Notice” has the meaning set forth in Section 6.3.
     “Fiscal Quarter” means any one of the three-month periods ending on
March 31, June 30, September 30 and December 31 of each Fiscal Year.
     “Fiscal Year” means the 12-month period ending December 31 of each year;
provided that the first Fiscal Year commenced on the Effective Date and the last
Fiscal Year shall be the period beginning on January 1 of the calendar year in
which the final liquidation and termination of the Company is completed and
ending on the date such final liquidation and termination is completed (to the
extent any computation or other provision hereof provides for an action to be
taken on a Fiscal Year basis, an appropriate proration or other adjustment shall
be made in respect of the final Fiscal Year to reflect that such period is less
than a full calendar year period).
     “GAAP” means United States generally accepted accounting principles,
applied on a consistent basis.
     “Governmental Authority” means any legislature, agency, bureau, branch,
department, division, commission, court, tribunal, magistrate, justice,
multi-national organization, quasi-governmental body, or other similar
recognized organization or body of any federal, state, county, municipal, local,
or foreign government or other similar recognized organization or body
exercising similar powers or authority.
     “Gross Negligence” means any act or failure to act (whether sole, joint or
concurrent) by any Person which was intended to cause, or which was in reckless
disregard of or wanton indifference to, harmful consequences such Person knew,
or should have known, such act or failure to act would have on the safety or
property of any Person.
     “Initial Notice” has the meaning set forth in Section 6.3.
     “Interest” means a membership interest of any class in the Company with all
the rights and interests of a Member in any class in the Company under this
Agreement or the Act, including (a) the right, if any, of a Member to receive
allocations of income and loss and distributions or liquidation proceeds under
this Agreement, (b) all management rights, voting rights or rights to consent,
if any, and (c) any obligation to make Capital Contributions, if any, as set
forth in this Agreement.
     “Law” means any law (statutory, common, or otherwise), constitution,
treaty, convention, ordinance, equitable principle, code, rule, regulation,
executive order, or other similar authority enacted, adopted, promulgated, or
applied by any Governmental Authority or tribal authority, each as amended and
now and hereinafter in effect.

-5-



--------------------------------------------------------------------------------



 



     “Management Fee” has the meaning set forth in Section 5.3(a).
     “Managing Member” means on the date hereof, WGR, or such other Member as
may be designated or become the Managing Member pursuant to the terms of this
Agreement.
     “Managing Member Indemnitee” has the meaning set forth in
Section 7.4(b)(i).
     “Managing Member Internal Expenses” has the meaning set forth in Section
5.3(a).
     “Mcf” shall mean one thousand (1,000) Standard Cubic Feet of Gas at
Standard Base Conditions.
     “Member Indemnitee” has the meaning set forth in Section 7.4(a)(i).
     “Members” means Anadarko, Ute Energy, WGR and any other Persons who shall
become members in accordance with the provisions of this Agreement.
     “Member-Affiliate Processing Agreements” has the meaning set forth in
Section 6.1.
     “Membership Interest” has the meaning set forth in Section 3.1.
     “Minimum Distribution” means, as of the end of any Fiscal Quarter, an
amount equal to the excess, if any, of (i) 35% of cumulative net income of the
Company as determined for financial accounting purposes from the Effective Date
through the end of such Fiscal Quarter, over (ii) cumulative distributions
previously made pursuant to Section 4.2.
     “Net Agreed Value” means (a) in the case of any property contributed to the
Company, the Gross Asset Value (as such term is defined in Exhibit D) of such
property reduced by any liabilities either assumed by the Company upon such
contribution or to which such property is subject when contributed, and (b) in
the case of any property distributed to the Members by the Company, the Gross
Asset Value of such property at the time such property is distributed, reduced
by any indebtedness either assumed by the Members upon such distribution or to
which such property is subject at the time of distribution, in either case, as
determined under Section 752 of the Code.
     “Non-Proposing Member” has the meaning set forth in Section 8.5(a).
     “Operating Fee” has the meaning set forth in Section 5.3(b).
     “Original Agreement” has the meaning set forth in the Recitals.
     “Payout” has the meaning set forth in Section 8.5(d).
     “Permitted Pledge” means a pledge or other voluntarily encumbrance of a
Member’s Interest provided in connection with any bona fide financing
transaction entered into by such Member or its Affiliate provided, (a) the
Company has not entered into a financing transaction requiring each Member to
pledge or encumber as security its Interest, (b) the Company shall receive
notice at least five (5) Business Days prior to any such pledge or encumbrance
specifying the person to whom the Interest will be pledged or otherwise
encumbered; (c) the Company shall be provided, promptly upon execution by the
pledging Member, with copies of all security agreements relating to the pledged
Interest and a summary of any oral agreements

-6-



--------------------------------------------------------------------------------



 



affecting the Interest, all as amended from time to time; (d) the pledging
Member and the secured party under the pledge or encumbrance (including any
trustees or agents for the secured party) shall execute and deliver an agreement
in form and substance reasonably satisfactory to the non-pledging Members and
the Company to the effect that (i) those Persons agree to be bound by the terms
of this Agreement should the secured party foreclose upon the pledged or
encumbered Interest and (ii) the secured party shall notify the Company and
non-pledging Member of the date, time and location of any foreclosure upon
pledged or encumbered Interest at least thirty (30) days prior to the
foreclosure. If requested by the Member making a Permitted Pledge, the Members
not making the Permitted Pledge shall execute documents, if any, reasonably
required in connection with the Member making the Permitted Pledge.
     “Permitted Transfer” means any Transfer of an Interest (a) by a Member to
its partners or constituent members and any Transfer by any such partners and
constituent members to any Affiliates thereof (but not, for the avoidance of
doubt, to any public shareholder of any such partner or constituent member) or
members or partners thereof, (b) by a Member’s general partner to its members or
partners, (c) by a Member to any Person that is, or that is controlled by, a
private equity fund or investment entity controlled by such Member or an
Affiliate of such Member, (d) by a Member to another Member, (e) by a Member to
a Qualified MLP and (f) by a Member constituting a Permitted Pledge; provided,
that in each case, the transferring Member shall (i) retain all responsibility
for the costs of such Transfer and (ii) unconditionally guaranty, in writing and
pursuant to documentation in form and scope reasonably acceptable to the
non-Transferring Members, the performance, liabilities and obligations under
this Agreement of the Person to whom such Interest is Transferred.
     “Person” means an individual, an estate or a corporation, partnership,
joint venture, limited partnership, limited liability company, trust,
association or any other entity.
     “Plant” means that certain natural gas processing plant located S/2NE and
N/2SE, of Section 15 and the S/2NW and the N/2SW of Section 14, T9S-R22E (being
66.9 acres m/l), and comprised, as of the Effective Date, of the major equipment
and facilities as described on Exhibit B, attached hereto, and with a point of
beginning (inlet) and point of terminus (tailgate), as described on that
Exhibit B, together with surface leases, easements and rights of way, and
similar property rights, granted to the Company by Anadarko in connection with
the Company’s use and operation of the Plant, together with such expansions,
enlargements, replacements, additions and improvements made under the terms of
this Agreement.
     “Plant Assignment” has the meaning set forth in Section 3.2(a)(i).
     “Preemptive Right Notice Period” has the meaning set forth in Section 3.4.
     “Proposing Member” has the meaning set forth in Section 8.5(a).
     “Qualified MLP” means a master limited partnership or similar vehicle
controlled by a Member, or an Affiliate of such Member.
     “Required Reserve” means the aggregate cash amount reserved for all Company
operating expenses as set forth in the most recent Annual Operating Budget,
which, in the good faith judgment of the Managing Member, will be due and
payable or made during the forthcoming three (3) months. For avoidance of doubt,
Required Reserves shall not include any amounts allocated for capital
expenditures.

-7-



--------------------------------------------------------------------------------



 



     “Reservation” means the Uintah and Ouray Reservation, including the Hill
Creek extension, covering approximately 4.5 million acres in the Uintah Basin,
Utah.
     “Satellite Processing Agreement” has the meaning set forth in Section 6.4.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Sole Risk Project” has the meaning set forth in Section 8.5(b).
     “Standard Base Conditions” means a pressure of fourteen and sixty five
hundredths pounds per square inch absolute (14.65 psia) at a temperature of
sixty degrees Fahrenheit (60°F).
     “Tax Matters Partner” has the meaning set forth in Section 5.10.
     “Train” means a distinct portion of the Plant having a set nominal
processing capacity. Train I is the portion of the Plant existing and operating
as of the Effective Date and Train II is the expansion to the Plant that was
completed before the date hereof. Train III will be the next incremental
expansion of Plant capacity.
     “Transaction Agreements” means, collectively, Member-Affiliate Processing
Agreements between the Company and each Member, the Satellite Processing
Agreement, the NGL Marketing Agreement and the Plant Assignment.
     “Transfer” or “Transferred” means to transfer, sell, assign, pledge,
hypothecate, give, create a security interest in or lien on, place in trust
(voting or otherwise), assign or in any other way encumber or dispose of,
directly or indirectly and whether or not by operation of Law or for value, any
Interest.
     “Treasury Regulations” means any temporary or final income tax regulation
issued by the United States Treasury Department as such regulations are amended
from time to time.
     “Tribe” means The Ute Indian Tribe of the Uintah and Ouray Reservation.
     “Ute Energy” has the meaning set forth in the Recitals.
     “Ute Energy Mid-Stream Assets” means the mid-stream assets located within
the Basin and owned by Ute Energy as of the date of this Agreement.
     “WGR” has the meaning set forth in the Recitals.
     2.2 References, Titles and Other Rules of Construction. All references in
this Agreement to articles, sections, subsections, other subdivisions and
exhibits refer to corresponding articles, sections, subsections, other
subdivisions and exhibits of this Agreement unless expressly provided otherwise.
Titles appearing at the beginning of any of such subdivisions are for
convenience only and shall not constitute part of such subdivisions and shall be
disregarded in construing the language contained in such subdivisions. The words
“this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. Any reference to any contract, instrument or
agreement (including schedules, exhibits and other attachments thereto),
including this Agreement, will be deemed also to refer to such agreement

-8-



--------------------------------------------------------------------------------



 



as amended, restated or otherwise modified, unless the context requires
otherwise. The term “including” shall be deemed to be followed by the words
“without limitation.” Pronouns in masculine, feminine and neuter genders shall
be construed to include any other gender, and words in the singular form shall
be construed to include the plural and vice versa, unless the context otherwise
requires.
ARTICLE 3
CAPITALIZATION AND ADMISSION OF MEMBERS
     3.1 Membership Interests. The owners of the Company will be known as
Members. The interest of a Member in the Company will be designated as an
“Interest” and will be expressed as a percentage interest (“Membership
Interest”). Except for possible different percentages of ownership evidenced
thereby and except for specific rights or obligations of a Member, including,
but not limited to, in such Member’s capacity as the Managing Member, as set
forth herein, all Interests will be of equal standing, and there will be no
preferences, rights, limitations, or restrictions among or between them. Each
Member’s ownership in the Company is as set forth in Exhibit A, as amended from
time to time in accordance with the terms of this Agreement.
     3.2 Capital Contributions.
     (a) The Members’ initial Capital Contributions were as follows and were
made on the Effective Date:
     (i) Anadarko contributed the portions of the Plant comprising Train I,
having, with respect to Train I, a Net Agreed Value, as of the Effective Date,
of $ ** ; and Anadarko contributed the then-existing portions of Train II, with
a Net Agreed Value, as of April 23, 2008, of $ ** .
     (ii) Ute Energy contributed:
          (A) a cash amount equal to $ ** , representing 25% of the value of the
portions of the Plant comprising Train I contributed by Anadarko;
          (B) a cash amount equal to $ ** , which represented 25% of the initial
Required Reserve; and
          (C) a cash amount equal to $ ** , which amount represented an initial
Capital Contribution for Train II capital expenditures through April 23, 2008.
     (b) The Members shall make such other Capital Contributions from time to
time, to the extent properly called as provided in Section 3.2(c), in proportion
to their respective Membership Interests; provided, that the maximum Capital
Contribution for Train I shall be deemed not to exceed $ ** , and all costs in
excess of that amount (other than maintenance capital expenditures or
expenditures in connection with any upgrades, in each case, which are approved
pursuant to Section 5.6) shall be borne solely by Anadarko outside the terms of
this Agreement. The foregoing shall not limit any obligation to make Capital
Contributions pertaining to the Plant as required under Section 5.13, or as
otherwise approved pursuant to Section 3.2(c) and Section 5.6.

-9-



--------------------------------------------------------------------------------



 



     (c) Requests for Capital Contributions will be made by the Company in
accordance with the Annual Budget and the provisions of Section 5.6. If the
Managing Member determines to make a call for additional Capital Contributions
to the Company in accordance with the Annual Budget and the provisions of
Section 5.6, or as required pursuant to Section 5.3(c) or Section 5.13, the
Managing Member shall give the other Members a written notice specifying (i) the
transaction or purposes for which such contribution is requested, (ii) the
aggregate amount of the Capital Contribution requested and each Member’s share
thereof, (iii) the date by which such Capital Contribution is required to be
funded, which shall be not less than fifteen (15) Business Days after such
notice is given to the Members and (iv) wiring instructions for the depository
institution and account into which such Capital Contribution shall be made. The
Managing Member shall provide the Members at the close of each calendar month a
reconciliation of the estimated expenses for which the Managing Member has made
a request for Capital Contributions and the actual costs incurred.
Notwithstanding anything herein to the contrary in this Agreement, any
obligation of a Member to make any Capital Contributions or other contribution
pursuant to Section 3.2(a), Section 5.3(c) or Section 5.13 or otherwise in this
Agreement shall not create any rights, remedies or claims in favor of or
enforceable by any Person who is not a party to this Agreement.
     (d) Notwithstanding Section 3.2(c), if the Required Reserve is reduced as a
result of a Minimum Distribution that is distributed to the Members pursuant to
Section 4.2, the Managing Member may request a Capital Contribution to restore
such reduction by giving written notice to the other Members specifying (i) the
transaction or purposes for which such contribution is requested, (ii) the
aggregate amount of the Capital Contribution requested and each Member’s share
thereof, (iii) the date by which such Capital Contribution is required to be
funded, which shall be not less than fifteen (15) Business Days after such
notice is given to the Members and (iv) wiring instructions for the depository
institution and account into which such Capital Contribution shall be made. For
the avoidance of any doubt, any Minimum Distribution required to be distributed
to the Members will only be treated as a reduction to the Required Reserve to
the extent there is no Available Cash to pay the Minimum Distribution.
     (e) If a Member fails to make any Capital Contribution properly called by
the Managing Member or other contribution as required pursuant to this Agreement
(a “Defaulting Member”) within twenty (20) Business Days following the approval
of that Capital Contribution, or within twenty (20) Business Days following the
due date of a cash call by the Managing Member for such Capital Contribution,
then any one or more Members may make an additional Capital Contribution equal
to the amount required of the Defaulting Member. If more than one Member desires
to make an additional Capital Contribution to equal the amount required of the
Defaulting Member, they shall do so in the proportion that their respective
Membership Interests bear to each other. Following such additional Capital
Contributions, the Membership Interests of the Members shall be adjusted to
equal the proportion that their respective total Capital Contributions bears to
the aggregate of all Capital Contributions to the Company as of such date.
     (f) Notwithstanding any other provision to the contrary in this
Section 3.2, the Consenting Members shall contribute any Sole Risk Project to
the Company to the extent required to do so pursuant to Section 8.5(d).
     3.3 Return of Contributions. No interest shall accrue on any contributions
to the capital of the Company, and no Member shall have the right to withdraw or
be expelled from the

-10-



--------------------------------------------------------------------------------



 



Company or to be repaid any capital contributed by such Member except as
otherwise specifically provided in this Agreement. Loans by a Member to the
Company shall not be considered Capital Contributions.
     3.4 Preemptive Rights. If the Company proposes to issue additional
Interests, the Company shall give written notice to the Members setting forth
the purchase price, rights and limitations of such additional Interests and the
terms and conditions upon which they are proposed to be issued. Thereafter, each
Member who is an accredited investor as defined in the Securities Act, and
certifies as such to the Company’s satisfaction (each, an “Eligible Investor”),
shall have the preemptive right to acquire up to its pro rata share (based on
the Eligible Investor’s respective Membership Interest) of such additional
Interests. Members may exercise such preemptive rights by purchasing, within
twenty (20) Business Days after receiving notice of the proposed issuance from
the Company (the “Preemptive Right Notice Period”), up to their respective pro
rata shares of the additional Interests upon the terms and conditions and for
the purchase price set forth in the notice. If any Member does not elect to
purchase its full pro rata share of the additional Interests, the balance of the
additional Interests may be purchased by those Members who have elected to
purchase their full pro rata share and who have notified the Company within the
Preemptive Right Notice Period that they desire to purchase more than their
proportionate shares of the additional Interests. If such Members desire to
purchase in the aggregate more of such additional Interests than is available,
the additional purchases shall be allocated among such Members in proportion to
their respective Membership Interest unless otherwise agreed among themselves.
After the expiration of the Preemptive Right Notice Period, the Company shall
have the power to sell all of the additional Interests which have not been
purchased to one or more third parties, but only upon the terms and conditions
and for the purchase price set forth in the notice or upon economically more
favorable terms to the Company and the then current Members.
ARTICLE 4
ALLOCATIONS AND DISTRIBUTIONS
     4.1 Allocation Among Members. All items of income, expenses, gain,
deduction, loss and credit shall be allocated among the Members as provided in
Exhibit D.
     4.2 Distributions. Except as otherwise provided in this Section 4.2 and
Section 9.2, the greater of (1) all Available Cash or (2) the Minimum
Distribution shall be distributed to the Members in accordance with their
respective Membership Interests within forty-five (45) days after the end of
each Fiscal Quarter. The Managing Member may also distribute all Available Cash
to the Members in accordance with their respective Membership Interests at any
other time selected by the Managing Member.
     (a) No distribution of property in kind shall be permitted except in
accordance with Article 9.
     (b) No provision of Exhibit D or any other provision of this Agreement
shall affect the timing or amount of any distribution that is to be made
pursuant to this Section 4.2.
     (c) The Managing Member shall provide the Members with notice of each
distribution, together with supporting calculations and documentation, no less
than three (3) Business Days prior to such distribution.

-11-



--------------------------------------------------------------------------------



 



     (d) All amounts permitted or required to be withheld by the Company
pursuant to federal, state, local or foreign tax laws shall be treated as
amounts actually distributed to the affected Members for all purposes under this
Agreement. The Company is hereby authorized to withhold from distributions, or
with respect to allocations, to the Members and to pay over to any federal,
state, local or foreign government any amounts required to be so withheld
pursuant to federal, state, local or foreign Law.
     4.3 Special Distribution. On the Effective Date, the Company made a one
time cash distribution to Anadarko in the amount of $ ** to reimburse Anadarko
for a portion of its capital expenditures incurred prior to the Closing with
respect to the Plant. The Members agree that, to the extent permitted by
Treasury Regulations Section 1.707-4(d), the distribution made pursuant to this
Section 4.3 shall be treated as a reimbursement of pre-formation capital
expenditures. Anadarko’s Capital Account balance was reduced by the amount of
the cash distribution made under this Section 4.3.
ARTICLE 5
MANAGEMENT OF THE COMPANY
     5.1 Management by Members; Managing Member. In accordance with the Act,
management of the Company shall be vested in the Members, and except as
otherwise provided in this Agreement, the day-to-day business, affairs and
assets of the Company shall be managed, arranged and caused to be coordinated by
the Managing Member as set forth below in Section 5.4. Subject to and in
accordance with the provisions of this Agreement, the Managing Member shall have
all necessary and appropriate powers to carry out the purposes of the Company
set forth in Section 1.3. Unless authorized in writing to do so by this
Agreement or by the Managing Member, no attorney-in-fact, employee or other
agent of the Company, and no Member, other than the Managing Member, acting
alone, shall have any power or authority to bind the Company in any way.
     5.2 Resignation and Removal of the Managing Member.
     (a) The Managing Member may voluntarily resign at any time upon notice to
the other Members. Such resignation shall be made in writing and shall take
effect at the time specified therein, or if no time be specified, at the time of
its receipt by the other Members. The acceptance of a resignation will not be
necessary to make it effective, unless expressly so provided in the resignation.
     (b) The Managing Member may be removed as the Managing Member of the
Company by the other Members upon delivery of written notice from the other
Members to the Managing Member specifying that at least one of the following
events shall have occurred: (i) an act of fraud or Gross Negligence by the
Managing Member, (ii) failure by the Managing Member to respond in a
commercially reasonable manner to written business proposals of the other
Members, or (iii) breach by the Managing Member of its primary duties, in each
case causing a material adverse effect upon the financial condition, business,
performance, operations or properties of the Company, and provided that such
acts or omissions are not remedied (A) thirty (30) days following written notice
thereof to the Managing Member or (B) such longer period of time as the other
Member(s) (other than any member that is Affiliated with the Managing Member)
may agree upon provided that the Managing Member, in such other Member(s)’
reasonable judgment, is diligently and in good faith pursuing appropriate
remedies of

-12-



--------------------------------------------------------------------------------



 



such acts and omissions. The Managing Member may not be removed based on an
error in judgment or mistake made by the Managing Member in the exercise in good
faith of any function, authority, or discretion conferred on such Managing
Member under this Agreement.
     (c) Upon the resignation of the Managing Member under Section 5.2(a), a new
Managing Member may be elected by the consent of the Members, provided such new
Manager is reasonably acceptable to all Members. Upon the removal of the
Managing Member under Section 5.2(b), a new Managing Member may be elected by
the consent of the other Members, provided such new Manager is reasonably
acceptable to all Members. Any resignation or removal of the Managing Member
shall not prejudice such Managing Member’s economic or other rights as a Member
of the Company.
     5.3 Management and Operating Fees.
     (a) The Company shall pay the Managing Member a monthly management fee (the
“Management Fee”) which shall be an amount representative of the following,
without duplication: (i) the Managing Member’s actual direct costs of acting as
the Managing Member, including the portion of salaries and benefits of the
employees (excluding officers and managers) of the Managing Member and of the
Members who provide services hereunder that are allocable to such services; as
well as the Managing Member’s overhead and administrative expenses directly
attributable to managing the Company as agreed to by the Members (all such costs
and expenses in this clause (i), collectively, “Managing Member Internal
Expenses”) and (ii) all actual out of pocket, third party costs, charges or
expenses paid or incurred by the Managing Member in connection with the
management of the Company (without a percentage markup). All of the Members and
the Managing Member shall agree on the appropriate Management Fee for each year
in the annual budgeting process. All amounts payable to the Managing Member
pursuant to this Section 5.3 shall be payable without regard to the income of
the Company and shall be treated as guaranteed payments for federal income tax
purposes under Section 707(c) of the Code. For the avoidance of doubt, amounts
incurred or paid with respect to the operation of the Plant (as opposed to the
management of the Company) shall not be included within the Management Fee.
     (b) The Members shall establish an operating fee (the “Operating Fee”)
reflecting the actual operating costs of the Company, payable by the Company to
the Managing Member in respect of the operations of the Plant and the Company.
The Operating Fee is intended to cover all field and Plant operating costs but
will exclude all costs for (i) electric and gas fuels, which shall be borne by
the producers pursuant to the Company’s gas processing agreements, and
(ii) insurance and ad valorem taxes. The Members and the Managing Member shall
agree on the appropriate Operating Fee in the annual budgeting process.
     (c) The foregoing Sections 5.3(a) and 5.3(b) notwithstanding, the Managing
Member shall be under no obligation to advance expenses on behalf of the
Company. In the event the Managing Member elects, in its discretion, to advance
expenses on behalf of the Company, any such amount shall be included within the
calculation of the Management Fee or Operating Fee, as applicable, payable
immediately subsequent to such advance and, if necessary, the Members agree to
make Capital Contributions in accordance with Section 3.2(c) to fund the
reimbursement of any such advances.

-13-



--------------------------------------------------------------------------------



 



     5.4 Duties and Powers of the Managing Member.
     (a) Subject to any Member approval expressly required under this Agreement,
the Managing Member shall be responsible for and shall manage the affairs and
business of the Company and shall conduct, on behalf of the Company, all
operations in connection with the Company and the Plant, which responsibilities
and duties shall include, but not be limited to:
     (i) constructing the Plant, and operating, managing, and maintaining the
Company and its assets, including the Plant;
     (ii) operating the Company in compliance in all material respects with all
Laws applicable to the Company;
     (iii) informing the Company and the other Members of any pending or
threatened action or investigation of which the Managing Member receives written
notice and which the Managing Member believes in good faith could have a
material adverse effect on the Company;
     (iv) subject to Section 5.4(b), employing or contracting for the services
of any Person required by the Managing Member, in its reasonable discretion, to
assist the Managing Member in the performance of the services, including,
without limitation, any legal, accounting, engineering, operating, and other
services and advice as the Managing Member deems advisable;
     (v) paying and performing operational obligations of the Company out of the
Company’s available funds;
     (vi) establishing and maintaining all bank accounts, books and records,
capital accounts, and other accounts as are required or convenient to operate
the Company;
     (vii) performing all of the Company’s required financial accounting and
reporting, including preparing and filing tax returns, and furnishing the
Members reports detailing the performance of the Company as more fully set forth
in Section 8.3;
     (viii) receiving and collecting all revenues and income attributable to the
Company’s operations, including, without limitation, all gross proceeds and
other income;
     (ix) subject to Section 6.2, managing, negotiating, executing, and
delivering all contracts and amendments to existing contracts affecting the
Company;

-14-



--------------------------------------------------------------------------------



 



     (x) asserting, on behalf of the Company, all material claims, lawsuits, and
dispute resolution proceedings which affect the Company and its business; and
     (xi) serving as the Company’s representative to all regulatory or agency
hearings, proceedings, filings, permits, bonds, licenses, or similar matters as
they relate to the Company and its business.
     (b) In addition to the responsibilities and duties set forth in
Section 5.4(a), with respect to operations conducted in the Basin, on behalf of
the Company, and/or the Managing Member, the Managing Member agrees that it
shall:
     (i) actively recruit, train and employ members of the Tribe with the intent
of maximizing employment and advancement opportunities for members of the Tribe;
     (ii) advertise all specifications for subcontracts in a newspaper of
general circulation, the Ute Bulletin, or a successor tribal newspaper, with the
intent of maximizing the number of such subcontracts awarded to members of the
Tribe;
     (iii) advertise all requirements for goods and services in a newspaper of
general circulation, the Ute Bulletin, or a successor tribal newspaper, with the
intent of maximizing the amount of goods and services purchased from the members
of the Tribe; and
     (iv) direct all subcontractors engaged in the performance of work related
to the Plant to comply with the provisions of (i) through (iii) above.
     5.5 Officers.
     (a) The Managing Member may designate one or more persons to fill one or
more officer positions of the Company. Such officers may include a Chief
Executive Officer, Chief Financial Officer, President, Vice President,
Treasurer, Assistant Treasurer, Secretary and Assistant Secretary. No officer
need be a resident of the State of Delaware. The Managing Member may assign
titles to particular officers. Each officer will hold office until his successor
will be duly designated and will qualify to hold such office, or until his death
or until he will resign or will have been removed in the manner hereinafter
provided. Any number of offices may be held by the same Person. The salaries or
other compensation, if any, of the officers and agents of the Company may be
fixed from time to time by the Managing Member. Unless the Managing Member
specifies otherwise, the assignment of such title will constitute the delegation
to such officer of the authority and duties set forth below and those that are
normally associated with that office:
     (i) Chief Executive Officer. The Chief Executive Officer will generally and
actively manage the business of the Company and will see that all orders of the
Managing Member are carried into effect. The Chief Executive Officer will only
report to the Managing Member.

-15-



--------------------------------------------------------------------------------



 



     (ii) President. The President will be the chief operating officer of the
Company and have general executive powers to manage the operations of the
Company. In the absence of the Chief Executive Officer or in the event of his
inability or refusal to act, the President will perform the duties and exercise
the powers of the Chief Executive Officer.
     (iii) Chief Financial Officer. The Chief Financial Officer will be the
principal financial officer of the Company.
     (iv) Vice Presidents. In the absence of the President, or in the event of
his inability or refusal to act, the Vice President (or in the event there be
more than one Vice President, the Vice Presidents in the order designated by the
Managing Member, or in the absence of any such designation, then in the order of
their election or appointment) will perform the duties of the President, and
when so acting, will have all the powers of and be subject to all the
restrictions upon the President.
     (v) Treasurer. The Treasurer will have general supervision of the funds,
securities, notes, drafts, acceptances, and other commercial paper and evidences
of indebtedness of the Company and he will determine that funds belonging to the
Company are kept on deposit in Company accounts. The Treasurer will determine
that accurate accounting records are kept, and the Treasurer will render reports
of the same and of the financial condition of the Company to the Members at any
time upon request. The Treasurer will perform other duties commonly incident to
such office, including, but not limited to, the execution of tax returns.
     (vi) Assistant Treasurer. At the request of the Treasurer or in the
Treasurer’s absence or inability to act, the Assistant Treasurer will perform
part or all of the Treasurer’s duties.
     (vii) Secretary. The Secretary will keep the minutes of the meetings of the
Members, and will exercise general supervision over the files of the Company.
The Secretary will give notice of meetings and will perform other duties
commonly incident to such office.
     (viii) Assistant Secretary. At the request of the Secretary or in the
Secretary’s absence or inability to act, the Assistant Secretary will perform
part or all of the Secretary’s duties.
     (b) Any officer may resign as such at any time. Such resignation will be
made in writing and will take effect at the time specified therein, or if no
time be specified, at the time of its receipt by the Managing Member. The
acceptance of a resignation will not be necessary to make it effective, unless
expressly so provided in the resignation. Any officer may be removed as such,
either with or without cause, by the Managing Member; provided, however, that
such removal will be without prejudice to the contract rights, if any, of the
officer so removed. Designation of an officer will not of itself create contract
rights. Any vacancy occurring in any office of the Company may be filled by the
Managing Member.

-16-



--------------------------------------------------------------------------------



 



     (c) Each officer will devote such time, effort, and skill to the Company’s
business affairs as he deems necessary and proper for the Company’s welfare and
success; provided however, that all such officers will receive no additional
compensation from the Company for their respective roles as officers.
     5.6 Actions Requiring Member Approval. In addition to any other matters
under applicable Law or this Agreement which require the approval of the
Members, the Company (or the Managing Member, officers and agents acting on its
behalf) shall not take any of the following actions without having first
received the approval of the Members holding Interests with an aggregate
Membership Interest equal to at least ninety percent (90%):
     (a) adoption of any Annual Budget, including the Annual Operating Budget,
Annual Operating Capital Budget and Annual Expansion Budget, the Management Fee
and the Operating Fee, or revisions to any Approved Budgets;
     (b) (i) incurrence of any expenditure or series of related expenditures
(A) not otherwise a part of an Approved Budget in an amount that exceeds ten
percent (10%) of then applicable existing Annual Budget; (B) not deemed to be
authorized pursuant to any Default Budget or (C) constituting capital
expenditures (other than maintenance capital expenditures) with respect or
relating to Train I; (ii) issuance of any new authority for expenditure (an
“AFE”) for amounts in excess of $100,000 (other than those relating to the Train
II expansion which are included in an Approved Budget); or (iii) issuance of any
supplement to or modification of any existing AFE which requests authority for
additional expenditures in excess of ten percent (10%) of the existing approved
AFE;
     (c) sale, merger, exchange, or disposition of substantially all of the
assets or Interests of the Company, except as set forth in Article 9, or
dissolution or winding up of the Company;
     (d) making any distributions other than cash;
     (e) approval of tax returns; provided, subject to Section 5.10, that the
Tax Matters Partner shall have the right to cause the filings of all mandatory
filings and returns without prior approval of the Members but will provide
notice to all of the Members;
     (f) issuance or incurrence of any indebtedness of the Company for borrowed
money in excess of $100,000;
     (g) issuance of any additional Interests in the Company or (except as
permitted under Article 10) any other change in the ownership of the Company,
including re-purchase of any Interests;
     (h) amendment of this Agreement, except an amendment by the Managing Member
permitted under Section 11.7;
     (i) initiation or settlement of any action by or on behalf of the Company
in excess of $25,000; and
     (j) any other matters that may be agreed upon from time to time by the
Members.

-17-



--------------------------------------------------------------------------------



 



     5.7 No Duty to Consult. Except as otherwise provided herein or by
applicable Law, the Managing Member will not have a duty or obligation to
consult with or seek the advice of the Members on any matter relating to the
day-to-day business affairs of the Company duly delegated to the Managing
Member; provided, however, that the Managing Member will not be restricted from
consulting with or seeking the advice of the other Members.
     5.8 Tax Matters.
     (a) The Tax Matters Partner shall make the following elections for tax
purposes on the appropriate returns:
     (i) to the extent permitted by Law, to adopt the Fiscal Year as the
Company’s taxable year;
     (ii) to the extent permitted by Law, to adopt the accrual method of
accounting and to keep the Company’s books and records on such method;
     (iii) if a distribution of the Company’s property as described in
Section 734 of the Code occurs or a Transfer of an Interest as described in
Section 743 of the Code occurs, on request by notice from any Member, to elect,
pursuant to Section 754 of the Code, to adjust the basis of the Company’s
properties;
     (iv) to elect to deduct and amortize the organizational expenses of the
Company as permitted by Section 709(b) of the Code; and
     (v) any other election the Tax Matters Partner deems appropriate and in the
best interests of the Members.
     (b) To the extent Treasury Regulations § 301.7701-3 does not govern the
state and local tax classification of the Company, the Tax Matters Partner shall
take such action as may be permitted or required under any state and/or local
Law applicable to the Company to cause the Company to be taxable as, and in a
manner consistent with, a partnership (or the functional equivalent thereof
under applicable Law) for state and/or local income tax purposes. In addition,
neither the Company nor any Member may make an election for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state Law and no
provision of this Agreement shall be construed to sanction or approve such an
election.
     (c) The Members understand that Ute Energy has no authority to represent
the Tribe, or contractually commit the Tribe. However, Ute Energy shall use its
commercially reasonable efforts to obtain any tax benefits, depreciation,
federal grants, low interest loans, preferential sales agreements, electricity
grants or any other benefits, credits or preferences for which it may be
eligible under applicable Law by virtue of the Tribe’s membership interest in
Ute Energy. To the extent Ute Energy, through the Tribe, is able to secure any
of the foregoing benefits, (i) the Managing Member shall have the right, but not
the obligation, to take all necessary and reasonable actions to secure the
foregoing benefits and (ii) the financial consequences of such benefit will be
shared in a manner mutually agreeable to the Members and reflecting the value to
the Plant realized through the Tribe’s participation in Ute Energy.

-18-



--------------------------------------------------------------------------------



 



     5.9 Tax Returns. The Managing Member shall prepare and file or cause to be
prepared and filed all federal, state and local income and other tax returns
that the Company is required to file. Within one hundred five (105) days after
the end of each Fiscal Year, the Tax Matters Partner shall send or deliver, or
shall cause to be sent or delivered, to each Person who was a Member at any time
during such year such tax information as shall be reasonably required for the
preparation by such Person of his federal income tax return and state and other
tax returns, including such Person’s Schedule K-1. In addition, the Managing
Member shall provide estimates of such tax information within seventy-five
(75) days after the end of the Fiscal Year to each Member. Upon request, each
Member shall provide in a timely manner to the Managing Member all necessary
information for the preparation of any tax return pursuant to this Section 5.9
to allow for the filing of the applicable tax return prior to the statutory due
date for that tax return.
     5.10 Tax Matters Partner. The Managing Member shall be the “Tax Matters
Partner” of the Company pursuant to Section 6231(a)(7) of the Code. The Members
may change the Member who is designated the Tax Matters Partner upon mutual
agreement of all Members. The Tax Matters Partner shall take such action as may
be necessary to cause (i) if required, the filing of the election provided for
in Section 6231(a)(1)(B)(ii) of the Code or any other action necessary to cause
the provisions of Sections 6221 through 6231 of the Code to apply to the Company
and (ii) each Member to become a “notice partner” within the meaning of
Section 6223 of the Code. The Tax Matters Partner shall inform each Member of
all significant matters that may come to its attention in its capacity as Tax
Matters Partner by giving notice thereof on or before the tenth (10th) Business
Day after becoming aware thereof and, within that time, shall forward to each
Member copies of all significant written communications he may receive in that
capacity. Any Member who is designated as Tax Matters Partner may not in any
case take any action left to the determination of an individual Member under
Sections 6222 through 6232 of the Code. In addition, the Tax Matters Partner
shall not undertake the following actions without the consent of the other
Members, and such consent shall not be reasonably withheld, conditioned or
delayed:
     (a) Extend the statute of limitations for assessment of tax deficiencies
against any Member with respect to adjustments to the Company’s federal, state
or local tax returns;
     (b) Upon audit by a taxing authority, execute agreements or documents with
such taxing authority that binds the Company or any Member to an adjustment to
taxable income; and
     (c) Pursue any judicial proceeding relating to any tax matters affecting
the Company or any Member.
     5.11 Classification. The Company intends to be classified as a partnership
for federal income tax purposes under Treasury Regulations § 301.7701-3(b).
Neither the Company nor any Member may make an election under Treasury
Regulations § 301.7701-3(c) to treat the Company as an association taxable as a
corporation. The Members acknowledge that Ute Energy may qualify for an
exemption from certain taxes, and such exemption will be realized by Ute Energy
or the Tribal interest in Ute Energy only.
     5.12 Subsidiary Governance. The Company and each Member acknowledge that
the Company may from time to time form or acquire subsidiaries. If such a
subsidiary is a limited liability company, it is the intent of the Members that
such limited liability company be

-19-



--------------------------------------------------------------------------------



 



member-managed so that the Members can direct the business and affairs of, and
make decisions for, such subsidiary. If, however, such a subsidiary is a
partnership, it is the intent of the Members that such partnership be managed so
that the Members can direct the business and affairs of, and make decisions for,
such subsidiary either (a) as general partner of such partnership, or (b)
through another subsidiary that shall serve as general partner of such
partnership. Finally, if such a subsidiary is a corporation or other type of
business entity or is a manager-managed limited liability company, the Company
shall take such actions as are necessary to ensure that the governance of each
subsidiary shall parallel the governance of the Members to the extent allowed by
any contracts affecting the subsidiary.
     5.13 Insurance. The Company shall not obtain property insurance coverage on
the Company assets held by the Company. Each Member shall obtain the insurance
coverage it desires with respect to its Interest proportion, or shall elect to
be self-insured. In the event of a casualty loss or other damage or destruction
of the Plant or any portion thereof, each Member shall be required to make a
Capital Contribution to the Company in its proportionate share, based upon
Membership Interests, of the amount necessary to fully restore the damaged or
destroyed portions of the Plant.
ARTICLE 6
PROCESSING CONTRACTS; MARKETING; PLANT EXPANSIONS
     6.1 Production Commitments/Member Gas/Tribal Royalty Gas. Anadarko and Ute
Energy have agreed to commit their respective working interest volumes produced
in the Basin to the Plant pursuant to processing agreements with the Company
(each such agreement, a “Member-Affiliate Processing Agreement”). For the
avoidance of doubt, the Member-Affiliate Processing Agreements contain
provisions with respect to the increase of fees payable for processing
thereunder in the event costs of Train II and/or the associated infrastructure
exceed the estimates therefor.
     6.2 Certain Duties, Powers and Representations of Ute Energy.
     (a) The Members acknowledge that (i) Ute Energy has a special relationship
with the Tribe, (ii) Ute Energy currently owns the Ute Energy Mid-Stream Assets
and (iii) the production from the lands subject to certain currently existing
Exploration and Development Agreements executed by the Tribe and certain third
party producers is committed to the Ute Energy Mid-Stream Assets. Ute Energy
agrees to work with the Managing Member and third parties using Ute Energy
Mid-Stream Assets, for the purpose of entering into processing contracts at the
Plant with those third parties. Accordingly, even though Ute Energy is not the
Managing Member, the Company and the Members (i) acknowledge the need to
leverage off of the Ute Energy Mid-Stream Assets, (ii), agree to involve Ute
Energy in the contracting process for third party volumes utilizing the Ute
Energy Mid-Stream Assets and (iii) notwithstanding anything in this Agreement to
the contrary but subject to approval of the Members pursuant to Section 6.3,
authorize Ute Energy, on behalf of the Company, to enter into third-party
processing contracts; provided, that unless otherwise approved by the Members,
all such third-party processing contracts entered into by Ute Energy, in the
name of the Company, shall conform to the “Standard Third-Party Processing
Contracts”, forms of which are attached hereto as Exhibits F-1, F-2 and F-3. The
Members acknowledge that any such third-party processing contracts may be a
combination of fee based processing, percentage of liquids and keep whole
contracts.

-20-



--------------------------------------------------------------------------------



 



     (b) Within thirty (30) days of the end of each Fiscal Quarter, Ute Energy
shall provide to the other Members a description of all efforts to secure
third-party processing contracts that took place during such Fiscal Quarter, a
plan for the upcoming Fiscal Quarter and a discussion of material issues or
events.
     (c) Ute Energy represents and warrants to the Company that it has received
all necessary permits, consents and approvals required from the Tribe in order
to perform its obligations and agreements under this Agreement.
     6.3 Third Party Processing Contracts. Ute Energy shall keep the Company and
the Managing Member timely informed, and the Managing Member shall keep the
other Members informed, of all negotiations with respect to processing contracts
being conducted by such Person on behalf of the Company, including
identification of the parties involved, the location of gas production and
anticipated production rates and reserves attributable to such production. Each
of Ute Energy and the Managing Member shall give the other Members notice of the
commencement of any negotiations with respect to processing contracts and shall
provide the other party the opportunity to be involved in such negotiations (the
“Initial Notice”). After the negotiations have concluded, the Managing Member
shall give the other Members notice of the final terms and conditions of the
processing agreement or other material contract (the “Final Notice”). The
Members shall have five (5) Business Days after receipt of the Final Notice to
approve the terms of such processing agreement. The Members may only disapprove
of the processing agreement if (i) the processing agreement does not conform to
the Standard Third-Party Processing Contract and/or (ii) the processing
agreement deteriorates anticipated returns on existing capital expenditures or
anticipated future capital commitments. If the Members do not respond to the
Final Notice within five (5) Business Days of receipt of the Final Notice, the
Members will be deemed to have approved the processing agreement. After
receiving the Members’ approval, the Managing Member shall execute the agreement
on behalf of the Company, and provide a copy of such executed agreements to the
Members within three (3) Business Days following their execution.
     6.4 Third Party Gas. All volumes of natural gas that are not owned by the
Members through their respective working interest ownership in reserves located
in the Basin shall be considered “third party gas.” The Members agree that,
subject to the contractual obligations of the Company under the Member-Affiliate
Processing Agreements and subject to other contracts entered into on or after
the date hereof with (other than in the case of any Standard Third Party
Processing Agreements) the consent of the Members, (i) all third party gas will
be processed at the Plant pursuant to the economic parameters, volumes and
capacity as negotiated by the Members with the goal of maximizing the returns to
the Members at the Plant and (ii) third party processing contracts will be a
combination of fee based processing, percentage of liquids and keep whole
contracts based on market conditions. Until sufficient capacity exists at the
Plant to accommodate both the Members’ gas under the Member-Affiliate Processing
Agreements and available third party gas contracted to the Company, Anadarko
will make other processing capacity it owns in the Basin available to divert
Members’ gas from the Plant so that the contracted third party gas can be
processed at the Plant pursuant to the terms and conditions of a processing
agreement between the Company and Anadarko, the form of which is attached as
Exhibit G (the “Satellite Processing Agreement”). For the avoidance of doubt,
the Satellite Processing Agreement shall provide for a term not exceeding
36 months following the date hereof and shall provide for a processing fee
payable to Anadarko equal to $ ** per Mcf of gas processed. The making available
of the capacity for such diversions shall be subject to the ability to deliver
such gas to such processing facilities without the installation of new,
different or additional facilities and to the then-available other processing
capacity of Anadarko and shall be

-21-



--------------------------------------------------------------------------------



 



subject to such arrangements being economically reasonable to both the Company
and Anadarko. The Parties agree that certain capacities in Train I, II and III
will be made available for processing third party gas.
     6.5 Marketing. All liquids produced from the Plant will be purchased by an
Affiliate of Anadarko under the NGL Marketing Agreement with the Company in the
form attached as Exhibit H. During periods in which such Affiliate is unable to
sell Plant liquids under the NGL Marketing Agreement due to pipeline
curtailments or other conditions, Managing Member shall arrange for the
alternate disposition of the Plant liquids from the Plant tailgate. In those
instances, Managing Member shall pay the Company an amount equal to the weighted
average net price received for each Plant liquid product. Each Member will be
responsible for marketing its own share of the residue gas allocated to it under
its own Member-Affiliate Processing Agreement, and all other residue gas owned
or controlled by the Company shall be marketed by Anadarko or an Affiliate of
Anadarko; provided that the price obtained for such residual gas shall be equal
to the same price Anadarko receives for the sale of its residue gas in a sale at
the tailgate of the Plant; provided, such shall not be less than the price set
forth in the first publication of the month of “Inside FERC’s Gas Market
Report”, Northwest Pipeline, Opal Index, less the actual costs to transport gas
from the tailgate of the Plant to Opal. In the event such published price index
referred to above ceases to be published, the Parties shall mutually agree to an
alternative published price index representative of the published price index
referred to above. The Managing Member will be responsible for purchasing, on
behalf of the Company, any liquid shrinkage make up or loss gas required for the
Plant, the cost of which shall be allocated to the Members. The Managing Member
will be responsible for scheduling and maintaining as close as reasonably
possible, daily balance on all gas and liquid deliveries.
     6.6 Plant Expansions.
     (a) The Members agree to use their commercially reasonable efforts to
pursue the acquisition of the CIG 101 Assets, as an Expansion Capital Budget
item as shown in the Initial Budget, on terms and subject to conditions
reasonably acceptable to the Members.
     (b) For the avoidance of doubt, only expenditures by the Company with
respect to Plant expansions that are contained in an Approved Budget or an AFE
approved pursuant to Section 5.6 shall be permitted. The Members agree to discus
and reach agreement with respect to any AFE before committing the Company to any
associated contractual obligations.
     (c) The Members agree that, except for Sole Risk Projects, all expansions
of gas processing capacity of the Plant shall be owned by the Company with the
Members having their Membership Interests as set forth in this Agreement.
ARTICLE 7
RIGHTS OF MEMBERS
     7.1 Rights of Members. Subject to Section 8.1, each of the Members shall
(except to the extent otherwise specifically provided herein) have the right to:
(a) have the Company books and records (as required under the Act) kept at the
principal office of the Company and at all reasonable times to inspect and copy
any of them at the sole expense of such Member; (b) have on demand true and full
information of all things affecting the Company and a formal

-22-



--------------------------------------------------------------------------------



 



account of Company affairs whenever circumstances render it just and reasonable;
and (c) exercise all rights of a Member under the Act.
     7.2 Liability to Third Parties. No Member shall be liable for the debts,
obligations or liabilities of the Company, including under a judgment decree or
order of a court.
     7.3 Voting; Meetings of Members.
     (a) With respect to any matter for which Members are permitted or required
to vote under the Act or this Agreement, each Member shall be entitled to one
(1) vote for each one percent (1%) of Membership Interest to which its Interests
are entitled.
     (b) The Members may make any decision or take any action at a meeting, by
conference telephone call, by written consent, by oral agreement or by any other
method they elect; provided that, at the request of any Member a decision or
action of the Members must be made or taken by written consent signed by Members
holding the Interests required to approve such decision or action.
     (c) Regular meetings of the Members shall be held at least quarterly during
the calendar year. Notice of a regular meeting shall state the place, day and
hour of such meeting and shall be delivered to each Member not less than five
(5) Business Days nor more than thirty (30) days before the meeting. Member
information books must be delivered to the Members by the Managing Member at
least three (3) days prior to any scheduled regular meeting of the Members.
     (d) Special meetings of the Members may be called by any Member upon at
least five (5) Business Days’ notice to the other Members, which notice shall
state the place, day and hour of such meeting.
     (e) For so long as Anadarko is the Managing Member, all Member meetings
will be held at Anadarko’s Denver offices, and at all other times, will be held
at such other place as mutually agreed upon by the Members.
     7.4 Indemnification; Advancement of Expenses; Insurance; Limitation of
Liability.
     (a) Indemnification by the Company of the Members.
     (i) Except as limited by applicable Law and subject to the provisions of
this Section 7.4(a), each Member and each of their Affiliates and subsidiaries,
and each of their directors, officers, employees, shareholders, partners or
members (each a “Member Indemnitee”) shall be entitled to be indemnified and
held harmless against any and all losses, liabilities and reasonable expenses,
including attorneys’ fees, arising from proceedings in which such Member
Indemnitee may be involved, as a party or otherwise, by reason of its being a
Member or Affiliate, subsidiary, director, officer, employee, shareholder,
partner or member thereof, or by reason of its involvement in the management of
the affairs of the Company or any subsidiary thereof, whether or not it
continues to be such at the time any such loss, liability or expense is paid or
incurred; provided that no Member Indemnitee shall be indemnified under this
Section 7.4(a) for any losses, liabilities or expenses arising out of the fraud,
breach of a

-23-



--------------------------------------------------------------------------------



 



fiduciary duty not eliminated hereunder or Gross Negligence of such Member
Indemnitee. The rights of indemnification provided in this Section 7.4(a) shall
be in addition to any rights to which a Member Indemnitee may otherwise be
entitled by contract or as a matter of Law and shall extend to such Member
Indemnitee’s successors and assigns. In particular, and without limitation of
the foregoing, a Member Indemnitee shall be entitled to indemnification by the
Company against reasonable expenses (as incurred), including attorneys’ fees,
incurred by the Member Indemnitee in connection with the defense of any action
to which the Member Indemnitee may be made a party (without regard to the
success of such defense), to the fullest extent permitted under the provisions
of the Act or any other applicable statute.
     (ii) Except as limited by applicable Law, expenses incurred by a Member
Indemnitee in defending any proceeding, including a proceeding by or in the
right of the Company (except a proceeding by or in the right of the Company
against such Member Indemnitee), shall be paid by the Company in advance of the
final disposition of the proceeding upon receipt of a written undertaking by or
on behalf of such Member Indemnitee to repay such amount if such Member
Indemnitee is determined pursuant to this Section 7.4(a) or adjudicated to be
ineligible for indemnification, which undertaking shall be an unlimited general
obligation of the Member Indemnitee but need not be secured and shall be
accepted without regard to the financial ability of the Member Indemnitee to
make repayment.
     (iii) The indemnification provided by this Section 7.4(a) shall inure to
the benefit of the heirs and personal representatives of each Member Indemnitee.
     (iv) No amendment or repeal of the provisions of this Section 7.4(a) which
adversely affects the rights of any Member Indemnitee under this Section 7.4(a)
with respect to the acts or omissions of such Member Indemnitee at any time
prior to such amendment or repeal shall apply to such Member Indemnitee without
the written consent of such Member Indemnitee.
     (v) Any indemnification pursuant to this Section 7.4(a) shall be made only
out of the assets of the Company and shall in no event cause the Members to
incur any personal liability nor shall it result in any liability of the Members
to any third party.
     (b) Indemnification by the Company of the Managing Member
     (i) Except as limited by applicable Law and subject to the provisions of
this Section 7.4(b), the Managing Member, in its capacity as such, and each of
its Affiliates and subsidiaries, and each of their directors, officers,
employees, shareholders, partners or members (each a “Managing Member
Indemnitee”) shall be entitled to be indemnified and held harmless against any
and all losses, liabilities and reasonable expenses, including attorneys’ fees,
arising from proceedings in which such Managing Member Indemnitee may be
involved, as a party or otherwise, by reason of its being the Managing Member,
or Affiliate, subsidiary, director, officer, employee, shareholder, partner or
member thereof, or by reason of its involvement in the management of the affairs
of the Company

-24-



--------------------------------------------------------------------------------



 



or any subsidiary thereof, or the rendering the services hereunder or the
conduct of the Managing Member’s duties as Managing Member whether or not it
continues to be such at the time any such loss, liability or expense is paid or
incurred; provided that no Managing Member Indemnitee shall be indemnified under
this Section 7.4(b) for any losses, liabilities or expenses arising out of the
fraud, breach of a fiduciary duty not eliminated hereunder or Gross Negligence
of such Managing Member Indemnitee. The rights of indemnification provided in
this Section 7.4(b) shall be in addition to any rights to which a Managing
Member Indemnitee may otherwise be entitled by contract or as a matter of Law
and shall extend to such Managing Member Indemnitee’s successors and assigns. In
particular, and without limitation of the foregoing, a Managing Member
Indemnitee shall be entitled to indemnification by the Company against
reasonable expenses (as incurred), including attorneys’ fees, incurred by the
Managing Member Indemnitee in connection with the defense of any action to which
the Managing Member Indemnitee may be made a party (without regard to the
success of such defense), to the fullest extent permitted under the provisions
of the Act or any other applicable statute.
     (ii) Except as limited by applicable Law, expenses incurred by a Managing
Member Indemnitee in defending any proceeding, including a proceeding by or in
the right of the Company (except a proceeding by or in the right of the Company
against such Managing Member Indemnitee), shall be paid by the Company in
advance of the final disposition of the proceeding upon receipt of a written
undertaking by or on behalf of such Managing Member Indemnitee to repay such
amount if such Managing Member Indemnitee is determined pursuant to this
Section 7.4(b) or adjudicated to be ineligible for indemnification, which
undertaking shall be an unlimited general obligation of the Managing Member
Indemnitee but need not be secured and shall be accepted without regard to the
financial ability of the Managing Member Indemnitee to make repayment.
     (iii) The indemnification provided by this Section 7.4(b) shall inure to
the benefit of the heirs and personal representatives of each Managing Member
Indemnitee.
     (iv) No amendment or repeal of the provisions of this Section 7.4(b) which
adversely affects the rights of any Managing Member Indemnitee under this
Section 7.4(b) with respect to the acts or omissions of such Managing Member
Indemnitee at any time prior to such amendment or repeal shall apply to such
Managing Member Indemnitee without the written consent of such Managing Member
Indemnitee.
     (v) Any indemnification pursuant to this Section 7.4(b) shall be made only
out of the assets of the Company and shall in no event cause the Members to
incur any personal liability nor shall it result in any liability of the Members
to any third party.
     (c) Indemnification by the Managing Member.
     (i) The Managing Member shall indemnify and hold harmless the Company, its
directors, employees, officers and members (each, a “Company

-25-



--------------------------------------------------------------------------------



 



Indemnitee”) from and against every demand, claim, cause of action, judgment,
loss, damage and expense, including reasonable attorneys’ fees, for, relating to
or arising from any damage to property or injury to any person or party, which
property damage or injury arises from or out of the Gross Negligence of the
Managing Member in connection with its management of the Company and the Plant.
The rights of indemnification provided in this Section 7.4(c) shall be in
addition to any rights to which such Company Indemnitee may otherwise be
entitled by contract or as a matter of Law and shall extend to the Company’s
successors and assigns. In particular, and without limitation of the foregoing,
each Company Indemnitee shall be entitled to indemnification by the Managing
Member against reasonable expenses (as incurred), including attorneys’ fees,
incurred by such Company Indemnitee in connection with the defense of any action
to which such Company Indemnitee may be made a party (without regard to the
success of such defense), to the fullest extent permitted under the provisions
of the Act or any other applicable statute.
     (ii) Except as limited by applicable Law, expenses incurred by any Company
Indemnitee in defending any proceeding, including a proceeding by or in the
right of the Managing Member (except a proceeding by or in the right of the
Managing Member against the Company), shall be paid by the Managing Member in
advance of the final disposition of the proceeding upon receipt of a written
undertaking by or on behalf of the Company Indemnitee to repay such amount if
such Company Indemnitee is determined pursuant to this Section 7.4(c) or
adjudicated to be ineligible for indemnification, which undertaking shall be an
unlimited general obligation of the Indemnitee but need not be secured and shall
be accepted without regard to the financial ability of such Company Indemnitee
to make repayment.
     7.5 Contracts with Affiliates. If necessary or otherwise appropriate, the
Company may enter into contracts and agreements with any Member and/or any of
its Affiliates for the rendering of services provided such services are on arm’s
length terms that are no less favorable to the Company than those available from
unrelated third parties. No Person having an interest in any such transaction
shall have any liability to the Company or any Member solely by virtue of such
relationship or conflict if the material facts as to the relationship and
transaction are disclosed or are known to the Members and, if required, the
transaction is approved pursuant to this Section 7.5. Agreements relating to the
provision of services as set forth in this Agreement shall be deemed approved
for all purposes hereunder.
     7.6 Other Business Activities of Ute Energy. Each of the Members
acknowledges and agrees that (a) each of the other Members currently has certain
business interests, and from time to time will engage in additional business
activities, in addition to those related to the Company and has certain area of
mutual interest contractual commitments with third parties related to the
acquisition, construction and/or disposition of natural gas transportation,
gathering and processing infrastructure opportunities in the Basin, in each
case, which may be competitive with the business of the Company, and (b) neither
the Company nor any other Member shall have any rights in such other business
interests or activities or in any income or profits therefrom. For the avoidance
of doubt, this Section 7.6 shall not supersede or otherwise affect the
obligations that may exist of any Member or any of their respective Affiliates
to the Company, any Member or any of their respective Affiliate pursuant to any
other agreement, including, without limitation, the obligations of Anadarko to
the Tribe pursuant to the SUA.

-26-



--------------------------------------------------------------------------------



 



ARTICLE 8
BOOKS, REPORTS, BUDGETS AND CONFIDENTIALITY
     8.1 Books and Records; Capital Accounts.
     (a) The Managing Member shall keep the books of account for the Company in
accordance with the terms of this Agreement and the Act, and in the same form
and detail as those kept for similar properties owned by the Managing Member.
Such books shall be maintained at the principal office of the Company, and the
Managing Member shall retain the same for a period of not less than two
(2) years after such Managing Member ceases to act in such capacity.
     (b) The Company shall maintain for each Member a separate Capital Account
in accordance with Section D.1.2 of Exhibit D.
     8.2 Bank Accounts. The Managing Member shall cause one or more accounts to
be maintained in a bank (or banks) which is a member of the Federal Deposit
Insurance Corporation, which accounts shall be used for the payment of the
expenditures incurred by the Company in connection with the business of the
Company, and in which shall be deposited any and all receipts of the Company.
Company funds may be invested in such money market accounts or other investments
as the Managing Member shall determine to be necessary or appropriate.
     8.3 Reports. The Managing Member shall provide each other Member with the
following financial statements and reports at the times indicated below:
     (a) Operating Reports
     (i) Within thirty (30) days after the end of each month, a report (i)
disclosing the pricing obtained and revenue of the Company for such month, (ii)
detailing the performance of the Plant, including, without limitation, (A) inlet
volumes (with chromatograph analysis if available); (B) outlet volumes (with
chromatograph analysis if available); (C) stripped liquids volumes by type and
the price received for each type; and (D) a summary by the operations manager
with respect to the Plant’s performance, (iii) detailing any material events,
and any anticipated material events, such as scheduled outages and
(iv) including a brief narrative of matters affecting the Plant and business of
the Company, such as throughput, operating run times, pending transactions and
delivery restrictions; and
     (ii) Within thirty (30) days after the end of each Fiscal Quarter, a
quarterly activity report which includes a management discussion of Company
business, operations and results for such Fiscal Quarter, which discussion shall
include reports on volumes, management’s plan for the upcoming Fiscal Quarter
and a discussion of any issues or events that management believes are likely to
have a material effect on the Company’s operations and results for the upcoming
Fiscal Quarter.
     (b) Financial Reports

-27-



--------------------------------------------------------------------------------



 



     (i) Within forty-five (45) days after the end of each Fiscal Quarter ending
March 31, June 30 and September 30, and within sixty (60) days after the end of
the Fiscal Quarter ending December 31, unaudited financial statements prepared
in accordance with GAAP (except that such financial statements will lack a cash
flow statement, footnotes and other presentation items and will be subject to
adjustments at the end of the Fiscal Year), with respect to such Fiscal Quarter,
including income statements, balance sheets and statements of owners’ equity;
     (ii) Within sixty (60) days after the end of each Fiscal Year, a yearly
activity report which includes a management discussion of Company business,
operations and results for such Fiscal Year, which discussion shall include
reports on volumes, management’s plan for the upcoming Fiscal Year and a
discussion of any issues or events that management believes are likely to have a
material effect on the Company’s operations and results for the upcoming Fiscal
Year; and
     (iii) Within ninety (90) days after the end of each Fiscal Year, financial
statements prepared in accordance with GAAP, including income statements,
balance sheets, cash flow statements and statements of owners’ equity with
respect to such Fiscal Year, which financial statements shall be audited by an
independent certified public accounting firm selected by the Managing Member.
     (c) Other Information
     (i) Within seventy-five (75) days after the end of each Fiscal Year and as
provided for in Section 5.9, estimated tax information reasonably required for
the preparation by such Person of his federal income tax return and state and
other tax returns; and
     (ii) Within one hundred five (105) days after the end of each Fiscal Year
and as provided for in Section 5.9, the Company’s Form 1065, a Schedule K-1 for
such Fiscal Year and such other United States federal and state income tax
reporting information, if any, as is required by Law or as may be requested by
the Members; and
     (iii) Such other reasonable reports and financial information relating to
the Company as the Members shall request from time to time.
     The financial statements and other reports provided to the Members
hereunder shall be subject to audit by any of the Members at any time at their
request and at their own expense.
     8.4 Budget.
     (a) Not later than November 15 of each year, the Managing Member will
prepare and submit to the Members a proposed (i) annual budget estimating the
additional Capital Contributions anticipated to be required in order to fund the
Company’s maintenance capital expenditures (“maintenance capex”) for such Fiscal
Year together with such other information as any Member may reasonably request
(the “Annual Operating Capital Budget”); (ii) annual budget estimating the
revenues general

-28-



--------------------------------------------------------------------------------



 



and administrative expenses anticipated to be required in connection with the
Company’s operations for such Fiscal Year together with such other information
as any Member may reasonably request (the “Annual Operating Budget”); and
(iii) annual budget estimating the expansion project capital expenditures
related to plant capacity expansions, major facility modifications, acquisitions
of third party facilities, additional compression installations, new pipeline
interconnects, process design changes and other capital expenditures (other than
maintenance capex), anticipated to be required in connection with the Company’s
expansion plans for such Fiscal Year together with such other information as any
Member may reasonably request (the “Annual Expansion Capital Budget” and
together with the Annual Operating Capital Budget and the Annual Operating
Budget, the “Annual Budgets”).
     (b) At the next regularly scheduled meeting, or special meeting if one is
convened, the Members shall discuss the proposed Annual Budgets and shall
approve, reject or make such revisions thereto as the Members may agree to be
necessary and proper. Upon approval of an Annual Budget by the Members in
accordance with Section 5.6(a), then such proposed budget shall be deemed
thereafter to constitute an “Approved Budget” for all purposes hereof, subject
to amendment or replacement from time to time by the Members. Each Approved
Budget shall supersede all prior Approved Budgets. The Managing Member shall
have the full authority to perform all work and incur all expenditures provided
for in the Approved Budgets.
     (c) If an Annual Operating Budget or Annual Operating Capital Budget are
not approved for any year prior to the commencement of such year, then an
interim default budget for such expenditures (the “Default Budget”) shall apply
until such time as such Annual Budget shall have been approved. The Default
Budget shall authorize general and administrative expenses and maintenance
capex, in each case not to exceed 110% of the actually incurred general and
administrative expenses and maintenance capex, as the case may be, for the
previous calendar year, and the Managing Member shall be fully authorized to
incur such expenses or make such expenditures
     8.5 Capital Expansion Proposals and Sole Risk Project
     (a) In addition to the Annual Budget Process, any Member may present a
proposal (the “Proposing Member”) to the other Members (each a “Non-Proposing
Member”) for the Company to expand the gas processing capacity of the Plant, (an
“Expansion Proposal”). Any Expansion Proposal shall be in writing and shall
include the full details of the proposal including, without limitation,
location, facility design, capacity and costs.
     (b) The Non-Proposing Members shall have thirty (30) days following receipt
of the Expansion Proposal in which to elect whether or not to agree to the
Expansion Proposal. If the Non-Proposing Members unanimously agree to the
Expansion Proposal, the Managing Member shall proceed to implement the Expansion
Proposal accordingly. Following such unanimous approval, any costs and expenses
related to the Expansion Proposal shall be a required additional Capital
Contribution and shall be contributed by the Members to the Company in
proportion to each Member’s Membership Interest. If the Non-Proposing Members do
not unanimously agree to an Expansion Proposal, the Proposing Member and any
Member consenting to such Expansion Proposal (a “Consenting Member”) may
independently proceed with the

-29-



--------------------------------------------------------------------------------



 



Expansion Proposal (a “Sole Risk Project”); provided, (i) the Sole Risk Project
can be conducted by the Consenting Members in such a way that it does not harm
the Company and (ii) unless and until the Plant, including each Train then in
operation, is operating at full capacity, no third party natural gas may be
dedicated to or processed by such Sole Risk Project. The Sole Risk Project shall
be at the sole expense and risk of the Proposing Member and any Consenting
Member and said Members shall solely be entitled to any profits derived
therefrom. The Company shall not bear any risk or expense for a Sole Risk
Project. If a Non-Proposing Member fails to respond to the Expansion Proposal
within the 30-day period set forth above, that Non-Proposing Member shall be
deemed to have voted against the Expansion Proposal.
     (c) If any facility of a Sole Risk Project will, when completed, use any
facilities of the Company, the Members participating in such Sole Risk Project
shall compensate the Company for the reasonable amounts attributable to such
usage including, as appropriate, a volumetric transportation charge, processing
fees, and other direct and indirect costs to the Company until Payout. If the
Company desires to use any of the assets of a Sole Risk Project for its own use
and that use does not conflict with the scope of the Sole Risk Project then,
subject to Section 7.5, the Company shall be entitled to use the Sole Risk
Project for its own benefit subject to the Company and the Consenting Members
agreeing on transportation charges, processing and treating fees, fuel and other
direct and indirect costs to the Sole Risk Project until Payout.
     (d) When the Consenting Members have received positive cash flow from the
Sole Risk Project equal to 300% of all of its direct initial capital costs in
connection with that Sole Risk Project (“Payout”), the Consenting Members shall
contribute the Sole Risk Project to the Company, free and clear of all liens,
mortgages, encumbrances, or other obligations and at no cost to the Company;
provided that the Consenting Member shall be entitled to the tax depreciation on
the Sole Risk Project. The Consenting Members will establish and maintain proper
accounts to implement the provisions of this Section, and shall furnish monthly
statements of those accounts to the Members. The Company shall have the right to
audit such accounts under the audit provisions hereof.
     (e) If at any time prior, during or after implementation of the Expansion
Proposal, the Consent Party materially alters, modifies or otherwise materially
changes the scope or nature of such proposal, the Expansion Proposal will be
resubmitted to the Non-Consenting Member in accordance with this Section 8.5 and
such Members shall be permitted, at their discretion, the opportunity to
participate in such Expansion Proposal.
     8.6 Overruns. Upon knowledge by the Managing Member that the actual costs
of implementing any Annual Budget or approved AFE may exceed the overrun
allowance (and prior to the time such overrun allowance is exceeded), the
Managing Member shall promptly notify the other Members in writing of such
event, together with a supplemental AFE setting forth the Managing Member’s good
faith estimate of the costs necessary to complete the matter. The Managing
Member shall provide the Members with the information necessary to allow the
Members to determine whether or not to cancel the implementation of such capital
item. Unless, within 10 days of receipt of the Supplemental AFE, the Members
vote, in accordance with Section 5.6 to cancel the implementation, then the
Members shall be deemed to have approved the Supplemental AFE.

-30-



--------------------------------------------------------------------------------



 



     8.7 Audits. A Member may audit the books and records of the Company at its
own expense on twenty (20) days’ prior written notice to the other Members and
the Managing Member. No Member may request an audit more frequently than once
each twelve (12) months. The audit period may cover two (2) years, but may not
cover any time period that was subject to a prior audit. Any issues raised by
the audit shall be addressed by the Managing Member in good faith within sixty
(60) days of the receipt of notice thereof, and resolved within sixty (60) days
thereafter.
     8.8 Objections to Reports. Each Member shall have the right to object to
any reports or statements received from the Managing Member by giving notice to
the Managing Member within two (2) years after such report or statement is
received by the Member. After that time has lapsed, and in the absence of fraud,
such reports or statements shall be deemed to be correct.
     8.9 Confidentiality.
     (a) Without the prior written consent of the Members, no Member shall use,
publish, disseminate or otherwise disclose, directly or indirectly, any
Confidential Information that should come into the possession of such Member
other than for the purpose of conducting the business of the Company or
performing its duties and obligations hereunder or under an applicable
consulting agreement, provided that a Member may disclose such Confidential
Information (i) due to a subpoena or court order, (ii) if such Member or officer
testifies in a judicial or regulatory proceeding pursuant to the order of a
judge or administrative law judge after such Member or officer requests
confidential treatment for such Confidential Information, (iii) in order to
enforce its rights under this Agreement, (iv) as required, in the opinion of
counsel to such Member, by applicable Law, or (v) to its Affiliates and to its
and their respective employees, officers, directors, partners, members,
managers, agents, advisors, accountants, financial advisors, lenders, legal
counsel, insurers or other representatives (each, a “Representative”) provided
that such Member causes such Affiliate or Representative, or in the case of any
Affiliate of such Member other than a controlled Affiliate, such Affiliate
expressly agrees, to comply with this Section 8.9. If a Member, or any Affiliate
or Representative of a Member, is required by Law or court order to disclose
information that would otherwise be Confidential Information under this
Agreement, such Member, or the applicable Member in the case of an Affiliate or
Representative, shall immediately notify the other Members of such notice and
provide the other Members the opportunity to resist such disclosure by
appropriate proceedings.
     (b) Except to the extent required, in the opinion of counsel to such
Member, by applicable Law, no Member shall disclose to any other Person
(excluding such Member’s Representatives) any information relating to the terms
of this Agreement without the prior written consent of the Members.
ARTICLE 9
DISSOLUTION, LIQUIDATION AND TERMINATION
     9.1 Dissolution. The Company will dissolve and its affairs will be wound up
upon the earliest to occur of any of the following:
     (a) the expiration of its term as provided in Section 1.5;

-31-



--------------------------------------------------------------------------------



 



     (b) at the election of the Members at any time in accordance with Section
5.6(c);
     (c) the lapse of one (1) year after the decommissioning and reclamation of
the Plant site;
     (d) the entry of a decree of judicial dissolution of the Company under the
Act; or
     (e) following the initiation of any bankruptcy or receivership or the
winding up and dissolution or liquidation of any Member, upon the written
unanimous consent of the other Members.
     9.2 Liquidation and Termination. Upon the occurrence of an event requiring
the winding up of the Company, unless it is reconstituted pursuant to the Act,
the Managing Member or a Person or Persons selected by the Managing Member shall
act as liquidator or shall appoint one or more liquidators who shall have full
authority to wind up the affairs of the Company and make final distribution as
provided herein. The steps to be accomplished by the liquidator are as follows:
     (a) As promptly as possible after an event requiring the winding up of the
Company and again after final liquidation, the liquidator, if requested by any
Member, shall cause a proper accounting to be made by the Company’s independent
accountants of the Company’s assets, liabilities and operations through the last
day of the month in which an event requiring the winding up of the Company
occurs or the final liquidation is completed, as appropriate.
     (b) The liquidator shall pay all of the debts and liabilities of the
Company (including all expenses incurred in liquidation) or otherwise make
adequate provision therefor (including, without limitation, the establishment of
a cash escrow fund for contingent liabilities in such amount and for such term
as the liquidator may reasonably determine). After making payment or provision
for all debts and liabilities of the Company, the liquidator shall sell all
properties and assets of the Company for cash as promptly as is consistent with
obtaining the best price therefor; provided, however, that upon the consent of
the Members, the liquidator may distribute such properties in kind. All gain,
loss, and amount realized on such sales shall be allocated to the Members as
provided in Exhibit D, and the Capital Accounts of the Members shall be adjusted
accordingly. In the event of a distribution of properties in kind, the
liquidator shall first adjust the Capital Accounts of the Members as provided in
Exhibit D by the amount of any gains or losses that would have been recognized
by the Members if such properties had been sold for their fair market value. The
liquidator shall then distribute the remaining proceeds of such sales to the
Members in accordance with the positive balance in their Capital Accounts.
     (c) Except as expressly provided herein, the liquidator shall comply with
any applicable requirements of the Act and all other applicable laws pertaining
to the winding up of the affairs of the Company and the final distribution of
its assets. Upon the completion of the distribution of Company cash and property
as provided in this Section 9.2 in connection with the liquidation of the
Company, the Certificate and all qualifications of the Company as a foreign
limited liability company in jurisdictions other

-32-



--------------------------------------------------------------------------------



 



than the State of Delaware shall be cancelled and such other activities as may
be necessary to terminate the Company shall be taken by the liquidator.
     (d) Notwithstanding any provision in this Agreement to the contrary, no
Member shall be obligated to restore a deficit balance in its Capital Account at
any time.
ARTICLE 10
TRANSFER OF INTERESTS
     10.1 Limitation on Transfer.
     (a) No Member, nor its successors, transferees or assigns, shall, directly
or indirectly, voluntarily or involuntarily, Transfer all or any portion of its
Interest except Transfers constituting Permitted Transfers or otherwise approved
in advance in writing by the Members. Any attempted Transfer of an Interest that
is not made in accordance with this Agreement shall be null and void and shall
have no effect. In addition, except with respect to Permitted Transfers, without
the prior written consent of the Members, which consent may not be unreasonably
withheld, conditioned or delayed, no Member may cause or permit an interest,
direct or indirect, in itself to be Transferred, in a single transaction or
series of related transactions, if such Transfer would result in a Change of
Control of such Member. Any Transfer not permitted hereby shall be null and void
ab initio and shall have no effect.
     (b) Notwithstanding that a Member has obtained the right to Transfer any
Interest in any manner provided in this Section 10.1, such Transfer shall not be
permitted unless and until the purchaser, assignee, donee or transferee thereof
unconditionally agrees in writing to take and accept such Interest subject to
all of the restrictions, terms and conditions contained in this Agreement, as if
such purchaser, assignee, donee or transferee were a signatory party hereto. The
Company will not be required to recognize any Permitted Transfer until the
instrument conveying such Interest has been delivered to the Company.
     (c) Notwithstanding anything to the contrary in this Agreement, no portion
of an Interest may be Transferred, and no Member may cause or permit a direct or
indirect interest in itself to be Transferred, if the Members determine that any
such Transfer could result in the classification of the Company as a publicly
traded partnership under Section 7704 of the Code, unless the Members determine
to waive the provisions of this Section 10.1(c).
     10.2 Transferees. A transferee of an Interest effected in accordance with
this Agreement shall be entitled to receive the share of Company income, gains,
losses, deductions, credits and distributions to which its transferor would have
been entitled; provided that the transferee of any Interest shall not become a
Member of the Company unless: (a) the instrument of assignment so provides;
(b)(i) such transferee received its Interest in a Permitted Transfer or in a
Transfer approved in accordance with Section 10.1 or (ii) the admission of such
transferee as a Member is consented to by the Members, in their sole discretion;
and (c) such transferee agrees in writing to be bound as a Member by this
Agreement, the Certificate and any other agreements then existing by and among
the Members. Upon becoming a Member, such transferee shall have all of the
rights and powers of, shall be subject to all of the restrictions applicable to,
shall assume all of the obligations of, and shall succeed to the status of, its
predecessor, and shall in all respects be a Member under this Agreement. The use
of the

-33-



--------------------------------------------------------------------------------



 



term “Member” in this Agreement shall be deemed to include any such additional
Members. Until such transferee is admitted as a Member pursuant to this
Section 10.2, (a) such transferee shall not be entitled to participate in the
management of the Company or to exercise any voting or other rights or powers of
a Member, except for the rights described in the first sentence of this
Section 10.2, and (b) the transferor Member shall continue to be a Member and to
be entitled to exercise any rights or powers of a Member with respect to the
Interest Transferred.
ARTICLE 11
MISCELLANEOUS
     11.1 Notices. Any notice or communication given pursuant this Agreement
must be in writing and may be given (a) by registered or certified mail; or
(b) by overnight courier service or hand delivery, or (c) by facsimile
transmission. Notices shall be deemed given and received upon receipt. Such
notices or communications to be sent to a Member shall be given to such Member
at the address given for such Member on such Member’s signature page attached
hereto. Such notices or communications to be sent to the Company shall be given
at the following address:
WGR Operating, LP
PO Box 173779
Denver, Colorado 80217-3779
Attention: Contract Administration
Facsimile No.: (720) 929-3906

with a copy to each of:

Anadarko Uintah Midstream, LLC
PO Box 173779
Denver, Colorado 80217-3779
Attention: Contract Administration
Facsimile No.: (720) 929-3906

and

Ute Energy Midstream Holdings LLC
PO Box 789
Fort Duchesne, Utah 84026
Attention: President
Facsimile No.: (435) 722-3902

and

Quantum Resources Management, LLC
1401 McKinney Street, Suite 2700
Houston, Texas 77010
Attention: General Counsel
Facsimile No.: (713) 452-2231

and

Quantum Energy Partners

-34-



--------------------------------------------------------------------------------



 



1401 McKinney Street, Suite 2700
Houston, Texas 77010
Attention: General Counsel
Facsimile No.: (713) 452-2021
Any party hereto may designate any other address in substitution for the
foregoing address to which such notice shall be given by five (5) days’ notice
duly given hereunder to the other parties.
     11.2 Governing Law, Waiver of Jury Trial and Waiver of Certain Damages.
This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware without regard to its principles of conflict of laws. This
Agreement is intended to comply with the requirements of the Act and the
Certificate. In the event of a direct conflict between the provisions of this
Agreement and the mandatory provisions of the Act or any provision of the
Certificate, the Act and the Certificate, in that order of priority, will
control. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HERETO WAIVE ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS OR REMEDIES ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT. NO
BREACH OF THIS AGREEMENT SHALL CAUSE ANY PARTY TO BE LIABLE FOR, NOR SHALL
LOSSES INCLUDE, ANY DAMAGES OTHER THAN ACTUAL AND DIRECT DAMAGES, AND EACH PARTY
EXPRESSLY WAIVES ANY RIGHT TO CLAIM ANY OTHER DAMAGES, INCLUDING, WITHOUT
LIMITATION, CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES.
     11.3 Waiver of Action for Partition. Each of the Members irrevocably waives
during the term of the Company any right that such Member may have to maintain
an action for partition with respect to the property of the Company.
     11.4 Defaults. If a Member fails to perform any of its obligations under
this Agreement (other than defaults with respect to Capital Contributions for
which the Members’ remedy is set forth in Section 3.2(d)), the non-defaulting
Members shall deliver the defaulting Member a notice of default and the
defaulting Member shall have the opportunity to cure the default. If the default
is not remedied within thirty (30) days from receipt of the notice, the Members
shall agree, in accordance with Section 11.5, on an appropriate remedy for the
default, including damages, a non-consent penalty and/or forfeiture or
proportionate reduction of interests.
     11.5 Dispute Resolution. Each of the Members agrees to use its good faith
efforts to resolve any dispute which may arise between or among such Members in
connection with this Agreement or the operation or management of the Company.
Any dispute that is not promptly resolved by mutual agreement of such Members’
respective representatives to the Company shall be referred for resolution to
the senior management of each such Member. Each Member shall be entitled to
pursue any and all rights available under applicable Law with respect to any
such dispute which is not resolved by mutual agreement within thirty (30) days
after the date such dispute is referred to the senior management of such
Members.
     11.6 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Members and their respective permitted heirs, legal
representatives, successors and assigns.

-35-



--------------------------------------------------------------------------------



 



     11.7 Amendment.
     (a) The Managing Member may amend any provision of this Agreement, and
execute, swear to, acknowledge, deliver, file and record whatever documents may
be required in connection therewith, to reflect:
     (i) a change in the name of the Company, in the registered office or
registered agent of the Company or in the location of the principal place of
business of the Company;
     (ii) the admission, withdrawal or substitution of Members subject to the
applicable approval of the Members as provided in this Agreement;
     (iii) a change that the Members have determined is reasonable and necessary
or appropriate to qualify or register, or continue the qualification or
registration of, the Company as a limited liability company (or an entity in
which the Members have limited liability) under the laws of any state or a
change which is necessary or advisable in the opinion of the Members to ensure
that the Company will not be treated as an association taxable as a corporation
for federal income tax purposes; or
     (iv) a change that the Managing Member has determined is reasonable and
necessary or appropriate in order to achieve the business, economic, and tax
objectives of the Company or in order to conform to applicable state Law,
custom, or practice.
     (b) Other than amendments adopted pursuant to Section 11.7(a), this
Agreement may be amended only in accordance with Section 5.6(h).
     (c) No amendment may be made pursuant to this Section 11.7 or otherwise
which is not expressly permitted hereby which would adversely affect the rights
of any Member without the consent of that Member.
     11.8 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be an original, but all of which taken together shall
constitute a single document. Execution of this Agreement may be by facsimile
signatures with originals to follow by overnight delivery.
     11.9 No Waiver. The failure of any Member to insist upon strict performance
of a covenant hereunder or of any obligation hereunder, irrespective of the
length of time for which such failure continues, shall not constitute a waiver
of such Member’s right to demand strict compliance in the future. No consent or
waiver, express or implied, to or of any breach or default in the performance of
any obligation hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.
     11.10 Public Statements. The Members shall consult with one another with
regard to all publicity and other releases concerning this Agreement and, except
as required, in the opinion of counsel to such Member, by applicable Law or the
applicable rules or regulations of any governmental body or stock exchange, no
Member shall issue any publicity or other press release concerning this
Agreement without the approval of all Members.

-36-



--------------------------------------------------------------------------------



 



     11.11 Execution in Writing. A facsimile, telex, or similar transmission by
a Member, or a photographic, photostatic, facsimile or similar reproduction of a
writing executed by a Member, shall be treated as an execution in writing for
purposes of this Agreement.
     11.12 Representation by Counsel. The parties acknowledge that all
communications between the respective parties and their legal counsel relating
to the Company prior to the date hereof are subject to attorney-client
privilege; and the parties hereto release for themselves and the Company any
claim to access to such communications. In addition, all communications between
the respective parties and their legal counsel relating to the Company after the
date hereof will also be subject to attorney-client privilege and the release
contained in the preceding sentence except in the case where the communication
relates to a matter where any of the foregoing counsel has been retained to
perform services for or on behalf of the Company after the date hereof.
     11.13 Surface Use and Access Agreement. For the avoidance of doubt, no term
or provision of this Agreement shall be deemed to have amended, modified, waived
or otherwise affected the terms of the Surface Use and Access Agreement between
the Tribe and Anadarko (the “SUA”) and, accordingly, all gathering, processing
or transportation of third party gas by Anadarko is subject to the terms and
limitations of the SUA.
     11.14 Complete Agreement, Interpretation. This Agreement, together with all
Exhibits attached hereto, contains the entire understanding between the parties
with respect to the subject matter hereof and supersedes any prior
understandings between them with respect to said subject matter, and expressly
supersedes and replaces, as of the date hereof, the Original Agreement. There
are no representations, agreements, arrangements or understandings, oral or
written, between and among the parties hereto relating to the subject matter of
this Agreement that are not fully expressed herein. This Agreement is not to be
interpreted for or against any Member or the Company, and no Person will be
deemed the draftsperson of this Agreement.
[The remainder of this page is intentionally blank]

-37-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first above set forth.

            ANADARKO UINTAH MIDSTREAM, LLC
      By:   /s/ Danny J. Rea         Name:   Danny J. Rea        Title:   Vice
President      
PO Box 173779
Denver, Colorado 80217-3779
Attention: Contract Administration
Facsimile No.: (720) 929-3906        UTE ENERGY MIDSTREAM HOLDINGS LLC
      By:   /s/ Richard Sherrill         Name:   Richard Sherrill       
Title:   Vice President      
PO Box 789
Fort Duchesne, Utah 84026
Attention: President
Facsimile No.: (435) 722-3902        WGR OPERATING, LP
By: Western Gas Operating, LLC, its general
partner
      By:   /s/ Robert G. Gwin         Name:   Robert G. Gwin        Title:  
President and Chief Executive Officer      
PO Box 173779
Denver, Colorado 80217-3779
Attention: Contract Administration
Facsimile No.: (720) 929-3906     

[Signature Page to Chipeta Processing Limited Liability Company Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
MEMBER INTEREST

          MEMBERSHIP INTEREST  
Anadarko Uintah Midstream, LLC
    24 %
Ute Energy Midstream Holdings LLC
    25 %
WGR Operating, LP
    51 %

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
PLANT DESCRIPTION
The Chipeta Processing Plant is located in the Greater Natural Buttes area of
Utah on a 66.9 acre lease. The current Train #1 consisting of a 240 MMSCFD
Refrigeration Plant including but not limited to 2 — 300 hp deethanizer overhead
compressors tagged C-101 and C-102, a 125 hp Stabilizer Overhead Compressor
tagged C-111 and 3 — 1000 hp Refrigerant Compressors tagged C-161, C-162 and
C—163 and BTEX Compressors. The facility also includes, Glycol Regeneration
Unit, Gas/Gas Exchangers, Chillers, Reboilers, Stabilizers, Exchangers, Coolers,
Condensers, Separators, Flash Tanks, Surge tanks, Scrubbers, and filters. The
facility includes a Gas receiving and slug catching area including Inlet Gas
Separation and Slug liquids storage, NGL, DNG and Condensate Truck Load out
facilities and pumps, NGL Storage, DNG/Condensate floating Roof Tanks, Lube Oil
Storage, Drain Tanks, EG, ME and HMO Storage Tanks, Propane Storage, Slope Water
and Lube Oil Systems, Flare System, Utilities, instrument air header system and
compression, and a closed drain system. The plant also includes flanged gas
connections to WIC, CIG, a QGM line to NWPL and (later this year) QPC as well as
a flanged NGL connection to an Anadarko Uintah Midstream, LLC pipeline.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT D
ALLOCATIONS AND TAX PROCEDURES
     D.1 Definitions. Capitalized words and phrases used in this Exhibit D have
the meaning ascribed to them in the Agreement except as otherwise provided
below:
     D.1.1 “Adjusted Capital Account Deficit” means, with respect to any Member,
the deficit balance, if any, in such Member’s Capital Account as of the end of
the relevant Fiscal Year, after giving effect to the following adjustments:
          D.1.1(a) Credit to such Capital Account any amounts which such Member
is deemed to be obligated to restore pursuant to the penultimate sentences of
Treas. Reg. §§1.704 2(g)(1) and 1.704-2(i)(5); and
          D.1.1(b) Debit to such Capital Account the items described in Treas.
Reg. §§1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).
     The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treas. Reg. §1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
     D.1.2 “Capital Account” means, with respect to any Member, the Capital
Account maintained for such Member in accordance with the following provisions:
          D.1.2(a) To each Member’s Capital Account there shall be credited
(A) the amount of cash and the Gross Asset Value of any assets contributed by
the Member under this Agreement, (B) such Member’s distributive share of Profits
and any items in the nature of income or gain which are specially allocated
pursuant to Section D.4 or Section D.5 hereof, and (C) the amount of any Company
liabilities assumed by such Member or which are secured by any property
distributed to such Member. The principal amount of a promissory note which is
not readily tradable on an established securities market and which is
contributed to the Company by the maker of the note (or a Member related to the
maker of the note within the meaning of Treas. Reg. §1.704 1(b)(2)(ii)(c)) shall
not be included in the Capital Account of any Member until the Company makes a
taxable disposition of the note or until (and to the extent) principal payments
are made on the note, all in accordance with Treas. Reg. §1.704
1(b)(2)(iv)(d)(2).
          D.1.2(b) To each Member’s Capital Account there shall be debited
(A) the amount of cash and the Gross Asset Value of any property distributed to
such Member pursuant to any provision of this Agreement, (B) such Member’s
distributive share of Losses and any items in the nature of expenses or losses
which are specially allocated pursuant to Section D.4 or Section D.5 hereof, and
(C) the amount of any liabilities of such Member assumed by the Company or which
are secured by any property contributed by such Member to the Company.
          D.1.2(c) In the event all or a portion of a Member’s Interest is
Transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent it relates to the
Transferred Interest; and

D-1



--------------------------------------------------------------------------------



 



          D.1.2(d) In determining the amount of any liability for purposes of
Section D.1.2(a) and Section D.1.2(b) above, there shall be taken into account
Section 752(c) of the Code and any other applicable provisions of the Code and
Treasury Regulations.
     The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Treas. Reg. §1.704 1(b), and shall be interpreted and applied in a manner
consistent therewith. In the event the Members shall determine that it is
prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto (including debits or credits relating to liabilities which are
secured by contributed or distributed property or which are assumed by the
Company or the Members), are computed in order to comply with Treas. Reg.
§1.704-1(b), the Members may make such modification, provided that it does not
have an adverse effect on the amount or timing of a distribution to any Member
pursuant to this Agreement. The Members also shall (i) make any adjustments that
are necessary or appropriate to maintain equality between the aggregate Capital
Accounts of the Members and the amount of Company capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Treas. Reg. §1.704-1(b)(2)(iv)(q), and (ii) make any appropriate modifications
in the event unanticipated events might otherwise cause this Agreement not to
comply with Treas. Reg. §1.704-1(b), provided that, such adjustment may not have
an adverse effect on any Member who does not consent to such adjustment.
     D.1.3 “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time, as interpreted by the applicable Treasury Regulations
thereunder. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of future
Law.
     D.1.4 “Company Minimum Gain” has the meaning set forth in Treas. Reg.
§§1.704-2(b)(2) and 1.704-2(d) for partnership minimum gain.
     D.1.5 “Depreciation” means, for each Fiscal Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such Fiscal Year,
except that (A) with respect to any property the Gross Asset Value of which
differs from its adjusted tax basis for federal income tax purposes and which
difference is being eliminated by use of the “remedial allocation method”
pursuant to Treas. Reg. §1.704-3(d), Depreciation for such taxable year shall be
the amount of book basis recovered for such year under the rules prescribed by
Treas. Reg. §1.704-3(d), and (B) with respect to any other property, the Gross
Asset Value of which differs from its adjusted tax basis for federal income tax
purposes at the beginning of such Fiscal Year, Depreciation shall be an amount
which bears the same ratio to such beginning Gross Asset Value as the federal
income tax depreciation, amortization, or other cost recovery deduction for such
Fiscal Year bears to such beginning adjusted tax basis; provided, however, that
if the federal income tax depreciation, amortization, or other cost recovery
deduction for such Fiscal Year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Members.
     D.1.6 “Gross Asset Value” means, with respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:

D-2



--------------------------------------------------------------------------------



 



          D.1.6(a) The initial Gross Asset Value of any asset contributed by a
Member to the Company shall be the gross fair market value of such asset as
determined by the Members.
          D.1.6(b) The Gross Asset Values of all Company assets shall be
adjusted to equal their respective gross fair market values (taking section
7701(g) of the Code into account) as determined by the Members, as of the
following times: (A) the acquisition of an additional Interest in the Company by
any new or existing Member in exchange for more than a de minimis capital
contribution, provided that no adjustments shall be made pursuant to this
Section D.1.6(b) in connection with the contribution of any Sole Risk Project
pursuant to Section 3.2(f) and Section 8.5(d); (B) the distribution by the
Company to a Member of more than a de minimis amount of property as
consideration for an Interest in the Company; (C) the liquidation of the Company
within the meaning of Treas. Reg. §1.704-1(b)(2)(ii)(g); and (D) the grant of
more than a de minimis interest in the Company in consideration for the
provision of services to or for the benefit of the Company by a new or existing
Member; provided, however, that adjustments pursuant to clauses (A), (B) and
(D) above shall be made only if the Members reasonably determine that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company.
          D.1.6(c) The Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the gross fair market value (taking section
7701(g) of the Code into account) of such asset on the date of distribution.
          D.1.6(d) The Gross Asset Values of Company assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to section 734(b) or section 743(b) of the Code, but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treas. Reg. §1.704-1(b)(2)(iv)(m), Section D.1.12(f) and Section
D.4.6 hereof; provided, however, that Gross Asset Values shall not be adjusted
pursuant to this Section D.1.6(d) to the extent the Members determine that an
adjustment pursuant to Section D.1.6(b) hereof is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this Section D.1.6(d).
          D.1.6(e) If the Gross Asset Value of an asset has been determined or
adjusted pursuant to Sections D.1.6(a), D.1.6(b) or D.1.6(d) hereof, such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Profits and Losses.
     D.1.7 “Member Nonrecourse Debt” has the meaning set forth in Treas. Reg.
§1.704-2(b)(4) for partner nonrecourse debt.
     D.1.8 “Member Nonrecourse Debt Minimum Gain” means an amount, with respect
to each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Treas. Reg. §1.704-2(i)(3).

D-3



--------------------------------------------------------------------------------



 



     D.1.9 “Member Nonrecourse Deductions” has the meaning set forth in Treas.
Reg. §§1.704-2(i)(1) and 1.704-2(i)(2) for partner nonrecourse deductions.
     D.1.10 “Nonrecourse Deductions” has the meaning set forth in Treas. Reg.
§§1.704-2(b)(1) and 1.704-2(c). The amount of Nonrecourse Deductions for an
Fiscal Year shall generally equal the net increase, if any, in the amount of
Company Minimum Gain for that Fiscal Year, reduced (but not below zero) by the
aggregate distributions during the year of proceeds of Nonrecourse Liabilities
that are allocable to an increase in Company Minimum Gain, with such other
modifications as provided in Treas. Reg. §1.704-2(c).
     D.1.11 “Nonrecourse Liability” has the meaning set forth in Treas. Reg.
§1.704 2(b)(3).
     D.1.12 “Profits” and “Losses” means, for each Fiscal Year, an amount equal
to the aggregate (if positive or negative respectively) of the Company’s items
of income or loss for federal income tax purposes for such Fiscal Year,
determined in accordance with section 703(a) of the Code (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments (without duplication) as to such items:
          D.1.12(a) Any income of the Company that is exempt from federal income
tax and not otherwise taken into account in computing Profits or Losses pursuant
to this definition of “Profits” and “Losses” shall be added to such taxable
income or loss.
          D.1.12(b) Any expenditures of the Company described in section
705(a)(2)(B) of the Code or treated as section 705(a)(2)(B) of the Code
expenditures pursuant to Treas. Reg. §1.704-1(b)(2)(iv)(l), and not otherwise
taken into account in computing Profits or Losses pursuant to this definition of
“Profits” and “Losses” shall be subtracted from such taxable income or loss.
          D.1.12(c) In the event the Gross Asset Value of any asset is adjusted
pursuant to Sections D.1.6(b) or D.1.6(c) of the definition of “Gross Asset
Value,” hereof, the amount of such adjustment shall be treated as an item of
gain (if the adjustment increases the Gross Asset Value of the asset) or an item
of loss (if the adjustment decreases the Gross Asset Value of the asset) from
the disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses.
          D.1.12(d) Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value.
          D.1.12(e) In lieu of the depreciation, amortization, and other cost
recovery deductions taken into account in computing such taxable income or loss,
there shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of “Depreciation.”

D-4



--------------------------------------------------------------------------------



 



          D.1.12(f) To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to section 734(b) or section 743(b) of the Code is
required pursuant to Treas. Reg. §1.704-1(b)(2)(iv)(m)(4) to be taken into
account in determining Capital Accounts as a result of a distribution other than
in complete liquidation of a Member’s interest in the Company, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases such basis) from
the disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses.
          D.1.12(g) Any items which are specially allocated pursuant to Section
D.4 or Section D.5 hereof shall not be taken into account in computing Profits
or Losses. The amounts of the items of Company income, gain, loss, or deduction
available to be specially allocated pursuant to Section D.4 or Section D.5
hereof shall be determined by applying rules analogous to those set forth in
Sections D.1.12(a) through D.1.12(f) above.
     D.1.13 “Regulatory Allocations” has the meaning set forth in Section D.5
hereof.
     D.1.14 “Treasury Regulation” or “Treas. Reg.” means any temporary or final
income tax regulation issued by the United States Treasury Department.
     D.2 Profits. After giving effect to the special allocations set forth in
Section D.4 and Section D.5 hereof, Profits for any Fiscal Year shall be
allocated among the Members in proportion to their respective Membership
Interests.
     D.3 Losses. After giving effect to the special allocations set forth in
Section D.4 and Section D.5 hereof, Losses for any Fiscal Year shall be
allocated as set forth in Section D.3.1 below, subject to the limitation in
Section D.3.2 below:
     D.3.1 Losses for any Fiscal Year shall be allocated among the Members in
proportion to their respective Membership Interests.
     D.3.2 The Losses allocated pursuant to Section D.3.1 hereof shall not
exceed the maximum amount of Losses that can be so allocated without causing any
Member to have an Adjusted Capital Account Deficit at the end of any Fiscal
Year. In the event some but not all of the Members would have Adjusted Capital
Account Deficits as a consequence of an allocation of Losses pursuant to
Section D.3.1, the limitation set forth in this Section D.3.2 shall be applied
on a Member by Member basis so as to allocate the maximum permissible Losses to
each Member under Treas. Reg. §1.704 1(b)(2)(ii)(d).
     D.4 Special Allocations. The following special allocations shall be made in
the following order and priority:
     D.4.1 Minimum Gain Chargeback. Except as otherwise provided in Treas. Reg.
§1.704-2(f), notwithstanding any other provision of this Agreement or Exhibit D,
if there is a net decrease in Company Minimum Gain during any Fiscal Year, each
Member shall be specially allocated items of Company income and gain for such
Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal to
such Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Treas. Reg.

D-5



--------------------------------------------------------------------------------



 



§1.704-2 (g). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treas. Reg. §§1.704-2(f)(6) and 1.704-2(j)(2). This Section D.4.1 is
intended to comply with the minimum gain chargeback requirement in Treas. Reg.
§1.704-2(f) and shall be interpreted consistently therewith.
     D.4.2 Member Nonrecourse Debt Minimum Gain Chargeback. Except as otherwise
provided in Treas. Reg. §1.704-2(i)(4), notwithstanding any other provision of
this Agreement or this Exhibit D, if there is a net decrease in Member
Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse Debt during
any Fiscal Year, each Member who has a share of the Member Nonrecourse Debt
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Treas. Reg. §1.704 2(i)(5), shall be specially allocated items
of Company income and gain for such Fiscal Year (and, if necessary, subsequent
Fiscal Years) in an amount equal to such Member’s share of the net decrease in
Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Treas. Reg. §§1.704 2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Treas. Reg.
§§1.704-2(i)(4) and 1.704-2(j)(2). This Section D.4.2 is intended to comply with
the partner nonrecourse debt minimum gain chargeback requirement in Treas. Reg.
§1.704-2(i)(4) and shall be interpreted consistently therewith.
     D.4.3 Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Treas. Reg.
§§1.704 1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6),
items of Company income and gain shall be specially allocated to each such
Member in an amount and manner sufficient to eliminate, to the extent required
by the Treasury Regulations, the Adjusted Capital Account Deficit of such Member
as quickly as possible, provided that an allocation pursuant to this
Section D.4.3 shall be made only if and to the extent that such Member would
have an Adjusted Capital Deficit after all other allocations provided for in
this Exhibit D have been tentatively made as if this Section D.4.3 were not in
this Exhibit D. This Section D.4.3 is intended to comply with the qualified
income offset requirement in Treas. Reg. §1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
     D.4.4 Gross Income Allocation. In the event any Member has an Adjusted
Capital Account Deficit at the end of any Fiscal Year, each such Member shall be
specially allocated items of Company income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section D.4.4 shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit all other allocations provided for in
this Agreement or this Exhibit D have been made as if Section D.4.3 hereof and
this Section D.4.4 were not in this Exhibit D.
     D.4.5 Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year
shall be specially allocated to the Members in accordance with their respective
Membership Interests.
     D.4.6 Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk

D-6



--------------------------------------------------------------------------------



 



of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treas. Reg.
§1.704-2(i)(1); provided, however, that if more than one Member bears the
economic risk of loss for such debt, the Member Nonrecourse Deductions
attributable to such Member Nonrecourse Debt shall be allocated to and among the
Members in the same proportion that they bear the economic risk of loss for such
Member Nonrecourse Debt. This Section D.4.6 is intended to comply with the
provisions of Treas. Reg. §1.704-2(i) and shall be interpreted consistently
therewith.
     D.4.7 Section 754 Adjustment. To the extent that an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Treas. Reg. §1.704-1(b)(2)(iv)(m)(2) or
Treas. Reg. §1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining
Capital Accounts as the result of a distribution to a Member in complete
liquidation of its interest in the Company, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such gain or loss shall be specially allocated to the Members in
accordance with their Membership Interest in effect at the time of such
adjustment in the event that Treas. Reg. §1.704-1(b)(2)(iv)(m)(2) applies, or to
the Member to whom such distribution was made in the event that Treas. Reg.
§1.704-1(b)(2)(iv)(m)(4) applies.
     D.4.8 Allocations With Respect to Sole Risk Projects. In the event that, in
any Fiscal Year, the Company realizes, or is deemed to realize, a loss from the
sale, disposition, or adjustment to the Gross Asset Value of any asset that is
part of a Sole Risk Project, such loss shall be specially allocated 100% to the
Consenting Members that contributed such Sole Risk Project in proportion to the
ratio which such Consenting Members shared the profits derived from such Sole
Risk Project prior to its contribution to the Company. In addition, all items of
Depreciation attributable to any asset that is part of a Sole Risk Project shall
be specially allocated 100% to the Consenting Members that contributed such Sole
Risk Project in proportion to the ratio which such Consenting Members shared the
profits derived from such Sole Risk Project prior to its contribution to the
Company.
     D.5 Curative Allocations. The allocations set forth in Section D.3.2 and
Sections D.4.1, D.4.2, D.4.3, D.4.4, D.4.5, D.4.6, and D.4.7 (the “Regulatory
Allocations”) are intended to comply with certain requirements of the Treasury
Regulations. It is the intent of the Members that, to the extent possible, all
Regulatory Allocations shall be offset either with other Regulatory Allocations
or with special allocations of other items of Company income, gain, loss or
deduction pursuant to this Section D.5. Therefore, notwithstanding any other
provision of this Agreement (other than the Regulatory Allocations), the
Managing Member shall make such offsetting allocations of Company income, gain,
loss, or deduction in whatever manner they determine appropriate so that, after
such offsetting allocations are made, each Member’s Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Member would
have had if the Regulatory Allocations were not part of this Agreement and all
Company items were allocated pursuant to Sections D.2 and D.3; provided that no
such allocation shall cause a Member to have an Adjusted Capital Account
Deficit. In exercising its discretion under this Section D.5, the Managing
Member shall take into account future Regulatory Allocations under Section D.4.1
and D.4.2 that although not yet made, are likely to offset other Regulatory
Allocations previously made under Section D.4.5 and D.4.6.

D-7



--------------------------------------------------------------------------------



 



     D.6 Other Allocation Rules.
     D.6.1 Profits, Losses or any other items allocable to any period shall be
determined on a daily, monthly or other basis, as determined by the Members
using any permissible method under section 706 of the Code and the Treasury
Regulations thereunder.
     D.6.2 The Members are aware of the income tax consequences of the
allocations made in this Agreement and hereby agree to be bound by the
provisions of this Agreement in reporting their shares of Company income and
loss for income tax purposes.
     D.6.3 Solely for purposes of determining a Member’s proportionate share of
the “excess nonrecourse liabilities” of the Company within the meaning of Treas.
Reg. §1.752-3(a)(3), the Members’ interests in Company profits shall be
allocated in accordance with their Membership Interests as applicable for a
marginal distribution at the end of the relevant Fiscal Year.
     D.6.4 To the extent permitted by Treas. Reg. §1.704-2(h)(3), the Members
shall endeavor to treat distributions as having been made from the proceeds of a
Nonrecourse Liability or a Member Nonrecourse Debt only to the extent that such
distributions would cause or increase an Adjusted Capital Account Deficit for
any Member.
     D.7 Tax Allocations; Section 704(c) of the Code.
     D.7.1 In accordance with section 704(c) of the Code and the Treasury
Regulations thereunder, income, gain, loss, and deduction with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Gross Asset Value (computed in accordance with
subparagraph (a) of the definition of “Gross Asset Value”). The Members shall
select a method for amortizing or depreciating section 704(c) gain or loss and
reverse section 704(c) gain or loss as applicable under Treas. Reg. §1.704-3(c)
with respect to each item of contributed property.
     D.7.2 In the event the Gross Asset Value of any Company asset is adjusted
pursuant to Section D.1.6(b), subsequent allocations of income, gain, loss, and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for federal income tax purposes and its Gross
Asset Value in the same manner as under section 704(c) of the Code and the
Treasury Regulations thereunder.
     D.7.3 Subject to Section D.7.1, any elections or other decisions relating
to such allocations shall be made by the Members. Allocations pursuant to this
Section D.7 are solely for purposes of federal, state, and local taxes and shall
not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Profits, Losses, other items, or distributions
pursuant to any provision of this Agreement.
     D.7.4 Except as otherwise provided in this Agreement, all items of Company
income, gain, loss, deduction, and any other allocations not otherwise provided
for shall

D-8



--------------------------------------------------------------------------------



 



be divided among the Members in the same proportions as the corresponding item
of income, gain, loss and deduction was allocated for Capital Account purposes.
For purposes of determining the nature (as ordinary or capital) of any Company
gain allocated among the Members for Federal income tax purposes pursuant to
this Agreement, the portion of such gain required to be recognized as ordinary
income pursuant to section 1245 and/or section 1250 of the Code shall be deemed
to be allocated among the Members in accordance with Treas. Reg. §§1.1245
1(e)(2) and 1.1250-1(f). Notwithstanding any other provision herein to the
contrary, in the event that any deductions that have been allocated to the
Members are recaptured, the recaptured amounts will be allocated to the Members
that received the deductions.
     D.8 Reliance on Advice of Accountants and Attorneys. The Managing Member,
including in its capacity as Tax Matters Partner, will have no liability to the
Members or the Company if the Managing Member relies upon the written advice of
tax counsel or accountants retained by the Company with respect to all matters
(including disputes) relating to computations and determinations required to be
made under this Exhibit D or other related provisions of this Agreement.

D-9



--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF STANDARD THIRD-PARTY PROCESSING CONTRACT (KEEP WHOLE)

FORM OF KEEPWHOLE
GAS PROCESSING AGREEMENT
     This Gas Processing Agreement (“Agreement”) is made and entered into this
_____ day of ____________, 20 _____, by and between CHIPETA PROCESSING LLC, a
Delaware limited liability company (“Processor”), and YYYYY a
___________(“Producer”). Processor and Producer may be referred to individually
as “Party,” or collectively as “Parties.”
     Section 1. Scope of Agreement and General Terms and Conditions Producer
agrees to deliver Gas and Processor agrees to receive, and redeliver Gas, all in
accordance with this Agreement. This Agreement incorporates and is subject to
all of the General Terms and Conditions attached hereto, together with any other
Exhibits attached hereto.
     Section 2. Effective Date. The date on which the obligations and duties of
the Parties shall commence, being the “Effective Date,” shall be
_______________, 20___.
     Section 3. Term. This Agreement shall remain in full force and effect for a
“Primary Term” of ___(___) years following the Effective Date and shall continue
thereafter year to year, until terminated by either Party, upon thirty (30) days
written notice to the other Party in advance of the anniversary date of the
Primary Term, or of any extension thereof.
     Section 4. Fees and Consideration.
     A. As full consideration for the services hereunder, Producer shall pay
Processor the following fee and Processor shall redeliver to Producer Keepwhole
Gas, which delivery shall entitle Processor to retain for its own account and
benefit all portions of Producer’s Gas not redelivered under (i) below, together
with all components thereof which are recovered by Processor in its Facilities:
          i. Subject to the downstream capacity limitations, Processor shall
redeliver for disposal by Producer at the Redelivery Point(s) as identified on
Exhibit B, Keepwhole Gas with a Thermal Content equal to ___% of the Receipt
Point Thermal Content.
          ii. Producer shall pay to Processor a processing fee equal to the
Receipt Point Thermal Content multiplied by $________ (“Processing Fee”).
     B. The Processing Fee set forth in Section 4.A.ii. hereunder will be
adjusted on an annual basis in proportion to the percentage change, from the
preceding calendar year, in the Consumer Price Index — All Urban Consumers
(“CPI-U Index”) as published by the U.S. Department of Labor Bureau of Labor
Statistics. The foregoing adjustment shall be made January 1, 20___ and each

1



--------------------------------------------------------------------------------



 



January 1st thereafter during the Term of this Agreement. In no event shall an
adjustment be made if it will result in a decrease of the Processing Fee from
the last effective amount of the Processing Fee. If the CPI-U Index ceases to be
published, a comparable alternative index shall be substituted in lieu thereof.
C. The Keepwhole Gas redelivered to Producer pursuant to paragraph 4.A. above,
shall be disposed of by Producer in accordance with the provisions of Exhibit C,
attached hereto and made a part hereof.
Section 5. Special Provisions.
A. Processor will accept up to a maximum volume of ___MMcf per day of Producer’s
Gas to process and/or blend and redeliver at the Redelivery Points in accordance
with this Agreement (“Maximum Volume”).
B. If Producer desires to deliver volumes of Gas in excess of the Maximum Volume
(“Excess Deliveries”) during any Accounting Period, Producer shall notify
Processor of that fact and the volume of Gas Producer desires to deliver during
the applicable Accounting Period in excess of the Maximum Amount (“Proposed
Excess Deliveries”) at least thirty (30) days prior to the commencement of that
Accounting Period. In such event, Processor, in its sole discretion, may elect
to accept delivery of all, part or none of the Proposed Excess Deliveries.
Proposed Excess Deliveries not accepted for processing by Processor shall be
temporarily released from this Agreement.
C. If Producer’s Gas delivered hereunder for two consecutive Accounting Periods
is less than                        percent (           %) of the Maximum
Volume, then Processor, at its sole discretion, shall have the option to reduce
the Maximum Volume to the average daily volume delivered for the three most
recent consecutive Accounting Periods.
     Section 6. Notices. All notices, statements, invoices or other
communications required or permitted between the Parties shall be in writing and
shall be considered as having been given if delivered by mail, courier, hand
delivery, or facsimile to the other Party at the designated address or facsimile
numbers. Normal operating instructions can be delivered by telephone or other
agreed means. Notice of events of Force Majeure may be made by telephone and
confirmed in writing within a reasonable time after the telephonic notice.
Monthly statements, invoices, payments and other communications shall be deemed
delivered when actually received. Either Party may change its address or
facsimile and telephone numbers upon written notice to the other Party:

         
Producer:
       
 
  YYYYY    
 
       
 
 
 
   
 
 
 
   
 
  Attention:                                                                 
 
       
 
  Telephone Number:    
 
  Facsimile Number:    

2



--------------------------------------------------------------------------------



 



     Processor:
Chipeta Processing LLC
PO Box 137779
Denver, Colorado 80217-3779
Attention: Contract Administration
     
Telephone Number: (720) 929-6000
Facsimile Number: (720) 929-3906
     Section 7. Execution. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and all or which
shall be considered one instrument. Facsimile and PDF signatures shall be
treated for all purposes as though they were originals.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
first set forth above.

                  YYYYY       Chipeta Processing LLC
 
               
By:
              By:
 
 
 
                         
 
               
Name:
              Name:
 
 
 
           
 
            Title:           Title:
 
               

[Signature page to Gas Processing Agreement]

4



--------------------------------------------------------------------------------



 



GENERAL TERMS AND CONDITIONS
Attached to and made a part of that certain
Gas Processing Agreement
between
YYYYY, as “Producer”
and
Chipeta Processing LLC, as “Processor”
Dated:                                           
ARTICLE 1: DEFINITIONS
Accounting Period. The period commencing at 12:01 a.m., Mountain Time, on the
first day of a calendar month and ending at 12:01 a.m., Mountain Time, on the
first day of the next succeeding month.
Affiliate. As to the Person specified, any person controlling, controlled by or
under common control with such Person, with the concept of control meaning the
possession, directly or indirectly, of a beneficial or economic ownership of at
least 50 percent of another.
Btu. The amount of heat required to raise the temperature of 1 pound of water
from 59°F to 60°F.
Chipeta Processing Plant: Processor’s primary Processing Plant for the services
provided hereunder located in Section 15, Township 9 South, Range 22 East,
Uintah County, Utah.
Cubic Foot. The volume of Gas contained in one Cubic Foot of space at a standard
pressure base of 14.73 pounds per square inch absolute (psia) and a standard
temperature base of 60° F.
Dedication Area. As shown on Exhibit D, Producer dedicates the lands and leases
within the outlined area in Exhibit D.
Facilities. The Gathering System together with the Processing Plant, as
applicable.
Force Majeure. Any cause or condition not within the commercially reasonable
control of the Party claiming suspension and which by the exercise of
commercially reasonable diligence, such Party is unable to prevent or overcome.
Gas. All hydrocarbon and non-hydrocarbon substances produced from gas and/or oil
wells in a gaseous state at the Receipt Point.
Gathering System. Gas gathering facilities, from the Receipt Point(s) to the
Redelivery Point(s), exclusive of any Processing Plant that may, from time to
time, be included in the Facilities.
Gross Heating Value. The number of Btu’s produced by the combustion, on a dry
basis and at a constant pressure, of the amount of the Gas which would occupy a
volume of 1 Cubic Foot at a temperature of 60°F and at a pressure of 14.73 psia,
with air of the same temperature and pressure as the Gas, when the products of
combustion are cooled to the initial temperature of the Gas and air and when the
water formed by combustion is condensed to the liquid state. Hydrogen sulfide
shall be deemed to have no heating value.
Indemnifying Party and Indemnified Party. As defined in Article 10, below.

1 of General Terms and Conditions



--------------------------------------------------------------------------------



 



Interest(s). Any right, title, or interest in lands and the right to produce oil
and/or Gas therefrom whether arising from fee ownership, working interest
ownership, mineral ownership, deed, lease, assignment, or otherwise, or arising
from any pooling, unitization or communitization of any of the foregoing rights;
excluding, however, (i) rights of one entity to sell Gas attributable to working
interests of other entities and (ii) Gas purchased by Producer from other
parties.
Keepwhole Gas. Residue Gas which is redelivered to Producer at the Redelivery
Point(s), as required under the terms of this Agreement.
Losses. Any actual loss, cost, expense, liability, damage, demand, suit,
sanction, claim, judgment, lien, fine or penalty asserted by a third party
unaffiliated with the Party incurring such, and which are incurred by the
applicable Indemnified Party on account of injuries (including death) to any
person or damage to or destruction of any property, sustained or alleged to have
been sustained in connection with or arising out of the matters for which the
Indemnifying Party has indemnified the applicable Indemnified Party.
Mcf. 1,000 Cubic Feet.
MMBtu. 1,000,000 Btu’s.
MMcf. 1,000,000 Cubic Feet.
Plant Products. Commercial sulfur, carbon dioxide, nitrogen, helium, argon,
other inert gases, ethane, propane, iso-butane, normal butane, iso-pentane,
normal pentane, pentanes plus, hexanes plus, any other liquid hydrocarbon
product except for a liquefied methane product, or any mixtures thereof, and any
incidental methane included in any Plant Products, which are separated,
extracted, or condensed from Gas processed in the Facilities.
Plant or Processing Plant. The Chipeta Processing Plant as well as any other
plant or third party arrangement that Processor enters into to handle all of
Producer’s Gas committed for processing pursuant to this Agreement.
Producer’s Gas. All Gas attributable to Producer’s Interest and other working
interest owner Gas that is controlled by Producer.
Receipt Point(s). The inlet flange of the custody transfer meter where Gas is
delivered to Processor as designated on Exhibit A.
Receipt Point Thermal Content. The Thermal Content of the Gas delivered to
Processor by Producer at the Receipt Point.
Redelivery Point. The point(s) at which Keepwhole Gas is redelivered by
Processor to Producer, or to Producer’s designee, or to others entitled thereto,
as designated on Exhibit B.
Residue Gas. Gas which is redelivered to Producer at the Redelivery Point(s), as
required under the terms of this Agreement.
Taxes. All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of the Gas, or upon the handling, transmission,
compression, processing, treating, conditioning, distribution, sale, delivery or
redelivery of the Gas, including all of the foregoing now existing or in the
future imposed or promulgated.
Thermal Content. For Gas, the product of the measured volume in Mcf’s multiplied
by the Gross Heating Value per

2 of General Terms and Conditions



--------------------------------------------------------------------------------



 



Mcf, adjusted to the same pressure base and expressed in MMBtu’s; and for a
liquid, the product of the measured volume in gallons multiplied by the gross
heating value per gallon.
ARTICLE 2: PRODUCER COMMITMENTS
2.1. Producer hereby commits and agrees to deliver at the Receipt Point(s) all
Gas attributable to Interests now owned or hereafter acquired by Producer in the
Dedication Area, so long as the Interests are not encumbered with a pre-existing
commitment.
2.2. Any separation equipment installed by Producer to separate liquid
hydrocarbons and free water from the Gas prior to delivery shall be only
conventional mechanical type Gas-liquid field separators commonly used in the
industry, and except for the foregoing, Producer shall not process the Gas for
recovery of liquid or liquefiable hydrocarbons or other products.
2.3. Producer shall keep Processor timely informed with respect to Producer’s
volume forecasts with respect to its Interests and shall provide reasonable
advance notice to Processor of scheduled adjustments.
2.4. Producer reserves the right to withhold from delivery any Gas (i) that
Producer is required to deliver to its lessor(s) under the terms of any leases;
or (ii) that Producer reasonably requires for oil and Gas producing operations.
2.5. Producer may form, dissolve and/or participate in units encompassing
portions of Producer’s Interests, provided that the exercise of those rights
shall not diminish Processor’s rights under this Agreement nor increase
Processor’s obligations under this Agreement.
ARTICLE 3: OPERATION OF PROCESSOR’S FACILITIES
3.1. Subject to the other provisions of this Agreement, Processor shall receive
into the Facilities all Gas, when tendered in accordance with this Agreement,
that Producer commits and agrees to deliver under the provisions of Article 2,
above and that meets the otherwise applicable conditions under this Agreement.
3.2 If Gas available from all Receipt Points, including Producer’s and other’s,
upstream of any point in the Facilities exceeds the capacity of the Facilities
at such point, Processor shall be obligated to receive Gas ratably from all
Receipt Points, including Producer’s and other’s, delivering Gas to the
Facilities upstream of such point.
3.3. During any period when (i) all or any portion of the Facilities is shut
down because of mechanical failure, maintenance or repairs, non-routine
operating conditions, or Force Majeure; or (ii) the Gas available for receipt
exceeds the capacity of the Facilities; or (iii) Processor determines that the
operation of all or any portion of the Facilities will cause injury or harm to
persons or property or to the integrity of the Facilities, Processor may request
that Producer curtail its Gas or Processor may itself curtail Producer’s Gas on
a ratable basis, or if applicable, bypass such Gas around the affected
Facilities on a ratable basis.
b. ARTICLE 4: RECEIPT POINTS AND CONDITIONS
4.1. Producer shall deliver Gas to the Receipt Point(s), which shall be located
at a location downstream of Producer’s production facilities.
4.2. Producer shall deliver Gas at a reasonably uniform rate of flow, or
Producer shall accept and follow a

3 of General Terms and Conditions



--------------------------------------------------------------------------------



 



schedule for delivery of Producer’s Gas to be established by Processor.
4.3. Producer shall deliver Gas hereunder at a pressure sufficient to enter
Processor’s Facilities at the prevailing pressures.
ARTICLE 5: GAS QUALITY
5.1. Gas delivered by Producer to the Receipt Point(s) shall:
a. be commercially free from dust, gum, gum-forming constituents, liquid
hydrocarbons, free water, diluent, and other liquids and solids;
b. contain not more than 10 parts per million by volume of oxygen, and Producer
shall make every effort to keep Gas free from oxygen;
c. contain not more than 1/4 grain(s) of hydrogen sulfide per 100 Cubic Feet of
Gas;
d. contain not more than one grain(s) of total sulfur, including, but not
limited to, sulfur in hydrogen sulfide and mercaptans, per 100 Cubic Feet of
Gas;
e. contain not more than 3% by volume total inerts, including but not limited to
nitrogen and carbon dioxide;
f. contains not more than 2% by volume carbon dioxide;
g. Shall not contain water vapor in excess of 5 pounds per million cubic feet of
Gas;
h. have a temperature not greater than 120°F, nor less than 40oF;
i. not contain measurable quantities of mercury;
j. have a Gross Heating Value of not less than 1060 BTU per Cubic Foot;
k. Except for hydrocarbon content, shall not exceed any of the specifications of
the downstream pipelines at the Redelivery Points as they may exist from time to
time.
l. not contain other objectionable substances, including, but not limited to,
polychlorinated biphenyls, which may be injuries to pipelines, people, property,
or the environment which may interfere with its transportation or makes the Gas
unmarketable or unacceptable at any Redelivery Point.
m. Notwithstanding the above, unless otherwise agreed by Processor in writing,
Processor shall not be required to receive Gas at any Receipt Point which is of
quality inferior to that required by a Producer or a third party at any
Redelivery Point. Processor shall not be liable to any party for any damages,
direct, indirect, consequential or otherwise, incurred as a result of
Processor’s refusal to receive Gas as a result of this provision.
5.2. If Gas tendered by Producer should fail to meet any one or more of the
above specifications from time to time, then:
a. Processor may take receipt of the non-conforming Gas, and that receipt shall
not be construed as a waiver or change of standards for future Gas volumes; or
b. Processor may, at its sole discretion, cease receiving the non-conforming Gas
from Producer, and shall notify Producer that it has, or will, cease receiving
the non-conforming Gas; or
c. if the Gas as delivered contains contaminants not in conformance with the
specifications in Section 5.1, then Producer shall be responsible for, and shall
reimburse Processor for all actual expenses, damages and costs resulting
therefrom.

4 of General Terms and Conditions



--------------------------------------------------------------------------------



 



ARTICLE 6: MEASUREMENT EQUIPMENT AND PROCEDURES
6.1. All Gas measurements required hereunder shall be made with equipment of
standard make to be furnished, installed, operated, and maintained by Processor
in accordance with the recommendations set forth in the A.G.A. Gas Measurement
Committee Report Number Three-latest edition for orifice meters or the A.G.A.
Gas Measurement Committee Report Number Seven-latest edition for turbine meters
or industry standards for other meters. Producer may, at its option and expense,
install and operate check measuring equipment upstream of the measuring
equipment to check the measuring equipment, provided that the installation of
the check measuring equipment in no way interferes with the operation of the
measuring equipment.
6.2. All Gas volume measurements shall be based on an assumed atmospheric
pressure of 11.7 psia, regardless of actual atmospheric pressure at which the
Gas is measured. The factors used in computing Gas volumes from orifice meter
measurements shall be the latest factors published by the AGA. These factors
shall include:
a. a basic orifice factor;
b. a pressure base factor based on a pressure base of 14.73 psia;
c. a temperature base factor based on a temperature base of 60oF;
d. a flowing temperature factor, based on the flowing temperature as measured by
an industry accepted recording device, if, at Processor’s option, a recording
device has been installed, otherwise the temperature shall be assumed to be
60oF;
e. a super compressibility factor, obtained from the latest AGA Manual for the
Determination of Super Compressibility Factors for Natural Gas (AGA 8); and
f. a specific gravity factor, based on the specific gravity of the Gas as
determined under the provisions set forth below.
6.3. Processor shall test the accuracy of its measuring equipment at least
semi-annually if the average production delivered to the particular measuring
equipment during the previous 6 Accounting Periods exceeds 100 Mcf per day. If
the average production is less than or equal to 100 Mcf per day, Processor shall
test the accuracy of its measuring equipment annually. Additional test(s) shall
be promptly performed upon notification by either Party to the other. If any
additional test requested by Producer indicates that no inaccuracy of more than
2% exists, at a recording rate corresponding to the average rate of flow for the
period since the last preceding test, then Producer shall reimburse Processor
for all its direct costs in connection with that additional test within 15 days
following receipt of a detailed invoice and supporting documentation setting
forth those costs.
6.4. If, upon test, any measuring equipment is found to be in error by an amount
not exceeding 2%, at a recording rate corresponding to the average rate of flow
for the period since the last preceding test, previous recordings of that
equipment shall be considered correct in computing deliveries hereunder. If the
measuring equipment shall be found to be in error by an amount exceeding 2%, at
a recording rate corresponding to the average rate of flow for the period since
the last preceding test, then any preceding recordings of that equipment since
the last preceding test shall be corrected to zero error for any period which is
known definitely or agreed upon. If the period is not known

5 of General Terms and Conditions



--------------------------------------------------------------------------------



 



definitely or agreed upon, the correction shall be for a period extending back
one-half of the time elapsed since the last test. In the event a correction is
required for previous deliveries, the volumes delivered shall be calculated by
the first of the following methods which is feasible: (i) by using the
registration of any check meter or meters if installed and accurately
registering; or (ii) by correcting the error if the percentage of error is
ascertainable by calibration, test, or mathematical calculations; or (iii) by
estimating the quantity of delivery by deliveries during periods of similar
conditions when the meter was registering accurately.
6.5. The composition and Gross Heating Value of any Gas stream required to be
measured shall be determined by Processor semi-annually, or more often if deemed
necessary by Processor, using a proportionate to flow sampler located at the
point where the measurement equipment is located, by chromatographic analysis,
or by some other method mutually acceptable to the Parties. Should Producer
request more frequent determinations, the cost of those determinations will be
paid by Producer.
6.6. Processor may request Producer to seek any requisite approvals from and
notify the appropriate governmental agencies that “Electronic Flow Measurement”
(EFM) equipment will be utilized for custody transfer measurement from Producer
at the Receipt Point(s) as designated by Processor. If Producer receives the
necessary approvals, Processor may, at its option and expense install, operate,
and maintain EFM and communication equipment required for data acquisition, at
any Receipt Point for which the approvals have been obtained.
6.7. The Gross Heating Value of the Gas shall be corrected for water vapor
content in accordance with GPA 181 and 2172. Gas having a water vapor content of
greater than seven (7) pounds per MMcf shall be considered fully saturated. Gas
having a water vapor content of less than or equal to seven (7) pounds per MMcf
shall be considered dry.
6.8. Each Party, at its sole risk and liability, shall have the right to be
present for any installing, reading, cleaning, changing, repairing, testing,
calibrating and/or adjusting of either Party’s measuring equipment.
ARTICLE 7: ALLOCATIONS — INTENTIONALLY OMITTED
ARTICLE 8: PAYMENTS
8.1. Processor shall provide Producer with a statement explaining fully how all
consideration due (including deductions) under the terms of this Agreement was
determined not later than the last day of the Accounting Period following the
Accounting Period for which the consideration is due.
8.2. Any sums due Processor under this Agreement shall be paid no later than
15 days following the date of the statement furnished under 8.1, above. Late
payments shall accrue interest at the rate of 1.5% per month until paid. If
Producer is more than 10 days late in making any payment or if Processor has
reasonable grounds for insecurity regarding the performance of any obligation
under this Agreement (whether or not then due) by Producer (including, without
limitation, a material change in the creditworthiness of Producer), then in
addition to all other rights and remedies of Processor, Processor may (i) sell
for Producer’s account Plant Products and Residue Gas otherwise deliverable to
Producer pursuant to this Agreement and apply amounts received against
Producer’s

6 of General Terms and Conditions



--------------------------------------------------------------------------------



 



account, (ii) setoff amounts owing by Processor or its Affiliates to Producer
pursuant to this Agreement or any other agreement against amounts owing by
Producer to Processor pursuant to this Agreement; or (iii) cease receiving
Producer’s Gas until Producer’s account is brought current, with interest.
8.3. Either Party, on 30 days prior written notice, shall have the right at its
expense, at reasonable times during business hours, to audit the books and
records of the other Party to the extent necessary to verify the accuracy of any
statement, allocation, measurement, computation, charge, or payment made under
or pursuant to this Agreement. The scope of any audit shall be limited to
transactions affecting the Gas hereunder within the immediate geographic region
of the Facilities, and shall be limited to the 24-month period immediately prior
to the month in which the audit is requested. However, no audit may include any
time period for which a prior audit hereunder was conducted, and no audit may
occur more frequently than once each 12 months. All statements, allocations,
measurements, computations, charges, or payments made in any period prior to the
24 month period immediately prior to the month in which the audit is requested,
or made in any 24 month period for which the audit is requested but for which a
written claim for adjustments is not made within 90 days after the audit is
requested shall be conclusively deemed true and correct and shall be final for
all purposes. To the extent that the foregoing varies from any applicable
statute of limitations, the Parties expressly waive all such other applicable
statutes of limitations.
ARTICLE 9: FORCE MAJEURE
9.1. In the event a Party is rendered unable, wholly or in part, by Force
Majeure, to carry out its obligations under this Agreement, other than the
obligation to make any payments due hereunder, the obligations of that Party, so
far as they are affected by Force Majeure, shall be suspended from the inception
and during the continuance of the inability, and the cause of the Force Majeure,
as far as possible, shall be remedied with commercially reasonable diligence.
The Party affected by Force Majeure shall provide the other Party with written
notice of the Force Majeure event, with reasonably full detail of the Force
Majeure within a reasonable time after the affected Party learns of the
occurrence of the Force Majeure event. The settlement of strikes, lockouts, and
other labor difficulty shall be entirely within the discretion of the Party
having the difficulty and nothing herein shall require the settlement of
strikes, lockouts, or other labor difficulty.
ARTICLE 10: LIABILITY AND INDEMNIFICATION
10.1. As among the Parties hereto, Producer and any of its designees shall be in
custody, control and possession of the Gas hereunder, including any portion
thereof which accumulates as liquids, until that Gas is delivered to the Receipt
Point, and after any portion of the Gas is redelivered to Producer at the
Redelivery Point.
10.2. As among the Parties hereto, Processor and any of its designees shall be
in custody, control and possession of the Gas hereunder, including any portion
thereof which accumulates as liquids, after that Gas is delivered at the Receipt
Point and until any portion of the Gas is redelivered to Producer at the
Redelivery Point.
10.3. Each Party (“Indemnifying Party”) hereby covenants and agrees with the
other Party, and its Affiliates, and each of their directors, officers and
employees (“Indemnified Parties”), that except to

7 of General Terms and Conditions



--------------------------------------------------------------------------------



 



the extent caused by the Indemnified Parties’ gross negligence or willful
conduct, the Indemnifying Party shall protect, defend, indemnify and hold
harmless the Indemnified Parties from, against and in respect of any and all
Losses incurred by the Indemnified Parties to the extent those Losses arise from
or are related to: (a) the Indemnifying Party’s facilities; or (b) the
Indemnifying Party’s possession and control of the Gas.
ARTICLE 11: TITLE
11.1. Producer represents and warrants that it owns, or has the right to commit,
all Gas committed under this Agreement and to deliver that Gas to the Receipt
Points for the purposes of this Agreement, free and clear of all liens,
encumbrances and adverse claims. Producer hereby indemnifies Processor against
and holds Processor harmless from any and all Losses arising out of or related
to any breach of the foregoing representation and warranty.
11.2. Title to all Gas, including all constituents thereof, shall remain with
Producer at all times; provided, however, that title to all Gas retained by
Processor and not redelivered to Producer hereunder shall pass to Processor at
the Receipt Point.
11.3. Producer retains title to all carbon dioxide removed from Producer’s gas
whether removed by Producer or Processor. If Processor removes carbon dioxide
from Producer’s gas and Producer has not made arrangements to utilize, market or
dispose of such carbon dioxide, Processor shall dispose of Producer’s carbon
dioxide by venting unless such venting is prohibited by law, rule or regulation.
If Processor is requested by Producer to deliver Producer’s carbon dioxide
rather than to vent it, a fee acceptable to Processor shall be negotiated prior
to Processor delivering Producer’s carbon dioxide. If venting Producer’s carbon
dioxide is ever disallowed for any reason or is deemed to be uneconomic by
Processor in Processor’s sole discretion, Producer shall promptly make alternate
arrangements to utilize, market or dispose of Producer’s carbon dioxide at
Producer’s sole cost and expense and shall reimburse Processor for any costs
incurred by Processor in delivering or disposing of Producer’s carbon dioxide.
Producer shall release, indemnify and defend Processor from and against any and
all damages, claims, actions, expenses, penalties and liabilities, including
attorney’s fees, arising from personal injury, death, property damage,
environmental damage, pollution or contamination relating to the utilization,
marketing or disposal of Producer’s carbon dioxide. This paragraph does not, by
itself, obligate Processor to treat Producer’s gas for removal of carbon
dioxide.
ARTICLE 12: UNPROFITABLE GAS OR OPERATIONS
12.1. In the event it has become unprofitable for Processor to (A) continue to
receive Gas, at any Receipt Point(s), or (B) continue to operate its Facilities,
in each case for a period of at least 2 consecutive Accounting Periods and
Processor reasonably determines that the unprofitable receipt of Gas or
operations of its Facilities will likely continue, Processor shall have the
right to give Producer a written notice of unprofitability, which notice shall
include sufficient documentation to substantiate the claim of unprofitability.
12.2. If the unprofitable circumstances affect the receipt of Gas at particular
Receipt Points, the Parties shall then attempt in good faith to negotiate
mutually acceptable terms to provide for

8 of General Terms and Conditions



--------------------------------------------------------------------------------



 



continued delivery of Gas at the affected Receipt Point(s). If the Parties
cannot agree on those terms within 30 days following the notice of
unprofitability, then either Party may terminate this Agreement as to, and only
as to, the affected Receipt Point(s).
12.3 If the unprofitable circumstances affect the operation of the Facilities,
Processor may terminate this Agreement upon the expiration of 30 days following
the written notice of unprofitable operations.
12.4 Additional Processing Fee in the Event of Uneconomic Circumstances. If
during any Accounting Period the total dollar value of all Plant Products
processed from Producer’s Gas received at the Receipt Points during the
applicable Accounting Period (“Producer Attributable Plant Products”) does not
exceed the dollar value of the Residue Gas attributable to Producer’s Gas
received during the same Accounting Period (“Producer Attributable Residue
Gas”), when both are expressed on an MMBtu basis, then in addition to any other
fee or charge owed hereunder, an additional fee shall be charged by Processor
and paid by Producer (the “Additional Processing Fee”). The Additional
Processing Fee shall be calculated as follows: Producer’s Attributable Residue
Gas less Producer’s Attributable Plant Products plus $_____ per MMBtu, where:
(i) the value of Producer’s Attributable Residue Gas shall be the average of the
daily price for Colorado Interstate Gas Co. as published in Platts Gas Daily
Daily Price Survey; (ii) the value of Producer’s Attributable Plant Products,
excluding ethane, shall be the daily average of the OPIS Mont Belvieu Non-TET
spot gas liquid prices by component, less Processor’s applicable transportation
and fractionation fees for the applicable Accounting Period; and (iii) the value
of the ethane component of Producer Attributable Plant Products shall be the
daily average of the OPIS Purity Ethane spot gas liquid price. Processor shall
provide Producer with written notice (the “Uneconomic Circumstances Notice”)
detailing the uneconomic processing circumstances within 10 days following any
Accounting Period where such occurs. The Additional Processing Fee shall be
charged by Processor and payable by Producer on all MMBtu’s of Producer’s Gas
delivered during the Accounting Period following the Accounting Period for which
the Uneconomic Processing Notice was delivered and shall continue to be owing
thereafter until the uneconomic processing circumstances cease to exist for one
full Accounting Period.
ARTICLE 13: ROYALTY AND TAXES
13.1. Producer shall have the sole and exclusive obligation and liability for
the payment of all persons due any proceeds derived from the Gas delivered under
this Agreement, including royalties, overriding royalties, and similar
interests, in accordance with the provisions of the leases or agreements
creating those rights to proceeds. In no event will Processor have any
obligation to those persons due any of those proceeds of production attributable
to the Gas under this Agreement.
13.2. Producer shall pay and be responsible for all Taxes levied against or with
respect to Gas delivered or services provided under this Agreement which apply
to the Gas prior to delivery of the Gas to Processor. Processor shall under no
circumstances become liable for those Taxes, unless designated to remit those
Taxes on behalf of Producer by any duly constituted jurisdictional agency having
authority to impose such obligations on Processor, in which event the amount of

9 of General Terms and Conditions



--------------------------------------------------------------------------------



 



those Taxes remitted on Producer’s behalf shall (a) be reimbursed by Producer
upon receipt of invoice, with corresponding documentation from Processor setting
forth such payments, or (b) deducted from amounts otherwise due Producer under
this Agreement.
13.3 Producer hereby agrees to defend and indemnify and hold Processor harmless
from and against any and all Losses, arising from the payments made by Producer
in accordance with Sections 13.1 and 13.2, above, including, without limitation,
Losses arising from claims for the nonpayment, mispayment, or wrongful
calculation of those payments.
ARTICLE 14: RIGHTS-OF-WAY
INTENTIONALLY OMITTED
ARTICLE 15: MISCELLANEOUS
15.1. The failure of any Party hereto to exercise any right granted hereunder
shall not impair nor be deemed a waiver of that Party’s privilege of exercising
that right at any subsequent time or times.
15.2. This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of Colorado without regard to choice of law
principles. This Agreement shall (except for the covenants running with the land
set forth above) further be construed in accordance with the Uniform Commercial
Code as from time to time in effect in that State; provided, if any provisions
of this Agreement contradict, vary or are inconsistent with the applicable
provisions of the Uniform Commercial Code or other applicable law, then, to the
extent permitted by law, the applicable provisions of this Agreement shall
constitute a waiver of the those provisions of the Uniform Commercial Code or
other applicable law.
15.3. This Agreement shall extend to and inure to the benefit of and be binding
upon the Parties, and their respective successors and assigns, including any
assigns of Producer’s Interests covered by this Agreement. No assignment of this
Agreement shall be binding on either of the Parties until the first day of the
Accounting Period following the date a certified copy of the instrument
evidencing that sale, transfer, assignment or conveyance has been delivered to
the other Party. Further, if Producer is the assigning or transferring Party,
Producer shall notify its assignee of the existence of this Agreement and obtain
the ratification required above, prior to such assignment. No assignment by
either Party shall relieve that Party of its continuing obligations and duties
hereunder without the express consent of the other Party.
15.4. The Parties agree to keep the terms of this Agreement confidential and not
disclose the same to any other persons, firms or entities without the prior
written consent of the other Party; provided, the foregoing shall not apply to
disclosures compelled by law or court order; or to disclosures to a Party’s
financial advisors, consultants, attorneys, banks, institutional investors and
prospective purchasers of property provided those persons, firms or entities
likewise agree to keep this Agreement confidential.
15.5. In the event any published price index referred to in this Agreement
ceases to be published, the Parties shall mutually agree to an alternative
published price index representative of the published price index referred to in
this Agreement.

10 of General Terms and Conditions



--------------------------------------------------------------------------------



 



15.6. Any change, modification or alteration of this Agreement shall be in
writing, signed by the Parties; and, no course of dealing between the Parties
shall be construed to alter the terms of this Agreement.
15.7 This Agreement, including all exhibits and appendices, contains the entire
agreement between the Parties with respect to the subject matter hereof, and
there are no oral or other promises, agreements, warranties, obligations,
assurances, or conditions precedent, affecting it.
15.8. NO BREACH OF THIS AGREEMENT OR CLAIM FOR LOSSES UNDER ANY INDEMNITY
OBLIGATION CONTAINED IN THIS AGREEMENT SHALL CAUSE ANY PARTY TO BE LIABLE FOR,
NOR SHALL LOSSES INCLUDE, ANY DAMAGES OTHER THAN ACTUAL AND DIRECT DAMAGES, AND
EACH PARTY EXPRESSLY WAIVES ANY RIGHT TO CLAIM ANY OTHER DAMAGES, INCLUDING,
WITHOUT LIMITATION, CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY
DAMAGES.

11 of General Terms and Conditions



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
EXHIBIT A
  RECEIPT POINTS
 
   
EXHIBIT B
  REDELIVERY POINTS
 
   
EXHIBIT C
  NOMINATION AND BALANCING PROCEDURES
 
   
EXHIBIT D
  DEDICATION AREA

F-1-1



--------------------------------------------------------------------------------



 



EXHIBIT A
Attached to and Made a Part of that Certain
Gas Processing Agreement
between
YYYYY, as “Producer”
and
Chipeta Processing LLC, as “Processor”
Dated:                                                              
RECEIPT POINTS

         
Receipt Points
 
Meter Number
 
Section, Township, Range
 
       
 
      Sec. — T                    S — R                    E

F-1-2



--------------------------------------------------------------------------------



 



EXHIBIT B
Attached to and made a part of that certain
Gas Processing Agreement
between
YYYYY, as “Producer”
and
Chipeta Processing LLC, as “Processor”
Dated:                                                              
REDELIVERY POINTS
Point of interconnect with the mainline of Colorado Interstate Gas Company
(CIG).
Point of interconnect with the mainline of Wyoming Interstate Company
(WIC) Kanda Lateral.
Point of interconnect with the mainline of Questar Pipeline Company.
Point of Interconnect with Questar Gas Management

F-1-3



--------------------------------------------------------------------------------



 



EXHIBIT C
Attached to and made a part of that certain
Gas Processing Agreement
between
YYYYY, as “Producer”
and
Chipeta Processing LLC, as “Processor”
Dated:                                                              
NOMINATION AND BALANCING PROCEDURES
1. PRODUCER’S OBLIGATION TO TAKE IN-KIND
     1.1. Producer shall at all times have the obligation for receiving its
share of Keepwhole Gas at the Redelivery Point and arranging for the
transportation, marketing or further disposition of that Gas on a daily basis.
2. NOMINATION PROCEDURES
     2.1. Pursuant to the terms of this Agreement, the Nomination Procedures
detailed in this Exhibit will be utilized to cover all nominations made by
Producer in respect of the Facilities. All nominations must be made by either
Producer or Producer’s designee. The parties’ objective is to minimize
imbalances affecting Gas attributable to its Producer’s and sustain the flow of
Gas on the system. Should transporters receiving Producer’s Gas revise their
nomination requirements in a manner that conflicts with the nomination
procedures herein, the parties agree to negotiate changes to the nomination
procedures herein as are reasonably required.
3. MONTHLY SCHEDULING OF GAS
     3.1. By 1:00 p.m. Mountain Time (MT), at least five (5) business days prior
to the start of each Accounting Period or initial delivery of Gas, Producer will
inform the Gas Control Department (GCD) of the amount of Gas to be delivered by
Producer at each Receipt Point and of Producer’s nomination for Gas to be
delivered at the Redelivery Point. Such nomination shall be submitted to
Processor by facsimile or by electronic mail in a form available upon request
from Processor. Incomplete nominations will not be accepted.
     3.2. By 1:00 p.m. MT, four (4) business days prior to the start of each
Accounting Period or initial delivery of Gas, Processor will notify Producer if
the nomination from Producer specified above is different from the volume that
Processor will confirm at the Redelivery Point on behalf of Producer. Processor
will use its best efforts to work closely with Producer to arrive at a confirmed
nomination that best estimates Producer’s current production adjusted for relief
of existing imbalance, if any. Imbalance adjustments may be limited by the
downstream pipeline’s acceptance of such adjustments.
     3.3. If, following the initial nomination, Processor determines, using the
best information available, including, but not limited to, measurement charts,
electronically

F-1-4



--------------------------------------------------------------------------------



 



transmitted data from EFM’s, and pipeline confirmations, that Producer should
adjust its nominations, then Processor will not be required to confirm any
nomination that is greater or less than Processor’s estimate of Producer’s Gas
availability, and Processor will notify Producer and Producer will be required
to adjust nominations in accordance with Processor’s request. Failure by
Producer to adjust said nominations may result in Processor reducing Producer’s
nominations with the downstream pipeline or a shut-in of Producer’s wells in
order to balance Gas flow with nominations. Both parties will use their best
efforts to keep Producer’s Gas position in balance while maintaining Gas flow,
including without limitation, such periodic reporting of relevant data as may be
required to timely adjust nominations.
4. DAILY SCHEDULING OF GAS
     4.1. Daily nomination changes must be conveyed by facsimile or electronic
mail to the GCD on a completed Nomination Request Form, or such other form
acceptable to Processor, by 9:30 a.m. MT on the business day prior to the
effective date of that nomination.
     4.2. If, following any daily nomination, Processor determines, using the
best information available, including, but not limited to, measurement charts,
electronically transmitted data from EFM’s, and pipeline confirmations, that
Producer should adjust its nomination, then Processor will not be required to
confirm any nomination that is greater or less than Processor’s estimate of
Producer’s Gas availability, except as may be necessary to correct any imbalance
which may be determined to exist at that time, and Processor will notify
Producer and Producer will be required to adjust its nomination in accordance
with Processor’s request. Both parties will use their best efforts to keep
Producer’s Gas position in balance while maintaining Gas flow, including without
limitation, such periodic reporting of relevant data as may be required to
timely adjust a nomination.
     4.3. Producer will promptly advise Processor when Producer’s market(s) or
other dispositions of Producer’s Gas are interrupted or curtailed and Producer
shall change its nominations accordingly.
5. BALANCING PROCEDURES
     5.1. Producer will inform Processor of the amount of Gas to be delivered by
Producer at each Receipt Point and of Producer’s nomination for Gas to be
delivered at the Redelivery Point, in accordance with the nomination procedures
described above, as same may be amended from time to time. In the event that
Producer does not, on a daily basis, arrange for the sale, transportation and
disposition of its Gas at the Redelivery Point, or if Producer nominates for
sale Gas volumes in a greater or lesser amount than Producer’s contractual share
of the Gas at the Redelivery Point, then a condition of imbalance shall exist. A
“Positive Imbalance” is the volume by which Producer’s contractual share of the
Gas allocated pursuant to this Agreement in accordance with confirmed wellhead
Entitlement Percentages, is in excess of the confirmed nominated pipeline Gas
sales volumes disposed of by Producer or Producer’s designee. A “Negative
Imbalance” is the volume by which Producer’s contractual share of the Gas
allocated pursuant to this Agreement in accordance with confirmed wellhead
Entitlement Percentages is less than the confirmed nominated pipeline Gas sales
volumes disposed of by Producer or Producer’s designee. Processor and Producer
shall work to minimize any imbalance and agree to exchange pertinent information
in writing in good faith in an attempt to minimize the imbalance. As soon as
practicable Processor shall provide Producer written notice that Producer has a
condition of imbalance during any Accounting Period, and Producer shall take
immediate corrective action to conform Producer’s nominations to Producer’s
physical flows adjusted for relief of existing imbalance, if requested by

F-1-5



--------------------------------------------------------------------------------



 



Processor. Imbalance adjustments may be limited by the downstream pipeline’s
acceptance of such adjustments.
     The “Entitlement Percentages” are the percentages of the Receipt Point
Thermal Content that the eligible Producers for a given Receipt Point are
entitled to deliver from that Receipt Point, as determined by the operator of
the well delivering to the Receipt Point. The sum of the Entitlement Percentages
for all eligible Producers for any Receipt Point shall equal 100%. For purposes
of this provision, eligible Producers shall mean Producers who have an agreement
with Processor for delivery of Gas at the Receipt Point.
     5.2. In the event a Positive Imbalance exists at any time during any
Accounting Period which is not reasonably within the control of Processor
(provided, in no event will Processor have any obligation to secure markets for
Producer’s Gas in order to eliminate or reduce an imbalance), and that is
greater than 5% of Producer’s current nomination for that Accounting Period, at
any time during the Accounting Period and after 2 days notice and opportunity
for Producer to correct same, Processor, at its sole discretion may sell
Producers Positive Imbalance at a price commensurate with prices generally
available at the time of the sale, and remit the proceeds, if any, to Producer,
less any transportation, compression, or storage charges assessed Processor, and
less a $.10/MMBtu marketing fee paid by Producer to Processor.
     5.3. Processor shall have the option to “cash out” any Positive Imbalance
or Negative Imbalance existing at the end of any Accounting Period and adjust
the imbalance to zero. If Processor elects to exercise such option, Processor
will purchase from Producer the Positive Imbalance, and Processor will sell to
Producer the Negative Imbalance, for an equivalent price and terms as contained
in any of the Processing Plant’s then existing balancing agreements with
downstream Gas transporters.
     5.4. Processor shall invoice Producer for Producer’s proportional share of
any or all imbalance or variance penalties, which are caused in total or in part
by Producer or Producer’s designee that may be imposed or levied by the residue
pipelines at the Redelivery Point.
     5.5. Should transporters receiving Producer’s Gas revise their balancing
requirements in a manner that conflicts with the balancing provisions herein, or
results in an economic disadvantage to Processor, the parties agree to negotiate
changes to the balancing procedures herein as are reasonably required to
eliminate the conflict or alleviate the economic disadvantage.
6. AUTHORIZATION FOR WELLHEAD TURN-ONS
     6.1. Producer must request and receive authorization from the GCD prior to
new wells being turned on by Producer to produce into the system. Producer, or
its designee, shall provide the GCD an entitlement percentage (working interests
and other controlled interests) for each new well at least two (2) business days
prior to the turn-on date. Authorization for each well will be provided by the
GCD, by facsimile or telephone as agreed upon by the GCD and Producer.
     6.2. The entitlement percentage provided by Producer, or its designee,
shall remain in effect for the entire Accounting Period. Any changes to the
entitlement percentage must be received by Processor in writing at least 10
business days prior to the start date of the next Accounting Period.

F-1-6



--------------------------------------------------------------------------------



 



7. COMMUNICATION WITH GAS CONTROL DEPARTMENT

  7.1.   Communication with the GCD should be directed as follows:
Anadarko Uintah Midstream, LLC
Attention: Gas Control Department
PO Box 173779
Denver, Colorado 80217-3778
Telephone: (720) 929-6070
8:00 a.m. to 5:00 p.m. MT
Facsimile: (720) 929-7070

F-1-7



--------------------------------------------------------------------------------



 



EXHIBIT D
Attached to and Made a Part of that Certain
Gas Processing Agreement
between
YYYYY, as “Producer”
and
Chipeta Processing LLC, as “Processor”
Dated:                                                              
DEDICATION AREA

F-1-8



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF STANDARD THIRD-PARTY PROCESSING CONTRACT
(PROCESSING FEE/POP)
FORM OF
GAS PROCESSING AGREEMENT
(PROCESSING FEE/POP)
     This Gas Processing Agreement (“Agreement”) is made and entered into this
                     day of                                          ,
20                    , by and between CHIPETA PROCESSING LLC, a Delaware
limited liability company (“Processor”), and
                                         , a                                
         (“Producer”). Processor and Producer may be referred to individually as
“Party,” or collectively as “Parties.”
     Section 1. Scope of Agreement and General Terms and Conditions. Producer
agrees to deliver Gas and Processor agrees to receive, process and redeliver
Gas, all in accordance with this Agreement. This Agreement incorporates and is
subject to all of the General Terms and Conditions attached hereto, together
with any other Exhibits attached hereto. Processor shall have the exclusive
right to receive into its Processing Facilities all Gas owned or controlled by
Producer within the Dedication Area described on Exhibit A subject to the
conditions contained in this Agreement and in the General Terms and Conditions.
     Section 2. Effective Date. The date on which the obligations and duties of
the Parties shall commence, being the “Effective Date,” shall be
                                         .
     Section 3. Term. This Agreement shall remain in full force and effect for a
“Primary Term” of ___(___) years following the Effective Date, and shall
continue thereafter year to year, until terminated by either Party, upon thirty
(30) days written notice to the other Party in advance of the anniversary date
of the Primary Term, or of any extension thereof. The Primary Term shall be
equal to the Phase I Term plus the Phase II Term as defined below:
     A. The Phase I Term shall commence on the Effective Date and continue
through the first day of the Accounting Period following Processor’s written
notice to Producer that Processor’s Train III processing facility is in-service
(“Operational Notice Date”).
     B. The Phase II Term commences on the first day of the Accounting Period
following receipt of the Operational Notice Date from Processor to Producer that
Processor’s Train III facilities are operational and that Phase II service has
commenced and continues through the expiration of the Primary Term or any
extension thereof.
     Section 4. Fees and Consideration.
     A. Phase I Term — Fees and Consideration.
     1. During the Phase I Term, as full consideration for the Gas delivered
hereunder, Producer shall pay the applicable fees specified below and Processor
shall pay and/or redeliver to Producer the following in accordance with the
terms listed below, which payment and/or redelivery shall entitle Processor to
own and retain for its own account and benefit all portions of Producer’s Gas
not

1



--------------------------------------------------------------------------------



 



redelivered hereunder, including all Plant Products, together with all
components thereof which are recovered by Processor in its Plant.
     2. Processing Settlement Terms.
     i. Producer shall pay Processor a processing fee equal to the Receipt Point
Thermal Content multiplied by $___ (the “Phase One Processing Fee”).
     ii. Processor shall pay Producer a sum equal to ___% of the “Net Sales
Price” for each gallon of Producer’s allocated Plant Products.
     iii. The “Net Sales Price” of each component of individual Plant Products
allocated to Producer’s Gas will be the monthly average of the daily OPIS Mont
Belvieu Non-TET spot Gas liquid prices by component for the total volume of each
individual Plant Product sold at the Processing Plant during the relevant
Accounting Period, less Processor’s applicable transportation, which shall
include a $___ per gallon fee for transportation from the Chipeta Plant to the
MAPL pipeline, fractionation, tank car rentals, Taxes (excluding income taxes)
and similar marketing costs and expenses as incurred to determine a net price
(FOB the Plant) for such sale. For the ethane component of the foregoing price
calculation, the applicable spot price will be the OPIS Purity Ethane price.
     iv. The total quantity of each Plant Product attributable to Producer’s Gas
shall be determined for each Receipt Point by the following formula:
     Quantity of applicable Plant Product = [A * B * C]
     Where:

     
A = the gallons of the respective Plant Product per Mcf, as determined from the
chromatographic analysis specified in paragraph 6.5. of the General Terms and
Conditions; and
        B = the Net Delivered Volume; and         C = the Fixed Recovery
Percentage for the respective Plant Product listed in the following table:

              FIXED RECOVERY PLANT PRODUCT   PERCENTAGE
ethane
    — %
propane
    — %
iso-butane
    — %
normal butane
    — %
natural gasoline
    — %

     v. For each Receipt Point, the Plant Products Thermal Content shall be the
total of (A) the allocated volume of each Plant Product (in gallons), multiplied
by (B) the Gross Heating Value per gallon

2



--------------------------------------------------------------------------------



 



for such Plant Product. The per gallon Gross Heating Value for each Plant
Product shall be as published in the Standard Table of Physical Constants of
Paraffin Hydrocarbons in GPA Publication 2145-95, “fuel as ideal Gas,” as the
same might be revised from time to time.
     vi. Producer’s share of Residue Gas will be equal to the Net Delivered
Volume, in MMBtu, minus Processing Plant Fuel, in MMBtu and minus the total
quantity of each Plant Product Thermal Content attributable to Producer’s Gas as
calculated in paragraph 4.A.2.v. above (“Producer’s Redelivered Residue Gas”).
     vii. Processor shall redeliver at the Redelivery Point(s) ___% of
Producer’s Redelivered Residue Gas. Producer’s Redelivered Residue Gas shall be
disposed of by Producer in accordance with the provisions of Exhibit C, attached
hereto and made a part hereof.
     viii. If, during any Accounting Period, Processor rejects ethane at the
Processing Plant, Processor will send written notice to Producer and the
following Fixed Recovery Percentages shall replace the Fixed Recovery
Percentages listed in 4.A.2.iv. above to calculate the Quantity of applicable
Plant Product for the applicable Accounting Period:

              FIXED RECOVERY PLANT PRODUCT   PERCENTAGE
Ethane
    — %
Propane
    — %
iso-butane
    — %
normal butane
    — %
natural gasoline
    — %

     B. Phase II Term — Fees and Consideration.
     1. During the Phase II Term, as full consideration for the Gas delivered
hereunder, Producer shall pay the applicable fees specified below and Processor
shall pay and/or redeliver to Producer the following, which payment and/or
redelivery shall entitle Processor to own and retain for its own account and
benefit all portions of Producer’s Gas not redelivered hereunder, including all
Plant Products, together with all components thereof which are recovered by
Processor in its Plant.
     2. Processing Settlement Terms.
     i. Producer shall pay Processor a processing fee equal to the Receipt Point
Thermal Content multiplied by $___(the “Phase Two Processing Fee”)
     ii. Processor shall pay Producer a sum equal to ___% of the “Net Sales
Price” for each gallon of Producer’s allocated Plant Products.

3



--------------------------------------------------------------------------------



 



     iii. The “Net Sales Price” of each component of individual Plant Products
allocated to Producer’s Gas will be the monthly average of the daily OPIS Mont
Belvieu Non-TET spot Gas liquid prices by component for the total volume of each
individual Plant Product sold at the Processing Plant during the relevant
Accounting Period, less Processor’s applicable transportation, which shall
include a $  per gallon fee for transportation from the Chipeta Plant to the
MAPL pipeline, fractionation, tank car rentals, Taxes (excluding income taxes)
and similar marketing costs and expenses as incurred to determine a net price
(FOB the Plant) for such sale. For the ethane component of the foregoing price
calculation, the applicable spot price will be the OPIS Purity Ethane price.
     iv. The total quantity of each Plant Product attributable to Producer’s Gas
shall be determined for each Receipt Point by the following formula:
     Quantity of applicable Plant Product = [A * B * C]
     Where:

     
A = the gallons of the respective Plant Product per Mcf, as determined from the
chromatographic analysis specified in paragraph 6.5. of the General Terms and
Conditions; and
        B = the Net Delivered Volume; and         C = the Fixed Recovery
Percentage for the respective Plant Product listed in the following table:

              FIXED RECOVERY PLANT PRODUCT   PERCENTAGE
Ethane
    — %
Propane
    — %
iso-butane
    — %
normal butane
    — %
natural gasoline
    — %

     v. For each Receipt Point, the Plant Products Thermal Content shall be the
total of (A) the allocated volume of each Plant Product (in gallons), multiplied
by (B) the Gross Heating Value per gallon for such Plant Product. The per gallon
Gross Heating Value for each Plant Product shall be as published in the Standard
Table of Physical Constants of Paraffin Hydrocarbons in GPA Publication 2145-95,
“fuel as ideal Gas,” as the same might be revised from time to time.
     vi. Producer’s share of Residue Gas will be equal to the Net Delivered
Volume, in MMBtu, minus Processing Plant Fuel, in MMBtu and minus the total
quantity of each Plant Product Thermal Content attributable to Producer’s Gas as
calculated in paragraph 4.B.2.v. above (“Producer’s Redelivered Residue Gas”).

4



--------------------------------------------------------------------------------



 



     vii. Processor shall redeliver at the Redelivery Point(s) ___% of
Producer’s Redelivered Residue Gas. Producer’s Redelivered Residue Gas shall be
disposed of by Producer in accordance with the provisions of Exhibit C, attached
hereto and made a part hereof.
     viii. If, during any Accounting Period, Processor rejects ethane at the
Processing Plant, Processor will send written notice to Producer and the
following Fixed Recovery Percentages shall replace the Fixed Recovery
Percentages listed in 4.B.2.iv. above to calculate the Quantity of applicable
Plant Product for the applicable Accounting Period:

              FIXED RECOVERY PLANT PRODUCT   PERCENTAGE
ethane
    — %
propane
    — %
iso-butane
    — %
normal butane
    — %
natural gasoline
    — %

      l.

     C. CPI-U Index Adjustment. All Processing Fees hereunder will be adjusted
on an annual basis in proportion to the percentage change, from the preceding
calendar year, in the Consumer Price Index — All Urban Consumers (“CPI-U Index”)
as published by the U.S. Department of Labor Bureau of Labor Statistics. The
foregoing adjustment shall be made effective January 1, 20___ and each January 1
thereafter during the Term of this Agreement, and shall reflect the percentage
change in the CPI-U Index during the immediately preceding calendar year. In no
event will the adjustment result in a decrease of the Processing Fees from the
last effective amount of the Processing Fees.
Section 5. Special Provisions.
     A. Plant Processing Capacity Commitment. Processor will provide capacity to
receive Producer’s Gas in the Chipeta Processing Plant in accordance with the
following schedule:

          Contract Year   Contract Year 1   Contract Years 2 -10
Committed Plant Capacity
  ___Mcf per day   ___Mcf per day

     B. If during any consecutive three (3) Accounting Periods Producer’s
average daily deliveries are less than the Committed Plant Capacity listed
above, Processor shall have the right to reduce the Committed Plant Capacity to
equal                                          percent (___%) of Producer’s
average daily deliveries for the three consecutive Accounting Periods.
Conversely, if at any time Producer’s production grows to the extent that
Producer requires additional Committed Plant Capacity, Producer shall notify
Processor of its capacity requirements and Processor shall either agree to
increase Committed Plant Capacity accordingly or temporarily release Producer’s
Gas and allow Producer (at Producer’s sole cost and expense)

5



--------------------------------------------------------------------------------



 



to arrange alternate processing services for the volumes in excess of the
Committed Plant Capacity that Processor is unable to process.
     C. Producer shall be obligated to meet certain minimum performance
requirements. Producer agrees to deliver to Processor all Gas produced from the
Dedication Area. The following procedures shall be established to facilitate the
process:
1. “Contract Year” means twelve (12) consecutive Accounting Periods with the
first Contract Year commencing on the Effective Date.
2. “Deficiency Payment” means an amount of money equal to the appropriate
Processing Fee in effect at the end of the Contract Year multiplied by the
applicable “Deficiency Volume.”
3. “Deficiency Volume” shall be defined as the difference between the MVC during
any Contract Year and the sum of the total volume of Gas delivered during that
same Contract Year.
4 “Minimum Volume Commitment” or “MVC” shall be ___ for the first Contract Year
and ___MMBtu for each Contract Year from Contract Years 2 through 10.
5. If Producer incurs a Deficiency Volume during any Contract Year, then
Producer agrees to pay Processor a corresponding Deficiency Payment as
determined as determined by multiplying the Processing Fee then in effect times
the Deficiency Volume. The Deficiency Payment shall be due within thirty
(30) days from the receipt of invoice by Producer.
     Section 6. Notices. All notices, statements, invoices or other
communications required or permitted between the Parties shall be in writing and
shall be considered as having been given if delivered by mail, courier, hand
delivery, or facsimile to the other Party at the designated address or facsimile
numbers. Normal operating instructions can be delivered by telephone or other
agreed means. Notice of events of Force Majeure may be made by telephone and
confirmed in writing within a reasonable time after the telephonic notice.
Monthly statements, invoices, payments and other communications shall be deemed
delivered when actually received. Either Party may change its address or
facsimile and telephone numbers upon written notice to the other Party:
     Producer:
Address:
YYYYY
_________________
_______________
Attention: [________________]
Telephone Number:
Facsimile Number:
     Processor:
Address:
Chipeta Processing LLC
PO Box 137779
Denver, Colorado 80217-3779
Attention: Contract Administration
Telephone Number: (720) 929-6000
Facsimile Number: (720) 929-3906

6



--------------------------------------------------------------------------------



 



     Section 7. Execution. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be considered one instrument. Facsimile, PDF and other similar signatures
shall be treated for all purposes as if they are originals.
[Signature page follows]
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

                  YYYYY       CHIPETA PROCESSING LLC
 
               
By:
              By:
 
 
 
                         
 
               
Name:
              Name:
 
 
 
           
 
            Title:           Title:
 
               

[Signature page to Gas Processing Agreement]

7



--------------------------------------------------------------------------------



 



GENERAL TERMS AND CONDITIONS
Attached to and made a part of that certain
Gas Processing Agreement
between
YYYYY, as “Producer”
and
Chipeta Processing LLC, as “Processor”
Dated: _____________________
ARTICLE 1: DEFINITIONS
Accounting Period. The period commencing at 8:00 a.m., Mountain Time, on the
first day of a calendar month and ending at 8:00 a.m., Mountain Time, on the
first day of the next succeeding month.
Affiliate. As to the Person specified, any person controlling, controlled by or
under common control with such Person, with the concept of control meaning the
possession, directly or indirectly, of a beneficial or economic ownership of at
least 50 percent of another.
Btu. The amount of heat required to raise the temperature of 1 pound of water
from 59°F to 60°F.
Chipeta Processing Plant: Processor’s primary Processing Plant for the services
provided hereunder located in Section 15, Township 9 South, Range 22 East,
Uintah County, Utah.
Cubic Foot. The volume of Gas contained in one Cubic Foot of space at a standard
pressure base of 14.73 pounds per square inch absolute (psia) and a standard
temperature base of 60° F.
Dedication Area. The lands, wells and/or leaseholds described on Exhibit A.
Facilities. The Gathering System together with the Processing Plant, as
applicable.
Force Majeure. Any cause or condition not within the commercially reasonable
control of the Party claiming suspension and which by the exercise of
commercially reasonable diligence, such Party is unable to prevent or overcome.
Gas. All hydrocarbon and non-hydrocarbon substances produced from gas and/or oil
wells in a gaseous state at the Receipt Point.
Gathering System. Gas gathering facilities, from the Receipt Point(s) to the
Redelivery Point(s), exclusive of any Processing Plant that may, from time to
time, be included in the Facilities.
Gross Heating Value. The number of Btu’s produced by the combustion, on a dry
basis and at a constant pressure, of the amount of the Gas which would occupy a
volume of 1 Cubic Foot at a temperature of 60°F and at a pressure of 14.73 psia,
with air of the same temperature and pressure as the Gas, when the products of
combustion are cooled to the initial temperature of the Gas and air and when the
water formed by combustion is condensed to the liquid state. Hydrogen sulfide
shall be deemed to have no heating value.
Indemnifying Party and Indemnified Party. As defined in Article 10, below.
1 of General Terms and Conditions

 



--------------------------------------------------------------------------------



 



Interest(s). Any right, title, or interest in lands and the right to produce oil
and/or Gas therefrom whether arising from fee ownership, working interest
ownership, mineral ownership, deed, lease, assignment, or otherwise, or arising
from any pooling, unitization or communitization of any of the foregoing rights;
excluding, however, (i) rights of one entity to sell Gas attributable to working
interests of other entities and (ii) Gas purchased by Producer from other
parties.
Losses. Any actual loss, cost, expense, liability, damage, demand, suit,
sanction, claim, judgment, lien, fine or penalty asserted by a third party
unaffiliated with the Party incurring such, and which are incurred by the
applicable Indemnified Party on account of injuries (including death) to any
person or damage to or destruction of any property, sustained or alleged to have
been sustained in connection with or arising out of the matters for which the
Indemnifying Party has indemnified the applicable Indemnified Party.
Mcf. 1,000 Cubic Feet.
MMBtu. 1,000,000 Btu’s.
MMcf. 1,000,000 Cubic Feet.
Net Delivered Volume. The volume allocated to Producer at each Receipt Point.
Plant Products. Commercial sulfur, carbon dioxide, nitrogen, helium, argon,
other inert gases, ethane, propane, iso-butane, normal butane, iso-pentane,
normal pentane, pentanes plus, hexanes plus, any other liquid hydrocarbon
product except for a liquefied methane product, or any mixtures thereof, and any
incidental methane included in any Plant Products, which are separated,
extracted, or condensed from Gas processed in the Facilities.
Plant or Processing Plant. The Chipeta Processing Plant as well as any other
plant or third party arrangement that Processor enters into to handle all of
Producer’s Gas committed for processing pursuant to this Agreement.
Processing Plant Fuel. Gas and electricity utilized as fuel in the Processing
Plant which shall be fixed at two percent (2%) of the Net Delivered Volume.
Receipt Point(s). The inlet flange of the custody transfer meter where Gas is
delivered to Processor as designated on Exhibit A.
Receipt Point Thermal Content. The Thermal Content of the Gas delivered to
Processor by Producer at the Receipt Point.
Redelivery Point. The point(s) at which Residue Gas is redelivered by Processor
to Producer, or to Producer’s designee, or to others entitled thereto, as
designated on Exhibit B.
Residue Gas. Gas which is redelivered to Producer at the Redelivery Point(s), as
required under the terms of this Agreement.
Producer’s Gas. All Gas attributable to Producer’s Interest and other working
interest owner Gas that is controlled by Producer.
Taxes. All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of the Gas, or upon the handling, transmission,
compression, processing, treating, conditioning, distribution, sale, delivery or
redelivery of the Gas, including all of
2 of General Terms and Conditions

 



--------------------------------------------------------------------------------



 



the foregoing now existing or in the future imposed or promulgated.
Thermal Content. For Gas, the product of the measured volume in Mcf’s multiplied
by the Gross Heating Value per Mcf, adjusted to the same pressure base and
expressed in MMBtu’s; and for a liquid, the product of the measured volume in
gallons multiplied by the gross heating value per gallon.
ARTICLE 2: PRODUCER COMMITMENTS
2.1. Producer hereby commits and agrees to deliver at the Receipt Point(s) Gas
attributable to Interests now owned, controlled or hereafter acquired by
Producer in the Dedicated Area.
2.2. Producer shall keep Processor timely informed with respect to Producer’s
volume forecasts and shall provide reasonable advance notice to Processor of any
scheduled adjustments.
ARTICLE 3: OPERATION OF PROCESSOR’S FACILITIES
3.1. Subject to the other provisions of this Agreement, Processor shall receive
into the Facilities all Gas, when tendered in accordance with this Agreement,
that Producer commits and agrees to deliver under the provisions of Article 2,
above and that meets the otherwise applicable conditions under this Agreement.
3.2 If Gas available from all Receipt Points, including Producer’s and other’s,
upstream of any point in the Facilities exceeds the capacity of the Facilities
at such point, Processor shall be obligated to receive Gas ratably from all
Receipt Points, including Producer’s and other’s, delivering Gas to the
Facilities upstream of such point.
3.3. During any period when (i) all or any portion of the Facilities is shut
down because of mechanical failure, maintenance or repairs, non-routine
operating conditions, or Force Majeure; or (ii) the Gas available for receipt
exceeds the capacity of the Facilities; or (iii) Processor determines that the
operation of all or any portion of the Facilities will cause injury or harm to
persons or property or to the integrity of the Facilities, Processor may request
that Producer curtail its Gas or Processor may itself curtail Producer’s Gas on
a ratable basis, or if applicable, bypass such Gas around the affected
Facilities on a ratable basis.
ARTICLE 4: RECEIPT POINTS AND CONDITIONS
4.1. Producer shall deliver Gas at a reasonably uniform rate of flow, or
Producer shall accept and follow a schedule for delivery of Producer’s Gas to be
established by Processor.
4.2. Producer shall deliver Gas hereunder at a pressure sufficient to enter
Processor’s Facilities at the prevailing pressures.
ARTICLE 5: GAS QUALITY
5.1. Gas delivered by Producer to the Receipt Point(s) shall:
a. be commercially free from dust, gum, gum-forming constituents, liquid
hydrocarbons, free water, diluent, and other liquids and solids;
b. contain not more than 10 parts per million by volume of oxygen, and Producer
shall make every effort to keep Gas free from oxygen;
c. contain not more than 1/4 grain(s) of hydrogen sulfide per 100 Cubic Feet of
Gas;
d. contain not more than one grain(s) of total sulfur, including, but not
3 of General Terms and Conditions

 



--------------------------------------------------------------------------------



 



limited to, sulfur in hydrogen sulfide and mercaptans, per 100 Cubic Feet of
Gas;
e. contain not more than 3% by volume total inerts, including but not limited to
nitrogen and carbon dioxide;
f. contains not more than 2% by volume carbon dioxide;
g. have a temperature not greater than 120°F, nor less than 40oF;
h. not contain measurable quantities of mercury;
i. have a Gross Heating Value of not less than 1060 BTU per Cubic Foot;
j. not exceed any of the specifications of the downstream pipelines at the
Redelivery Points as they may exist from time to time.
k. not contain other objectionable substances, including, but not limited to,
polychlorinated biphenyls, which may be injurious to pipelines, people,
property, or the environment which may interfere with its transportation or
makes the Gas unmarketable or unacceptable at any Redelivery Point.
l. Notwithstanding the above, unless otherwise agreed by Processor in writing,
Processor shall not be required to receive Gas at any Receipt Point which is of
quality inferior to that required by a Producer or a third party at any
Redelivery Point. Processor shall not be liable to any party for any damages,
direct, indirect, consequential or otherwise, incurred as a result of
Processor’s refusal to receive Gas as a result of this provision.
5.2. If Gas tendered by Producer should fail to meet any one or more of the
above specifications from time to time, then:
a. Processor may take receipt of the non-conforming Gas, and that receipt shall
not be construed as a waiver or change of standards for future Gas volumes; or
b. Processor may, at its sole discretion, cease receiving the non-conforming Gas
from Producer, and shall notify Producer that it has, or will, cease receiving
the non-conforming Gas; or
c. if the Gas as delivered contains contaminants not in conformance with the
specifications in Section 5.1, then Producer shall be responsible for, and shall
reimburse Processor for all actual expenses, damages and costs resulting
therefrom.
ARTICLE 6: MEASUREMENT EQUIPMENT AND PROCEDURES
6.1. All Gas measurements required hereunder shall be made with equipment of
standard make to be furnished, installed, operated, and maintained by Processor
in accordance with the recommendations set forth in the A.G.A. Gas Measurement
Committee Report Number Three-latest edition for orifice meters or the A.G.A.
Gas Measurement Committee Report Number Seven-latest edition for turbine meters
or industry standards for other meters. Producer may, at its option and expense,
install and operate check measuring equipment upstream of the measuring
equipment to check the measuring equipment, provided that the installation of
the check measuring equipment in no way interferes with the operation of the
measuring equipment.
6.2. All Gas volume measurements shall be based on an assumed atmospheric
pressure of 11.7 psia, regardless of actual atmospheric pressure at which the
Gas is measured. The factors used in computing Gas volumes from orifice meter
measurements shall be the latest factors
4 of General Terms and Conditions

 



--------------------------------------------------------------------------------



 



published by the AGA. These factors shall include:
a. a basic orifice factor;
b. a pressure base factor based on a pressure base of 14.73 psia;
c. a temperature base factor based on a temperature base of 60oF;
d. a flowing temperature factor, based on the flowing temperature as measured by
an industry accepted recording device, if, at Processor’s option, a recording
device has been installed, otherwise the temperature shall be assumed to be
60oF;
e. a super compressibility factor, obtained from the latest AGA Manual for the
Determination of Super Compressibility Factors for Natural Gas (AGA 8); and
f. a specific gravity factor, based on the specific gravity of the Gas as
determined under the provisions set forth below.
6.3. Processor shall test the accuracy of its measuring equipment at least
semi-annually if the average production delivered to the particular measuring
equipment during the previous 6 Accounting Periods exceeds 100 Mcf per day. If
the average production is less than or equal to 100 Mcf per day, Processor shall
test the accuracy of its measuring equipment annually. Additional test(s) shall
be promptly performed upon notification by either Party to the other. If any
additional test requested by Producer indicates that no inaccuracy of more than
2% exists, at a recording rate corresponding to the average rate of flow for the
period since the last preceding test, then Producer shall reimburse Processor
for all its direct costs in connection with that additional test within 15 days
following receipt of a detailed invoice and supporting documentation setting
forth those costs.
6.4. If, upon test, any measuring equipment is found to be in error by an amount
not exceeding 2%, at a recording rate corresponding to the average rate of flow
for the period since the last preceding test, previous recordings of that
equipment shall be considered correct in computing deliveries hereunder. If the
measuring equipment shall be found to be in error by an amount exceeding 2%, at
a recording rate corresponding to the average rate of flow for the period since
the last preceding test, then any preceding recordings of that equipment since
the last preceding test shall be corrected to zero error for any period which is
known definitely or agreed upon. If the period is not known definitely or agreed
upon, the correction shall be for a period extending back one-half of the time
elapsed since the last test. In the event a correction is required for previous
deliveries, the volumes delivered shall be calculated by the first of the
following methods which is feasible: (i) by using the registration of any check
meter or meters if installed and accurately registering; or (ii) by correcting
the error if the percentage of error is ascertainable by calibration, test, or
mathematical calculations; or (iii) by estimating the quantity of delivery by
deliveries during periods of similar conditions when the meter was registering
accurately.
6.5. The composition and Gross Heating Value of any Gas stream required to be
measured shall be determined by Processor semi-annually, or more often if deemed
necessary by Processor, using a proportionate to flow sampler located at the
point where the measurement equipment is located, by chromatographic analysis,
or by some other method mutually acceptable to the Parties. Should Producer
request more
5 of General Terms and Conditions

 



--------------------------------------------------------------------------------



 



frequent determinations, the cost of those determinations will be paid by
Producer.
6.6. Processor may request Producer to seek any requisite approvals from and
notify the appropriate governmental agencies that “Electronic Flow Measurement”
(EFM) equipment will be utilized for custody transfer measurement from Producer
at the Receipt Point(s) as designated by Processor. If Producer receives the
necessary approvals, Processor may, at its option and expense install, operate,
and maintain EFM and communication equipment required for data acquisition, at
any Receipt Point for which the approvals have been obtained.
6.7. Each Party, at its sole risk and liability, shall have access at all
reasonable hours to all facilities which are related to Gas measurement and
sampling. Each Party, at its sole risk and liability, shall have the right to be
present for any installing, reading, cleaning, changing, repairing, testing,
calibrating and/or adjusting of either Party’s measuring equipment.
ARTICLE 7: ALLOCATIONS — INTENTIONALLY OMITTED
ARTICLE 8: PAYMENTS
8.1. Processor shall provide Producer with a statement explaining fully how all
consideration due (including deductions) under the terms of this Agreement was
determined not later than the last day of the Accounting Period following the
Accounting Period for which the consideration is due.
8.2. Any sums due Processor under this Agreement shall be paid no later than
15 days following the date of the statement furnished under 8.1, above. Late
payments shall accrue interest at the rate of 1.5% per month until paid. If
Producer is more than 10 days late in making any payment or if Processor has
reasonable grounds for insecurity regarding the performance of any obligation
under this Agreement (whether or not then due) by Producer (including, without
limitation, a material change in the creditworthiness of Producer), then in
addition to all other rights and remedies of Processor, Processor may (i) sell
for Producer’s account Plant Products and Residue Gas otherwise deliverable to
Producer pursuant to this Agreement and apply amounts received against
Producer’s account, (ii) setoff amounts owing by Processor or its Affiliates to
Producer pursuant to this Agreement or any other agreement against amounts owing
by Producer to Processor pursuant to this Agreement; or (iii) cease receiving
Producer’s Gas until Producer’s account is brought current, with interest.
8.3. Any sums due Producer under this Agreement shall be paid no later than the
last day of the Accounting Period following the Accounting Period for which the
payment is due. During any Accounting Period, if Producer owes any amounts to
Processor under this Agreement, Processor may deduct those amounts from the
amounts otherwise due Producer hereunder before making payment to Producer.
8.4. Either Party, on 30 days prior written notice, shall have the right at its
expense, at reasonable times during business hours, to audit the books and
records of the other Party to the extent necessary to verify the accuracy of any
statement, allocation, measurement, computation, charge, or payment made under
or pursuant to this Agreement. The scope of any audit shall be limited to
transactions affecting the Gas hereunder within the immediate geographic region
of the Facilities, and shall be limited to the 24-month period immediately prior
to the month in which
6 of General Terms and Conditions

 



--------------------------------------------------------------------------------



 



the audit is requested. However, no audit may include any time period for which
a prior audit hereunder was conducted, and no audit may occur more frequently
than once each 12 months. All statements, allocations, measurements,
computations, charges, or payments made in any period prior to the 24 month
period immediately prior to the month in which the audit is requested, or made
in any 24 month period for which the audit is requested but for which a written
claim for adjustments is not made within 90 days after the audit is requested
shall be conclusively deemed true and correct and shall be final for all
purposes. To the extent that the foregoing varies from any applicable statute of
limitations, the Parties expressly waive all such other applicable statutes of
limitations.
ARTICLE 9: FORCE MAJEURE
9.1. In the event a Party is rendered unable, wholly or in part, by Force
Majeure, to carry out its obligations under this Agreement, other than the
obligation to make any payments due hereunder, the obligations of that Party, so
far as they are affected by Force Majeure, shall be suspended from the inception
and during the continuance of the inability, and the cause of the Force Majeure,
as far as possible, shall be remedied with commercially reasonable diligence.
The Party affected by Force Majeure shall provide the other Party with written
notice of the Force Majeure event, with reasonably full detail of the Force
Majeure within a reasonable time after the affected Party learns of the
occurrence of the Force Majeure event. The settlement of strikes, lockouts, and
other labor difficulty shall be entirely within the discretion of the Party
having the difficulty and nothing herein shall require the settlement of
strikes, lockouts, or other labor difficulty.
ARTICLE 10: LIABILITY AND INDEMNIFICATION
10.1. As among the Parties hereto, Producer and any of its designees shall be in
custody, control and possession of the Gas hereunder, including any portion
thereof which accumulates as liquids, until that Gas is delivered to the Receipt
Point, and after any portion of the Gas is redelivered to Producer at the
Redelivery Point.
10.2. As among the Parties hereto, Processor and any of its designees shall be
in custody, control and possession of the Gas hereunder, including any portion
thereof which accumulates as liquids, after that Gas is delivered at the Receipt
Point and until any portion of the Gas is redelivered to Producer at the
Redelivery Point.
10.3. Each Party (“Indemnifying Party”) hereby covenants and agrees with the
other Party, and its Affiliates, and each of their directors, officers and
employees (“Indemnified Parties”), that except to the extent caused by the
Indemnified Parties’ gross negligence or willful conduct, the Indemnifying Party
shall protect, defend, indemnify and hold harmless the Indemnified Parties from,
against and in respect of any and all Losses incurred by the Indemnified Parties
to the extent those Losses arise from or are related to: (a) the Indemnifying
Party’s facilities; or (b) the Indemnifying Party’s possession and control of
the Gas.
ARTICLE 11: TITLE
11.1. Producer represents and warrants that it owns, or has the right to commit,
all Gas committed under this Agreement and to deliver that Gas to the Receipt
Points for the purposes of this Agreement, free and clear of all liens,
encumbrances and adverse
7 of General Terms and Conditions

 



--------------------------------------------------------------------------------



 



claims. Producer hereby indemnifies Processor against and holds Processor
harmless from any and all Losses arising out of or related to any breach of the
foregoing representation and warranty.
11.2. Title to all Gas, including all constituents thereof, shall remain with
Producer at all times; provided, however, that title to all Gas retained by
Processor and not redelivered to Producer hereunder shall pass to Processor at
the Receipt Point.
11.3. Producer retains title to all carbon dioxide removed from Producer’s gas
whether removed by Producer or Processor. If Processor removes carbon dioxide
from Producer’s gas and Producer has not made arrangements to utilize, market or
dispose of such carbon dioxide, Processor shall dispose of Producer’s carbon
dioxide by venting unless such venting is prohibited by law, rule or regulation.
If Processor is requested by Producer to deliver Producer’s carbon dioxide
rather than to vent it, a fee acceptable to Processor shall be negotiated prior
to Processor delivering Producer’s carbon dioxide. If venting Producer’s carbon
dioxide is ever disallowed for any reason or is deemed to be uneconomic by
Processor in Processor’s sole discretion, Producer shall promptly make alternate
arrangements to utilize, market or dispose of Producer’s carbon dioxide at
Producer’s sole cost and expense and shall reimburse Processor for any costs
incurred by Processor in delivering or disposing of Producer’s carbon dioxide.
Producer shall release, indemnify and defend Processor from and against any and
all damages, claims, actions, expenses, penalties and liabilities, including
attorney’s fees, arising from personal injury, death, property damage,
environmental damage, pollution or contamination relating to the utilization,
marketing or disposal of Producer’s carbon dioxide. This paragraph does not, by
itself, obligate Processor to treat Producer’s gas for removal of carbon
dioxide.
ARTICLE 12: UNPROFITABLE GAS OR OPERATIONS
12.1. In the event it has become unprofitable for Processor to (A) continue to
receive Gas, at any Receipt Point(s), or (B) continue to operate its Facilities,
in each case for a period of at least 2 consecutive Accounting Periods and
Processor reasonably determines that the unprofitable receipt of Gas or
operations of its Facilities will likely continue, Processor shall have the
right to give Producer a written notice of unprofitability, which notice shall
include sufficient documentation to substantiate the claim of unprofitability.
12.2. If the unprofitable circumstances affect the receipt of Gas at particular
Receipt Points, the Parties shall then attempt in good faith to negotiate
mutually acceptable terms to provide for continued delivery of Gas at the
affected Receipt Point(s). If the Parties cannot agree on those terms within
30 days following the notice of unprofitability, then either Party may terminate
this Agreement as to, and only as to, the affected Receipt Point(s). If the
unprofitable circumstances affect the operation of the Facilities, Processor may
terminate this Agreement upon the expiration of 30 days following the written
notice of unprofitable operations.
ARTICLE 13: ROYALTY AND TAXES
13.1. Producer shall have the sole and exclusive obligation and liability for
the payment of all persons due any proceeds derived from the Gas delivered under
this Agreement, including royalties, overriding royalties,
8 of General Terms and Conditions

 



--------------------------------------------------------------------------------



 



and similar interests, in accordance with the provisions of the leases or
agreements creating those rights to proceeds. In no event will Processor have
any obligation to those persons due any of those proceeds of production
attributable to the Gas under this Agreement.
13.2. Producer shall pay and be responsible for all Taxes levied against or with
respect to Gas delivered or services provided under this Agreement which apply
to the Gas prior to delivery of the Gas to Processor. Processor shall under no
circumstances become liable for those Taxes, unless designated to remit those
Taxes on behalf of Producer by any duly constituted jurisdictional agency having
authority to impose such obligations on Processor, in which event the amount of
those Taxes remitted on Producer’s behalf shall (a) be reimbursed by Producer
upon receipt of invoice, with corresponding documentation from Processor setting
forth such payments, or (b) deducted from amounts otherwise due Producer under
this Agreement.
13.3. Producer hereby agrees to defend and indemnify and hold Processor harmless
from and against any and all Losses, arising from the payments made by Producer
in accordance with Sections 13.1 and 13.2, above, including, without limitation,
Losses arising from claims for the nonpayment, mispayment, or wrongful
calculation of those payments.
ARTICLE 14: RIGHTS-OF-WAY
INTENTIONALLY OMITTED
ARTICLE 15: MISCELLANEOUS
15.1. The failure of any Party hereto to exercise any right granted hereunder
shall not impair nor be deemed a waiver of that Party’s privilege of exercising
that right at any subsequent time or times.
15.2. This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of Colorado without regard to choice of law
principles. This Agreement shall (except for the covenants running with the land
set forth above) further be construed in accordance with the Uniform Commercial
Code as from time to time in effect in that State; provided, if any provisions
of this Agreement contradict, vary or are inconsistent with the applicable
provisions of the Uniform Commercial Code or other applicable law, then, to the
extent permitted by law, the applicable provisions of this Agreement shall
constitute a waiver of the those provisions of the Uniform Commercial Code or
other applicable law.
15.3. This Agreement shall extend to and inure to the benefit of and be binding
upon the Parties, and their respective successors and assigns, including any
assigns of Producer’s Interests covered by this Agreement. No assignment of this
Agreement shall be binding on either of the Parties until the first day of the
Accounting Period following the date a certified copy of the instrument
evidencing that sale, transfer, assignment or conveyance has been delivered to
the other Party. Further, if Producer is the assigning or transferring Party,
Producer shall notify its assignee of the existence of this Agreement and obtain
the ratification required above, prior to such assignment. No assignment by
either Party shall relieve that Party of its continuing obligations and duties
hereunder without the express consent of the other Party.
15.4. The Parties agree to keep the terms of this Agreement confidential and
9 of General Terms and Conditions

 



--------------------------------------------------------------------------------



 



not disclose the same to any other persons, firms or entities without the prior
written consent of the other Party; provided, the foregoing shall not apply to
disclosures compelled by law or court order; or to disclosures to a Party’s
financial advisors, consultants, attorneys, banks, institutional investors and
prospective purchasers of property provided those persons, firms or entities
likewise agree to keep this Agreement confidential.
15.5. In the event any published price index referred to in this Agreement
ceases to be published, the Parties shall mutually agree to an alternative
published price index representative of the published price index referred to in
this Agreement.
15.6. Any change, modification, amendment or alteration of this Agreement shall
be in writing, signed by the Parties; and, no course of dealing between the
Parties shall be construed to alter the terms of this Agreement.
15.7. This Agreement, including all exhibits and appendices, contains the entire
agreement between the Parties with respect to the subject matter hereof, and
there are no oral or other promises, agreements, warranties, obligations,
assurances, or conditions precedent, affecting it.
15.8. NO BREACH OF THIS AGREEMENT OR CLAIM FOR LOSSES UNDER ANY INDEMNITY
OBLIGATION CONTAINED IN THIS AGREEMENT SHALL CAUSE ANY PARTY TO BE LIABLE FOR,
NOR SHALL LOSSES INCLUDE, ANY DAMAGES OTHER THAN ACTUAL AND DIRECT DAMAGES, AND
EACH PARTY EXPRESSLY WAIVES ANY RIGHT TO CLAIM ANY OTHER DAMAGES, INCLUDING,
WITHOUT LIMITATION, CONSEQUENTIAL, INCIDENTAL SPECIAL, INDIRECT, PUNITIVE OR
EXEMPLARY DAMAGES.
10 of General Terms and Conditions

 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
EXHIBIT A
  RECEIPT POINTS AND DEDICATION AREA
 
   
EXHIBIT B
  REDELIVERY POINTS
 
   
EXHIBIT C
  NOMINATION AND BALANCING PROCEDURES

F-2-1



--------------------------------------------------------------------------------



 



EXHIBIT A
Attached to and Made a Part of that Certain
Gas Processing Agreement
between
YYYYY, as “Producer”
and
Chipeta Processing LLC, as “Processor”
Dated: ___________________
RECEIPT POINTS

          Receipt Points   Meter Number   Section, Township, Range              
              Sec. ___– T___S — R___E           Uintah County, Utah

DEDICATION AREA

          Township   Range   County/State

F-2-2



--------------------------------------------------------------------------------



 



EXHIBIT B
Attached to and made a part of that certain
Gas Processing Agreement
between
YYYYY, as “Producer”
and
Chipeta Processing LLC, as “Processor”
Dated: ______________________
REDELIVERY POINTS
Point of interconnect with Colorado Interstate Gas Company (CIG).
Point of interconnect with the Wyoming Interstate Company (WIC) Kanda Lateral.
Point of interconnect with Questar Pipeline Company.
Point of interconnect with Questar Gas Management

F-2-3



--------------------------------------------------------------------------------



 



EXHIBIT C
Attached to and made a part of that certain
Gas Processing Agreement
between
YYYYY, as “Producer”
and
Chipeta Processing LLC, as “Processor”
Dated: _______________
NOMINATION AND BALANCING PROCEDURES
1. PRODUCER’S OBLIGATION TO TAKE IN-KIND
     1.1. Producer shall at all times have the obligation for receiving its
share of Residue Gas as applicable at the Redelivery Point(s) and arranging for
the transportation, marketing or further disposition of that Gas on a daily
basis.
2. NOMINATION PROCEDURES
     2.1. Pursuant to the terms of this Agreement, the Nomination Procedures
detailed in this Exhibit will be utilized to cover all nominations made by
Producer in respect of the Facilities. All nominations must be made by either
Producer or Producer’s designee. The parties’ objective is to minimize
imbalances affecting Gas attributable to its Producer’s and sustain the flow of
Gas on the system. Should transporters receiving Producer’s Gas revise their
nomination requirements in a manner that conflicts with the nomination
procedures herein, the Parties agree to negotiate changes to the nomination
procedures herein as are reasonably required.
3. MONTHLY SCHEDULING OF GAS
     3.1. By 1:00 p.m. Mountain Time (MT), at least five (5) business days prior
to the start of each Accounting Period or initial delivery of Gas, Producer will
inform the Gas Control Department (GCD) of the amount of Gas to be delivered by
Producer at each Receipt Point and of Producer’s nomination for Gas to be
delivered at the Redelivery Point. Such nomination shall be submitted to
Processor by facsimile or by electronic mail in a form available upon request
from Processor. Incomplete nominations will not be accepted.
     3.2. By 1:00 p.m. MT, four (4) business days prior to the start of each
Accounting Period or initial delivery of Gas, Processor will notify Producer if
the nomination from Producer specified above is different from the volume that
Processor will confirm at the Redelivery Point on behalf of Producer. Processor
will use its best efforts to work closely with Producer to arrive at a confirmed
nomination that best estimates Producer’s current production adjusted for relief
of existing imbalance, if any. Imbalance adjustments may be limited by the
downstream pipeline’s acceptance of such adjustments.
     3.3. If, following the initial nomination, Processor determines, using the
best information available, including, but not limited to, measurement charts,
electronically transmitted data from EFM’s, and pipeline confirmations, that
Producer should adjust its nominations, then Processor will not be required to
confirm any nomination that is greater or less than Processor’s estimate of
Producer’s Gas availability, and Processor will notify Producer

F-2-4



--------------------------------------------------------------------------------



 



and Producer will be required to adjust nominations in accordance with
Processor’s request. Failure by Producer to adjust said nominations may result
in Processor reducing Producer’s nominations with the downstream pipeline or a
shut-in of Producer’s wells in order to balance Gas flow with nominations. Both
Parties will use their best efforts to keep Producer’s Gas position in balance
while maintaining Gas flow, including without limitation, such periodic
reporting of relevant data as may be required to timely adjust nominations.
4. DAILY SCHEDULING OF GAS
     4.1. Daily nomination changes must be conveyed by facsimile or electronic
mail to the GCD on a completed Nomination Request Form, or such other form
acceptable to Processor, by 9:30 a.m. MT on the business day prior to the
effective date of that nomination.
     4.2. If, following any daily nomination, Processor determines, using the
best information available, including, but not limited to, measurement charts,
electronically transmitted data from EFM’s, and pipeline confirmations, that
Producer should adjust its nomination, then Processor will not be required to
confirm any nomination that is greater or less than Processor’s estimate of
Producer’s Gas availability, except as may be necessary to correct any imbalance
which may be determined to exist at that time, and Processor will notify
Producer and Producer will be required to adjust its nomination in accordance
with Processor’s request. Both Parties will use their best efforts to keep
Producer’s Gas position in balance while maintaining Gas flow, including without
limitation, such periodic reporting of relevant data as may be required to
timely adjust a nomination.
     4.3. Producer will promptly advise Processor when Producer’s market(s) or
other dispositions of Producer’s Gas are interrupted or curtailed and Producer
shall change its nominations accordingly.
5. BALANCING PROCEDURES
     5.1. Producer will inform Processor of the amount of Gas to be delivered by
Producer at each Receipt Point and of Producer’s nomination for Gas to be
delivered at the Redelivery Point, in accordance with the nomination procedures
described above, as same may be amended from time to time. In the event that
Producer does not, on a daily basis, arrange for the sale, transportation and
disposition of its Gas at the Redelivery Point, or if Producer nominates for
sale Gas volumes in a greater or lesser amount than Producer’s contractual share
of the Gas at the Redelivery Point, then a condition of imbalance shall exist. A
“Positive Imbalance” is the volume by which Producer’s contractual share of the
Gas allocated pursuant to this Agreement in accordance with confirmed wellhead
Entitlement Percentages, is in excess of the confirmed nominated pipeline Gas
sales volumes disposed of by Producer or Producer’s designee. A “Negative
Imbalance” is the volume by which Producer’s contractual share of the Gas
allocated pursuant to this Agreement in accordance with confirmed wellhead
Entitlement Percentages is less than the confirmed nominated pipeline Gas sales
volumes disposed of by Producer or Producer’s designee. Processor and Producer
shall work to minimize any imbalance and agree to exchange pertinent information
in writing in good faith in an attempt to minimize the imbalance. As soon as
practicable Processor shall provide Producer written notice that Producer has a
condition of imbalance during any Accounting Period, and Producer shall take
immediate corrective action to conform Producer’s nominations to Producer’s
physical flows adjusted for relief of existing imbalance, if requested by
Processor. Imbalance adjustments may be limited by the downstream pipeline’s
acceptance of such adjustments.

F-2-5



--------------------------------------------------------------------------------



 



     The “Entitlement Percentages” are the percentages of the Receipt Point
Thermal Content that the eligible Producers for a given Receipt Point are
entitled to deliver from that Receipt Point, as determined by the operator of
the well delivering to the Receipt Point. The sum of the Entitlement Percentages
for all eligible Producers for any Receipt Point shall equal 100%. For purposes
of this provision, eligible Producers shall mean Producers who have an agreement
with Processor for delivery of Gas at the Receipt Point.
     5.2. In the event a Positive Imbalance exists at any time during any
Accounting Period which is not reasonably within the control of Processor
(provided, in no event will Processor have any obligation to secure markets for
Producer’s Gas in order to eliminate or reduce an imbalance), and that is
greater than 5% of Producer’s current nomination for that Accounting Period, at
any time during the Accounting Period and after two (2) days notice and
opportunity for Producer to correct same, Processor, at its sole discretion may
sell Producers Positive Imbalance at a price commensurate with prices generally
available at the time of the sale, and remit the proceeds, if any, to Producer,
less any transportation, compression, or storage charges assessed Processor, and
less a $.10/MMBtu marketing fee paid by Producer to Processor.
     5.3. Processor shall have the option to “cash out” any Positive Imbalance
or Negative Imbalance existing at the end of any Accounting Period and adjust
the imbalance to zero. If Processor elects to exercise such option, Processor
will purchase from Producer the Positive Imbalance, and Processor will sell to
Producer the Negative Imbalance, for an equivalent price and terms as contained
in any of the Processing Plant’s then existing balancing agreements with
downstream Gas transporter(s).
     5.4. Processor shall invoice Producer for Producer’s proportional share of
any or all imbalance or variance penalties which are caused in total or in part
by Producer or Producer’s designee, that may be imposed or levied by the residue
pipelines at the Redelivery Point.
     5.5. Should transporters receiving Producer’s Gas revise their balancing
requirements in a manner that conflicts with the balancing procedures contained
herein or results in an economic disadvantage to Processor, the parties agree to
negotiate changes to the balancing procedures herein as are reasonably required
to eliminate the conflict or alleviate the economic disadvantage.
6. AUTHORIZATION FOR WELLHEAD TURN ONS -
     6.1. Producer must request and receive authorization from the GCD prior to
new wells being turned on by Producer to produce into the system. Producer, or
its designee, shall provide the GCD an entitlement percentage (working interests
and other controlled interests) for each new well at least two (2) business days
prior to the turn-on date. Authorization for each well will be provided by the
GCD, by facsimile or telephone as agreed upon by the GCD and Producer.
     6.2. The entitlement percentage provided by Producer, or its designee,
shall remain in effect for the entire Accounting Period. Any changes to the
entitlement percentage must be received by Processor in writing at least ten
(10) business days prior to the start date of the next Accounting Period.

F-2-6



--------------------------------------------------------------------------------



 



7. COMMUNICATION WITH GAS CONTROL DEPARTMENT
          7.1. Communication with the GCD should be directed as follows:
Anadarko Uintah Midstream, LLC
Attention: Gas Control Department
PO Box 173779
Denver, Colorado 80217-377902
Telephone: (720) 929-6070
8:00 a.m. to 5:00 p.m. MT
Facsimile: (720) 929-7070

F-2-7



--------------------------------------------------------------------------------



 



EXHIBIT F-3
FORM OF STANDARD THIRD-PARTY PROCESSING CONTRACT (POP)
FORM OF
GAS PROCESSING AGREEMENT
(POP)
     This Gas Processing Agreement (“Agreement”) is made and entered into this
____day of _______________, 20___, by and between CHIPETA PROCESSING LLC, a
Delaware limited liability company (“Processor”), and YYYYY a
________________(“Producer”). Processor and Producer may be referred to
individually as “Party,” or collectively as “Parties.”
     Section 1. Scope of Agreement and General Terms and Conditions. Producer
agrees to deliver Gas and Processor agrees to receive, process and redeliver
Gas, all in accordance with this Agreement. This Agreement incorporates and is
subject to all of the General Terms and Conditions attached hereto, together
with any other Exhibits attached hereto. Processor shall have the exclusive
right to receive into its Processing Facilities all Gas owned or controlled by
Producer within the Dedication Area described on Exhibit A subject to the
conditions contained in this Agreement and in the General Terms and Conditions.
     Section 2. Effective Date. The date on which the obligations and duties of
the Parties shall commence, being the “Effective Date,” shall be ___________.
     Section 3. Term. This Agreement shall remain in full force and effect for a
“Primary Term” of ___________(___) years following the Effective Date, and shall
continue thereafter year to year, until terminated by either Party, upon thirty
(30) days written notice to the other Party in advance of the anniversary date
of the Primary Term, or of any extension thereof. The Primary Term shall be
equal to the Phase I Term plus the Phase II Term as defined below:
     A. The Phase I Term shall commence on the Effective Date and continue
through the first day of the Accounting Period following Processor’s written
notice to Producer that Processor’s Train III cryogenic processing facility is
in-service (“Operational Notice Date”).
     B. The Phase II Term commences on the first day of the Accounting Period
following receipt of the Operational Notice Date from Processor to Producer that
Processor’s Facilities are operational and that Phase II service has commenced
and continues through the expiration of the Primary Term or any extension
thereof.
     Section 4. Fees and Consideration.
     A. Phase I Term — Fees and Consideration.
     1. During the Phase I Term, as full consideration for the Gas delivered
hereunder, Processor shall pay and/or redeliver to Producer the following in
accordance with the terms listed below, and/or redelivery shall entitle
Processor to own and retain for its own account and benefit all portions of
Producer’s Gas not redelivered hereunder as the processing fee for services

1



--------------------------------------------------------------------------------



 



hereunder, including all Plant Products, together with all components thereof
which are recovered by Processor in its Plant.
     2. Processing Settlement Terms.
          i. Processor shall pay Producer ___% of the “Net Sales Price” for each
gallon of Producer’s allocated Plant Products.
          ii. The “Net Sales Price” of each component of individual Plant
Products allocated to Producer’s Gas will be the monthly average of the daily
OPIS Mont Belvieu Non-TET spot Gas liquid prices by component for the total
volume of each individual Plant Product sold at the Processing Plant during the
relevant Accounting Period, less Processor’s applicable transportation, which
shall include a $  per gallon fee for transportation from the Chipeta Plant to
the MAPL pipeline, fractionation, tank car rentals, Taxes (excluding income
taxes) and similar marketing costs and expenses as incurred to determine a net
price (FOB the Plant) for such sale. For the ethane component of the foregoing
price calculation, the applicable spot price will be the OPIS Purity Ethane
price.
          iii. The total quantity of each Plant Product attributable to
Producer’s Gas shall be determined for each Receipt Point by the following
formula:
          Quantity of applicable Plant Product = [A * B * C]
          Where:
A = the gallons of the respective Plant Product per Mcf, as determined from the
chromatographic analysis specified in paragraph 6.5. of the General Terms and
Conditions; and
B = the Net Delivered Volume; and
C = the Fixed Recovery Percentage for the respective Plant Product listed in the
following table:

          FIXED RECOVERY PLANT PRODUCT   PERCENTAGE
ethane
  ___%
propane
  ___%
iso-butane
  ___%
normal butane
  ___%
natural gasoline
  ___%

          iv. For each Receipt Point, the Plant Products Thermal Content shall
be the total of (A) the allocated volume of each Plant Product (in gallons),
multiplied by (B) the Gross Heating Value per gallon for such Plant Product. The
per gallon Gross Heating Value for each Plant Product shall be as published in
the Standard Table of Physical Constants of Paraffin Hydrocarbons in GPA
Publication 2145-95, “fuel as ideal Gas,” as the same might be revised from time
to time.

2



--------------------------------------------------------------------------------



 



          v. Producer’s share of Residue Gas will be equal to the Net Delivered
Volume, in MMBtu, minus Processing Plant Fuel, in MMBtu, and minus the total
quantity of each Plant Product Thermal Content attributable to Producer’s Gas as
calculated in paragraph 4.A.2.iv. above (“Producer’s Redelivered Residue Gas”).
          vi. Processor shall redeliver at the Redelivery Point(s) ___% of
Producer’s Redelivered Residue Gas. Producer’s Redelivered Residue Gas shall be
disposed of by Producer in accordance with the provisions of Exhibit C, attached
hereto and made a part hereof.
          vii. If, during any Accounting Period, Processor rejects ethane at the
Processing Plant, Processor will send written notice to Producer and the
following Fixed Recovery Percentages shall replace the Fixed Recovery
Percentages listed in 4.A.2.b.iii above to calculate the Quantity of applicable
Plant Product for the applicable Accounting Period:

          FIXED RECOVERY PLANT PRODUCT   PERCENTAGE
Ethane
  ___%
Propane
  ___%
iso-butane
  ___%
normal butane
  ___%
natural gasoline
  ___%

     B. Phase II Term — Fees and Consideration.
     1. During the Phase II Term, as full consideration for the Gas delivered
hereunder, Processor shall pay and/or redeliver to Producer the following, which
payment and/or redelivery shall entitle Processor to own and retain for its own
account and benefit all portions of Producer’s Gas not redelivered hereunder as
the processing fee for services hereunder, including all Plant Products,
together with all components thereof which are recovered by Processor in its
Plant.
     2. Processing Settlement Terms:
          i. Processor shall pay Producer a sum equal to ___% of the “Net Sales
Price” for each gallon of Producer’s allocated Plant Products.
          ii. The “Net Sales Price” of each component of individual Plant
Products allocated to Producer’s Gas will be the monthly average of the daily
OPIS Mont Belvieu Non-TET spot Gas liquid prices by component for the total
volume of each individual Plant Product sold at the Processing Plant during the
relevant Accounting Period, less Processor’s applicable transportation, which
shall include a $___ per gallon fee for transportation from the Chipeta Plant to
the MAPL pipeline, fractionation, tank car rentals, Taxes (excluding income
taxes) and similar marketing costs and expenses as incurred to determine a net
price (FOB the Plant) for such sale. For the ethane component of the foregoing
price calculation, the applicable spot price will be the OPIS Purity Ethane
price.

3



--------------------------------------------------------------------------------



 



          iii. The total quantity of each Plant Product attributable to
Producer’s Gas shall be determined for each Receipt Point by the following
formula:
          Quantity of applicable Plant Product = [A * B * C]
          Where:
A = the gallons of the respective Plant Product per Mcf, as determined from the
chromatographic analysis specified in paragraph 6.5. of the General Terms and
Conditions; and
B = the Net Delivered Volume; and
C = the Fixed Recovery Percentage for the respective Plant Product listed in the
following table:

          FIXED RECOVERY PLANT PRODUCT   PERCENTAGE
Ethane
  ___%
Propane
  ___%
iso-butane
  ___%
normal butane
  ___%
natural gasoline
  ___%

          iv. For each Receipt Point, the Plant Products Thermal Content shall
be the total of (A) the allocated volume of each Plant Product (in gallons),
multiplied by (B) the Gross Heating Value per gallon for such Plant Product. The
per gallon Gross Heating Value for each Plant Product shall be as published in
the Standard Table of Physical Constants of Paraffin Hydrocarbons in GPA
Publication 2145-95, “fuel as ideal Gas,” as the same might be revised from time
to time.
          v. Producer’s share of Residue Gas will be equal to the Net Delivered
Volume, in MMBtu, minus Processing Plant Fuel, in MMBtu, and minus the total
quantity of each Plant Product Thermal Content attributable to Producer’s Gas as
calculated in paragraph 4.B.2.iv. above (“Producer’s Redelivered Residue Gas”).
          vi. Processor shall redeliver at the Redelivery Point(s) ___% of
Producer’s Redelivered Residue Gas. Producer’s Redelivered Residue Gas shall be
disposed of by Producer in accordance with the provisions of Exhibit C, attached
hereto and made a part hereof.
          vii. If, during any Accounting Period, Processor rejects ethane at the
Processing Plant, Processor will send written notice to Producer and the
following Fixed Recovery Percentages shall replace the Fixed Recovery
Percentages listed in 4.B.2.iii. above to calculate the Quantity of applicable
Plant Product for the applicable Accounting Period:

4



--------------------------------------------------------------------------------



 



          FIXED RECOVERY PLANT PRODUCT   PERCENTAGE
ethane
  ___%
propane
  ___%
iso-butane
  ___%
normal butane
  ___%
natural gasoline
  ___%

     Section 5. Special Provisions.
A. Plant Processing Capacity Commitment. Processor will provide capacity to
receive Producer’s Gas in the Chipeta Processing Plant in accordance with the
following schedule:

  Contract Year   Contract Year 1   Contract Years 2 -10 Committed Plant
Capacity   ___Mcf per day   ___Mcf per day

B. If during any three (3) consecutive Accounting Periods Producer’s average
daily deliveries are less than the Committed Plant Capacity listed above,
Processor shall have the right to reduce the Committed Plant Capacity to equal
___ percent (___%) of Producer’s average daily deliveries for the three
consecutive Accounting Periods. Conversely, if at any time, Producer’s
production grows to the extent that Producer requires additional Committed Plant
Capacity, Producer shall notify Processor of its capacity requirements and
Processor shall either agree to increase Committed Plant Capacity accordingly or
temporarily release Producer’s Gas and allow Producer (at Producer’s sole cost
and expense) to arrange alternate processing services for the volumes in excess
of the Committed Plant Capacity that Processor is unable to process.
     Section 6. Notices. All notices, statements, invoices or other
communications required or permitted between the Parties shall be in writing and
shall be considered as having been given if delivered by mail, courier, hand
delivery, or facsimile to the other Party at the designated address or facsimile
numbers. Normal operating instructions can be delivered by telephone or other
agreed means. Notice of events of Force Majeure may be made by telephone and
confirmed in writing within a reasonable time after the telephonic notice.
Monthly statements, invoices, payments and other communications shall be deemed
delivered when actually received. Either Party may change its address or
facsimile and telephone numbers upon written notice to the other Party:
     Producer:
          Address:
YYYYY

 

 

Attention:
 

Telephone Number: .
 

Facsimile Number:
 
     Processor:
          Address:
Chipeta Processing LLC

5



--------------------------------------------------------------------------------



 



PO Box 173779
Denver, Colorado 80217-3779
Attention: Contract Administration
Telephone Number: (720) 929-6000
Facsimile Number: (720) 929-3906
     Section 7. Execution. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be considered one instrument. Facsimile, PDF and other similar signatures
shall be treated for all purposes as if they are originals
[Signature page follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
first set forth above.

                  YYYYY       CHIPETA PROCESSING LLC
 
               
By:
              By:
 
 
 
                         
 
               
Name:
              Name:
 
 
 
                            Title:           Title:
 
               

[Signature Page to Gas Processing Agreement]

7



--------------------------------------------------------------------------------



 



GENERAL TERMS AND CONDITIONS
Attached to and made a part of that certain
Gas Processing Agreement
between
YYYYY, as “Producer”
and
Chipeta Processing LLC, as “Processor”
Dated: ___________________
ARTICLE 1: DEFINITIONS
Accounting Period. The period commencing at 8:00 a.m., Mountain Time, on the
first day of a calendar month and ending at 8:00 a.m., Mountain Time, on the
first day of the next succeeding month.
Affiliate. As to the Person specified, any person controlling, controlled by or
under common control with such Person, with the concept of control meaning the
possession, directly or indirectly, of a beneficial or economic ownership of at
least 50 percent of another.
Btu. The amount of heat required to raise the temperature of 1 pound of water
from 59°F to 60°F.
Chipeta Processing Plant: Processor’s primary Processing Plant for the services
provided hereunder located in Section 15, Township 9 South, Range 22 East,
Uintah County, Utah.
Cubic Foot. The volume of Gas contained in one Cubic Foot of space at a standard
pressure base of 14.73 pounds per square inch absolute (psia) and a standard
temperature base of 60° F.
Dedication Area. The lands, wells and/or leaseholds described on Exhibit A.
Facilities. The Gathering System together with the Processing Plant, as
applicable.
Force Majeure. Any cause or condition not within the commercially reasonable
control of the Party claiming suspension and which by the exercise of
commercially reasonable diligence, such Party is unable to prevent or overcome.
Gas. All hydrocarbon and non-hydrocarbon substances produced from gas and/or oil
wells in a gaseous state at the Receipt Point.
Gathering System. Gas gathering facilities, from the Receipt Point(s) to the
Redelivery Point(s), exclusive of any Processing Plant that may, from time to
time, be included in the Facilities.
Gross Heating Value. The number of Btu’s produced by the combustion, on a dry
basis and at a constant pressure, of the amount of the Gas which would occupy a
volume of 1 Cubic Foot at a temperature of 60°F and at a pressure of 14.73 psia,
with air of the same temperature and pressure as the Gas, when the products of
combustion are cooled to the initial temperature of the Gas and air and when the
water formed by combustion is condensed to the liquid state. Hydrogen sulfide
shall be deemed to have no heating value.
Indemnifying Party and Indemnified Party. As defined in Article 10, below.
Interest(s). Any right, title, or interest in lands and the right to produce oil
and/or Gas therefrom whether arising from fee ownership, working interest
ownership, mineral ownership, deed, lease,

1 of General Terms and Conditions



--------------------------------------------------------------------------------



 



assignment, or otherwise, or arising from any pooling, unitization or
communitization of any of the foregoing rights; excluding, however, (i) rights
of one entity to sell Gas attributable to working interests of other entities
and (ii) Gas purchased by Producer from other parties.
Losses. Any actual loss, cost, expense, liability, damage, demand, suit,
sanction, claim, judgment, lien, fine or penalty asserted by a third party
unaffiliated with the Party incurring such, and which are incurred by the
applicable Indemnified Party on account of injuries (including death) to any
person or damage to or destruction of any property, sustained or alleged to have
been sustained in connection with or arising out of the matters for which the
Indemnifying Party has indemnified the applicable Indemnified Party.
Mcf. 1,000 Cubic Feet.
MMBtu. 1,000,000 Btu’s.
MMcf. 1,000,000 Cubic Feet.
Net Delivered Volume. The volume allocated to Producer at each Receipt Point.
Plant Products. Commercial sulfur, carbon dioxide, nitrogen, helium, argon,
other inert gases, ethane, propane, iso-butane, normal butane, iso-pentane,
normal pentane, pentanes plus, hexanes plus, any other liquid hydrocarbon
product except for a liquefied methane product, or any mixtures thereof, and any
incidental methane included in any Plant Products, which are separated,
extracted, or condensed from Gas processed in the Facilities.
Plant or Processing Plant. The Chipeta Processing Plant as well as any other
plant or third party arrangement that Processor enters into to handle all of
Producer’s Gas committed for processing pursuant to this Agreement.
Processing Plant Fuel. Gas and electricity utilized as fuel in the Processing
Plant which shall be fixed at two percent (2%) of the Net Delivered Volume.
Receipt Point(s). The inlet flange of the custody transfer meter where Gas is
delivered to Processor as designated on Exhibit A.
Receipt Point Thermal Content. The Thermal Content of the Gas delivered to
Processor by Producer at the Receipt Point.
Redelivery Point. The point(s) at which Residue Gas is redelivered by Processor
to Producer, or to Producer’s designee, or to others entitled thereto, as
designated on Exhibit B.
Residue Gas. Gas which is redelivered to Producer at the Redelivery Point(s), as
required under the terms of this Agreement.
Producer’s Gas. All Gas attributable to Producer’s Interest and other working
interest owner Gas that is controlled by Producer.
Taxes. All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of the Gas, or upon the handling, transmission,
compression, processing, treating, conditioning, distribution, sale, delivery or
redelivery of the Gas, including all of the foregoing now existing or in the
future imposed or promulgated.
Thermal Content. For Gas, the product of the measured volume in Mcf’s multiplied
by the Gross Heating Value per Mcf, adjusted to the same pressure base

2 of General Terms and Conditions



--------------------------------------------------------------------------------



 



and expressed in MMBtu’s; and for a liquid, the product of the measured volume
in gallons multiplied by the gross heating value per gallon.
ARTICLE 2: PRODUCER COMMITMENTS
2.1. Producer hereby commits and agrees to deliver at the Receipt Point(s) all
Gas attributable to Interests now owned, controlled or hereafter acquired by
Producer in the Dedication Area.
2.2. Producer shall keep Processor timely informed with respect to Producer’s
volume forecasts and shall provide reasonable advance notice to Processor of any
scheduled adjustments.
ARTICLE 3: OPERATION OF PROCESSOR’S FACILITIES
3.1. Subject to the other provisions of this Agreement, Processor shall receive
into the Facilities all Gas, when tendered in accordance with this Agreement,
that Producer commits and agrees to deliver under the provisions of Article 2,
above and that meets the otherwise applicable conditions under this Agreement.
3.2 If Gas available from all Receipt Points, including Producer’s and other’s,
upstream of any point in the Facilities exceeds the capacity of the Facilities
at such point, Processor shall be obligated to receive Gas ratably from all
Receipt Points, including Producer’s and other’s, delivering Gas to the
Facilities upstream of such point.
3.3. During any period when (i) all or any portion of the Facilities is shut
down because of mechanical failure, maintenance or repairs, non-routine
operating conditions, or Force Majeure; or (ii) the Gas available for receipt
exceeds the capacity of the Facilities; or (iii) Processor determines that the
operation of all or any portion of the Facilities will cause injury or harm to
persons or property or to the integrity of the Facilities, Processor may request
that Producer curtail its Gas or Processor may itself curtail Producer’s Gas on
a ratable basis, or if applicable, bypass such Gas around the affected
Facilities on a ratable basis.
ARTICLE 4: RECEIPT POINTS AND CONDITIONS
4.1. Producer shall deliver Gas at a reasonably uniform rate of flow, or
Producer shall accept and follow a schedule for delivery of Producer’s Gas to be
established by Processor.
4.2. Producer shall deliver Gas hereunder at a pressure sufficient to enter
Processor’s Facilities at the prevailing pressures.
ARTICLE 5: GAS QUALITY
5.1. Gas delivered by Producer to the Receipt Point(s) shall:
a. be commercially free from dust, gum, gum-forming constituents, liquid
hydrocarbons, free water, diluent, and other liquids and solids;
b. contain not more than 10 parts per million by volume of oxygen, and Producer
shall make every effort to keep Gas free from oxygen;
c. contain not more than 1/4 grain(s) of hydrogen sulfide per 100 Cubic Feet of
Gas;
d. contain not more than one grain(s) of total sulfur, including, but not
limited to, sulfur in hydrogen sulfide and mercaptans, per 100 Cubic Feet of
Gas;
e. contain not more than 3% by volume total inerts, including but not limited to
nitrogen and carbon dioxide;

3 of General Terms and Conditions



--------------------------------------------------------------------------------



 



f. contains not more than 2% by volume carbon dioxide;
g. shall not contain water vapor in excess of 5 pounds per million cubic feet of
Gas;
h. have a temperature not greater than 120°F, nor less than 40oF;
i. not contain measurable quantities of mercury;
j. have a Gross Heating Value of not less than 1060 BTU per Cubic Foot;
k. Except for hydrocarbon content, shall not exceed any of the specifications of
the downstream pipelines at the Redelivery Points as they may exist from time to
time.
l. not contain other objectionable substances, including, but not limited to,
polychlorinated biphenyls, which may be injurious to pipelines, people,
property, or the environment which may interfere with its transportation or
makes the Gas unmarketable or unacceptable at any Redelivery Point.
5.2. Notwithstanding the above, unless otherwise agreed by Processor in writing,
Processor shall not be required to receive Gas at any Receipt Point which is of
quality inferior to that required by a Producer or a third party at any
Redelivery Point. Processor shall not be liable to any party for any damages,
direct, indirect, consequential or otherwise, incurred as a result of
Processor’s refusal to receive Gas as a result of this provision.
5.3. If Gas tendered by Producer should fail to meet any one or more of the
above specifications from time to time, then:
a. Processor may take receipt of the non-conforming Gas, and that receipt shall
not be construed as a waiver or change of standards for future Gas volumes; or
b. Processor may, at its sole discretion, cease receiving the non-conforming Gas
from Producer, and shall notify Producer that it has, or will, cease receiving
the non-conforming Gas; or
c. if the Gas as delivered contains contaminants not in conformance with the
specifications in Section 5.1, then Producer shall be responsible for, and shall
reimburse Processor for all actual expenses, damages and costs resulting
therefrom.
ARTICLE 6: MEASUREMENT EQUIPMENT AND PROCEDURES
6.1. All Gas measurements required hereunder shall be made with equipment of
standard make to be furnished, installed, operated, and maintained by Processor
in accordance with the recommendations set forth in the A.G.A. Gas Measurement
Committee Report Number Three-latest edition for orifice meters or the A.G.A.
Gas Measurement Committee Report Number Seven-latest edition for turbine meters
or industry standards for other meters. Producer may, at its option and expense,
install and operate check measuring equipment upstream of the measuring
equipment to check the measuring equipment, provided that the installation of
the check measuring equipment in no way interferes with the operation of the
measuring equipment.
6.2. All Gas volume measurements shall be based on an assumed atmospheric
pressure of 11.7 psia, regardless of actual atmospheric pressure at which the
Gas is measured. The factors used in computing Gas volumes from orifice meter
measurements shall be the latest factors published by the AGA. These factors
shall include:

4 of General Terms and Conditions



--------------------------------------------------------------------------------



 



a. a basic orifice factor;
b. a pressure base factor based on a pressure base of 14.73 psia;
c. a temperature base factor based on a temperature base of 60oF;
d. a flowing temperature factor, based on the flowing temperature as measured by
an industry accepted recording device, if, at Processor’s option, a recording
device has been installed, otherwise the temperature shall be assumed to be
60oF;
e. a super compressibility factor, obtained from the latest AGA Manual for the
Determination of Super Compressibility Factors for Natural Gas (AGA 8); and
f. a specific gravity factor, based on the specific gravity of the Gas as
determined under the provisions set forth below.
6.3. Processor shall test the accuracy of its measuring equipment at least
semi-annually if the average production delivered to the particular measuring
equipment during the previous 6 Accounting Periods exceeds 100 Mcf per day. If
the average production is less than or equal to 100 Mcf per day, Processor shall
test the accuracy of its measuring equipment annually. Additional test(s) shall
be promptly performed upon notification by either Party to the other. If any
additional test requested by Producer indicates that no inaccuracy of more than
2% exists, at a recording rate corresponding to the average rate of flow for the
period since the last preceding test, then Producer shall reimburse Processor
for all its direct costs in connection with that additional test within 15 days
following receipt of a detailed invoice and supporting documentation setting
forth those costs.
6.4. If, upon test, any measuring equipment is found to be in error by an amount
not exceeding 2%, at a recording rate corresponding to the average rate of flow
for the period since the last preceding test, previous recordings of that
equipment shall be considered correct in computing deliveries hereunder. If the
measuring equipment shall be found to be in error by an amount exceeding 2%, at
a recording rate corresponding to the average rate of flow for the period since
the last preceding test, then any preceding recordings of that equipment since
the last preceding test shall be corrected to zero error for any period which is
known definitely or agreed upon. If the period is not known definitely or agreed
upon, the correction shall be for a period extending back one-half of the time
elapsed since the last test. In the event a correction is required for previous
deliveries, the volumes delivered shall be calculated by the first of the
following methods which is feasible: (i) by using the registration of any check
meter or meters if installed and accurately registering; or (ii) by correcting
the error if the percentage of error is ascertainable by calibration, test, or
mathematical calculations; or (iii) by estimating the quantity of delivery by
deliveries during periods of similar conditions when the meter was registering
accurately.
6.5. The composition and Gross Heating Value of any Gas stream required to be
measured shall be determined by Processor semi-annually, or more often if deemed
necessary by Processor, using a proportionate to flow sampler located at the
point where the measurement equipment is located, by chromatographic analysis,
or by some other method mutually acceptable to the Parties. Should Producer
request more frequent determinations, the cost of those determinations will be
paid by Producer.

5 of General Terms and Conditions



--------------------------------------------------------------------------------



 



6.6. Processor may request Producer to seek any requisite approvals from and
notify the appropriate governmental agencies that “Electronic Flow Measurement”
(“EFM”) equipment will be utilized for custody transfer measurement from
Producer at the Receipt Point(s) as designated by Processor. If Producer
receives the necessary approvals, Processor may, at its option and expense
install, operate, and maintain EFM and communication equipment required for data
acquisition, at any Receipt Point for which the approvals have been obtained.
6.7. The Gross Heating Value of the Gas shall be corrected for water vapor
content in accordance with GPA 181 and 2172. Gas having a water vapor content of
greater than seven (7) pounds per MMcf shall be considered fully saturated. Gas
having a water vapor content of less than or equal to seven (7) pounds per MMcf
shall be considered dry.
6.8. Each Party, at its sole risk and liability, shall have the right to be
present for any installing, reading, cleaning, changing, repairing, testing,
calibrating and/or adjusting of either Party’s measuring equipment.
ARTICLE 7: ALLOCATIONS — INTENTIONALLY OMITTED
ARTICLE 8: PAYMENTS
8.1. Processor shall provide Producer with a statement explaining fully how all
consideration due (including deductions) under the terms of this Agreement was
determined not later than the last day of the Accounting Period following the
Accounting Period for which the consideration is due.
8.2. Any sums due Processor under this Agreement shall be paid no later than
15 days following the date of the statement furnished under 8.1, above. Late
payments shall accrue interest at the rate of 1.5% per month until paid. If
Producer is more than 10 days late in making any payment or if Processor has
reasonable grounds for insecurity regarding the performance of any obligation
under this Agreement (whether or not then due) by Producer (including, without
limitation, a material change in the creditworthiness of Producer), then in
addition to all other rights and remedies of Processor, Processor may (i) sell
for Producer’s account Plant Products and Residue Gas otherwise deliverable to
Producer pursuant to this Agreement and apply amounts received against
Producer’s account, (ii) setoff amounts owing by Processor or its Affiliates to
Producer pursuant to this Agreement or any other agreement against amounts owing
by Producer to Processor pursuant to this Agreement; or (iii) cease receiving
Producer’s Gas until Producer’s account is brought current, with interest.
8.3. Any sums due Producer under this Agreement shall be paid no later than the
last day of the Accounting Period following the Accounting Period for which the
payment is due. During any Accounting Period, if Producer owes any amounts to
Processor under this Agreement, Processor may deduct those amounts from the
amounts otherwise due Producer hereunder before making payment to Producer.
8.4. Either Party, on 30 days prior written notice, shall have the right at its
expense, at reasonable times during business hours, to audit the books and
records of the other Party to the extent necessary to verify the accuracy of any
statement, allocation, measurement, computation, charge, or payment made under
or pursuant to this Agreement. The scope of any audit shall be limited to
transactions affecting the Gas

6 of General Terms and Conditions



--------------------------------------------------------------------------------



 



hereunder within the immediate geographic region of the Facilities, and shall be
limited to the 24-month period immediately prior to the month in which the audit
is requested. However, no audit may include any time period for which a prior
audit hereunder was conducted, and no audit may occur more frequently than once
each 12 months. All statements, allocations, measurements, computations,
charges, or payments made in any period prior to the 24 month period immediately
prior to the month in which the audit is requested, or made in any 24 month
period for which the audit is requested but for which a written claim for
adjustments is not made within 90 days after the audit is requested shall be
conclusively deemed true and correct and shall be final for all purposes. To the
extent that the foregoing varies from any applicable statute of limitations, the
Parties expressly waive all such other applicable statutes of limitations.
ARTICLE 9: FORCE MAJEURE
9.1. In the event a Party is rendered unable, wholly or in part, by Force
Majeure, to carry out its obligations under this Agreement, other than the
obligation to make any payments due hereunder, the obligations of that Party, so
far as they are affected by Force Majeure, shall be suspended from the inception
and during the continuance of the inability, and the cause of the Force Majeure,
as far as possible, shall be remedied with commercially reasonable diligence.
The Party affected by Force Majeure shall provide the other Party with written
notice of the Force Majeure event, with reasonably full detail of the Force
Majeure within a reasonable time after the affected Party learns of the
occurrence of the Force Majeure event. The settlement of strikes, lockouts, and
other labor difficulty shall be entirely within the discretion of the Party
having the difficulty and nothing herein shall require the settlement of
strikes, lockouts, or other labor difficulty.
ARTICLE 10: LIABILITY AND INDEMNIFICATION
10.1. As among the Parties hereto, Producer and any of its designees shall be in
custody, control and possession of the Gas hereunder, including any portion
thereof which accumulates as liquids, until that Gas is delivered to the Receipt
Point, and after any portion of the Gas is redelivered to Producer at the
Redelivery Point.
10.2. As among the Parties hereto, Processor and any of its designees shall be
in custody, control and possession of the Gas hereunder, including any portion
thereof which accumulates as liquids, after that Gas is delivered at the Receipt
Point and until any portion of the Gas is redelivered to Producer at the
Redelivery Point.
10.3. Each Party (“Indemnifying Party”) hereby covenants and agrees with the
other Party, and its Affiliates, and each of their directors, officers and
employees (“Indemnified Parties”), that except to the extent caused by the
Indemnified Parties’ gross negligence or willful conduct, the Indemnifying Party
shall protect, defend, indemnify and hold harmless the Indemnified Parties from,
against and in respect of any and all Losses incurred by the Indemnified Parties
to the extent those Losses arise from or are related to: (a) the Indemnifying
Party’s facilities; or (b) the Indemnifying Party’s possession and control of
the Gas.
ARTICLE 11: TITLE
11.1. Producer represents and warrants that it owns, or has the right to commit,
all Gas committed under this Agreement and to deliver that Gas to the Receipt
Points for the purposes of

7 of General Terms and Conditions



--------------------------------------------------------------------------------



 



this Agreement, free and clear of all liens, encumbrances and adverse claims.
Producer hereby indemnifies Processor against and holds Processor harmless from
any and all Losses arising out of or related to any breach of the foregoing
representation and warranty.
11.2. Title to all Gas, including all constituents thereof, shall remain with
Producer at all times; provided, however, that title to all Gas retained by
Processor and not redelivered to Producer hereunder shall pass to Processor at
the Receipt Point.
11.3 Producer retains title to all carbon dioxide removed from Producer’s gas
whether removed by Producer or Processor. If Processor removes carbon dioxide
from Producer’s gas and Producer has not made arrangements to utilize, market or
dispose of such carbon dioxide, Processor shall dispose of Producer’s carbon
dioxide by venting unless such venting is prohibited by law, rule or regulation.
If Processor is requested by Producer to deliver Producer’s carbon dioxide
rather than to vent it, a fee acceptable to Processor shall be negotiated prior
to Processor delivering Producer’s carbon dioxide. If venting Producer’s carbon
dioxide is ever disallowed for any reason or is deemed to be uneconomic by
Processor in Processor’s sole discretion, Producer shall promptly make alternate
arrangements to utilize, market or dispose of Producer’s carbon dioxide at
Producer’s sole cost and expense and shall reimburse Processor for any costs
incurred by Processor in delivering or disposing of Producer’s carbon dioxide.
Producer shall release, indemnify and defend Processor from and against any and
all damages, claims, actions, expenses, penalties and liabilities, including
attorney’s fees, arising from personal injury, death, property damage,
environmental damage, pollution or contamination relating to the utilization,
marketing or disposal of Producer’s carbon dioxide. This paragraph does not, by
itself, obligate Processor to treat Producer’s gas for removal of carbon
dioxide.
ARTICLE 12: UNPROFITABLE GAS OR OPERATIONS
12.1. In the event it has become unprofitable for Processor to (A) continue to
receive Gas, at any Receipt Point(s), or (B) continue to operate its Facilities,
in each case for a period of at least 2 consecutive Accounting Periods and
Processor reasonably determines that the unprofitable receipt of Gas or
operations of its Facilities will likely continue, Processor shall have the
right to give Producer a written notice of unprofitability, which notice shall
include sufficient documentation to substantiate the claim of unprofitability.
12.2. If the unprofitable circumstances affect the receipt of Gas at particular
Receipt Points, the Parties shall then attempt in good faith to negotiate
mutually acceptable terms to provide for continued delivery of Gas at the
affected Receipt Point(s). If the Parties cannot agree on those terms within
30 days following the notice of unprofitability, then either Party may terminate
this Agreement as to, and only as to, the affected Receipt Point(s). If the
unprofitable circumstances affect the operation of the Facilities, Processor may
terminate this Agreement upon the expiration of 30 days following the written
notice of unprofitable operations.
ARTICLE 13: ROYALTY AND TAXES
13.1. Producer shall have the sole and exclusive obligation and liability for
the payment of all persons due any proceeds derived from the Gas

8 of General Terms and Conditions



--------------------------------------------------------------------------------



 



delivered under this Agreement, including royalties, overriding royalties, and
similar interests, in accordance with the provisions of the leases or agreements
creating those rights to proceeds. In no event will Processor have any
obligation to those persons due any of those proceeds of production attributable
to the Gas under this Agreement.
13.2. Producer shall pay and be responsible for all Taxes levied against or with
respect to Gas delivered or services provided under this Agreement which apply
to the Gas prior to delivery of the Gas to Processor. Processor shall under no
circumstances become liable for those Taxes, unless designated to remit those
Taxes on behalf of Producer by any duly constituted jurisdictional agency having
authority to impose such obligations on Processor, in which event the amount of
those Taxes remitted on Producer’s behalf shall (a) be reimbursed by Producer
upon receipt of invoice, with corresponding documentation from Processor setting
forth such payments, or (b) deducted from amounts otherwise due Producer under
this Agreement.
13.3. Producer hereby agrees to defend and indemnify and hold Processor harmless
from and against any and all Losses, arising from the payments made by Producer
in accordance with Sections 13.1 and 13.2, above, including, without limitation,
Losses arising from claims for the nonpayment, mispayment, or wrongful
calculation of those payments.
ARTICLE 14: RIGHTS-OF-WAY
INTENTIONALLY OMITTED
ARTICLE 15: MISCELLANEOUS
15.1. The failure of any Party hereto to exercise any right granted hereunder
shall not impair nor be deemed a waiver of that Party’s privilege of exercising
that right at any subsequent time or times.
15.2. This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of Colorado without regard to choice of law
principles. This Agreement shall (except for the covenants running with the land
set forth above) further be construed in accordance with the Uniform Commercial
Code as from time to time in effect in that State; provided, if any provisions
of this Agreement contradict, vary or are inconsistent with the applicable
provisions of the Uniform Commercial Code or other applicable law, then, to the
extent permitted by law, the applicable provisions of this Agreement shall
constitute a waiver of the those provisions of the Uniform Commercial Code or
other applicable law.
15.3. This Agreement shall extend to and inure to the benefit of and be binding
upon the Parties, and their respective successors and assigns, including any
assigns of Producer’s Interests covered by this Agreement. No assignment of this
Agreement shall be binding on either of the Parties until the first day of the
Accounting Period following the date a certified copy of the instrument
evidencing that sale, transfer, assignment or conveyance has been delivered to
the other Party. Further, if Producer is the assigning or transferring Party,
Producer shall notify its assignee of the existence of this Agreement and obtain
the ratification required above, prior to such assignment. No assignment by
either Party shall relieve that Party of its continuing obligations and duties
hereunder without the express consent of the other Party.

9 of General Terms and Conditions



--------------------------------------------------------------------------------



 



15.4. The Parties agree to keep the terms of this Agreement confidential and not
disclose the same to any other persons, firms or entities without the prior
written consent of the other Party; provided, the foregoing shall not apply to
disclosures compelled by law or court order; or to disclosures to a Party’s
financial advisors, consultants, attorneys, banks, institutional investors and
prospective purchasers of property provided those persons, firms or entities
likewise agree to keep this Agreement confidential.
15.5. In the event any published price index referred to in this Agreement
ceases to be published, the Parties shall mutually agree to an alternative
published price index representative of the published price index referred to in
this Agreement.
15.6. Any change, modification, amendment or alteration of this Agreement shall
be in writing, signed by the Parties; and, no course of dealing between the
Parties shall be construed to alter the terms of this Agreement.
15.7. This Agreement, including all exhibits and appendices, contains the entire
agreement between the Parties with respect to the subject matter hereof, and
there are no oral or other promises, agreements, warranties, obligations,
assurances, or conditions precedent, affecting it.
15.8. NO BREACH OF THIS AGREEMENT OR CLAIM FOR LOSSES UNDER ANY INDEMNITY
OBLIGATION CONTAINED IN THIS AGREEMENT SHALL CAUSE ANY PARTY TO BE LIABLE FOR,
NOR SHALL LOSSES INCLUDE, ANY DAMAGES OTHER THAN ACTUAL AND DIRECT DAMAGES, AND
EACH PARTY EXPRESSLY WAIVES ANY RIGHT TO CLAIM ANY OTHER DAMAGES, INCLUDING,
WITHOUT LIMITATION, CONSEQUENTIAL, INCIDENTAL SPECIAL, INDIRECT, PUNITIVE OR
EXEMPLARY DAMAGES.

10 of General Terms and Conditions



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

      EXHIBIT A  
RECEIPT POINTS AND DEDICATION AREA
   
 
EXHIBIT B  
REDELIVERY POINTS
   
 
EXHIBIT C  
NOMINATION AND BALANCING PROCEDURES

1 of General Terms and Conditions



--------------------------------------------------------------------------------



 



EXHIBIT A
Attached to and Made a Part of that Certain
Gas Processing Agreement
between
YYYYY, as “Producer”
and
Chipeta Processing LLC, as “Processor”
Dated:                                                              
RECEIPT POINTS

         
Receipt Points
  Meter Number   Section, Township, Range
 
      Sec.         — T        S — R        E

          Uintah County, Utah
DEDICATION AREA

          Township   Range   County/State

2 of General Terms and Conditions



--------------------------------------------------------------------------------



 



EXHIBIT B
Attached to and made a part of that certain
Gas Processing Agreement
between
YYYYY, as “Producer”
and
Chipeta Processing LLC, as “Processor ”
Dated:                                               
REDELIVERY POINTS
Point of interconnect with Colorado Interstate Gas Company (CIG).
Point of interconnect with the Wyoming Interstate Company (WIC) Kanda Lateral.
Point of interconnect with Questar Pipeline Company.
Point of Interconnect with Questar Gas Management

3 of General Terms and Conditions



--------------------------------------------------------------------------------



 



EXHIBIT C
Attached to and made a part of that certain
Gas Processing Agreement
between
YYYYY, as “Producer”
and
Chipeta Processing LLC, as “Processor”
Dated:                                                              
NOMINATION AND BALANCING PROCEDURES
1. PRODUCER’S OBLIGATION TO TAKE IN-KIND
     1.1. Producer shall at all times have the obligation for receiving its
share of Residue Gas as applicable at the Redelivery Point(s) and arranging for
the transportation, marketing or further disposition of that Gas on a daily
basis.
2. NOMINATION PROCEDURES
     2.1. Pursuant to the terms of this Agreement, the Nomination Procedures
detailed in this Exhibit will be utilized to cover all nominations made by
Producer in respect of the Facilities. All nominations must be made by either
Producer or Producer’s designee. The parties’ objective is to minimize
imbalances affecting Gas attributable to its Producer’s and sustain the flow of
Gas on the system. Should transporters receiving Producer’s Gas revise their
nomination requirements in a manner that conflicts with the nomination
procedures herein, the Parties agree to negotiate changes to the nomination
procedures herein as are reasonably required.
3. MONTHLY SCHEDULING OF GAS
     3.1. By 1:00 p.m. Mountain Time (MT), at least five (5) business days prior
to the start of each Accounting Period or initial delivery of Gas, Producer will
inform the Gas Control Department (GCD) of the amount of Gas to be delivered by
Producer at each Receipt Point and of Producer’s nomination for Gas to be
delivered at the Redelivery Point. Such nomination shall be submitted to
Processor by facsimile or by electronic mail in a form available upon request
from Processor. Incomplete nominations will not be accepted.
     3.2. By 1:00 p.m. MT, four (4) business days prior to the start of each
Accounting Period or initial delivery of Gas, Processor will notify Producer if
the nomination from Producer specified above is different from the volume that
Processor will confirm at the Redelivery Point on behalf of Producer. Processor
will use its best efforts to work closely with Producer to arrive at a confirmed
nomination that best estimates Producer’s current production adjusted for relief
of existing imbalance, if any. Imbalance adjustments may be limited by the
downstream pipeline’s acceptance of such adjustments.
     3.3. If, following the initial nomination, Processor determines, using the
best information available, including, but not limited to, measurement charts,
electronically transmitted data from EFM’s, and pipeline confirmations, that
Producer should adjust its nominations, then Processor will not be required to
confirm any nomination that is greater or less than Processor’s estimate of
Producer’s Gas availability, and Processor will notify Producer

4 of General Terms and Conditions



--------------------------------------------------------------------------------



 



and Producer will be required to adjust nominations in accordance with
Processor’s request. Failure by Producer to adjust said nominations may result
in Processor reducing Producer’s nominations with the downstream pipeline or a
shut-in of Producer’s wells in order to balance Gas flow with nominations. Both
Parties will use their best efforts to keep Producer’s Gas position in balance
while maintaining Gas flow, including without limitation, such periodic
reporting of relevant data as may be required to timely adjust nominations.
4. DAILY SCHEDULING OF GAS
     4.1. Daily nomination changes must be conveyed by facsimile or electronic
mail to the GCD on a completed Nomination Request Form, or such other form
acceptable to Processor, by 9:30 a.m. MT on the business day prior to the
effective date of that nomination.
     4.2. If, following any daily nomination, Processor determines, using the
best information available, including, but not limited to, measurement charts,
electronically transmitted data from EFM’s, and pipeline confirmations, that
Producer should adjust its nomination, then Processor will not be required to
confirm any nomination that is greater or less than Processor’s estimate of
Producer’s Gas availability, except as may be necessary to correct any imbalance
which may be determined to exist at that time, and Processor will notify
Producer and Producer will be required to adjust its nomination in accordance
with Processor’s request. Both Parties will use their best efforts to keep
Producer’s Gas position in balance while maintaining Gas flow, including without
limitation, such periodic reporting of relevant data as may be required to
timely adjust a nomination.
     4.3. Producer will promptly advise Processor when Producer’s market(s) or
other dispositions of Producer’s Gas are interrupted or curtailed and Producer
shall change its nominations accordingly.
5. BALANCING PROCEDURES
     m. 5.1. Producer will inform Processor of the amount of Gas to be delivered
by Producer at each Receipt Point and of Producer’s nomination for Gas to be
delivered at the Redelivery Point, in accordance with the nomination procedures
described above, as same may be amended from time to time. In the event that
Producer does not, on a daily basis, arrange for the sale, transportation and
disposition of its Gas at the Redelivery Point, or if Producer nominates for
sale Gas volumes in a greater or lesser amount than Producer’s contractual share
of the Gas at the Redelivery Point, then a condition of imbalance shall exist. A
“Positive Imbalance” is the volume by which Producer’s contractual share of the
Gas allocated pursuant to this Agreement in accordance with confirmed wellhead
Entitlement Percentages, is in excess of the confirmed nominated pipeline Gas
sales volumes disposed of by Producer or Producer’s designee. A “Negative
Imbalance” is the volume by which Producer’s contractual share of the Gas
allocated pursuant to this Agreement in accordance with confirmed wellhead
Entitlement Percentages is less than the confirmed nominated pipeline Gas sales
volumes disposed of by Producer or Producer’s designee. Processor and Producer
shall work to minimize any imbalance and agree to exchange pertinent information
in writing in good faith in an attempt to minimize the imbalance. As soon as
practicable Processor shall provide Producer written notice that Producer has a
condition of imbalance during any Accounting Period, and Producer shall take
immediate corrective action to conform Producer’s nominations to Producer’s
physical flows adjusted for relief of existing imbalance, if requested by
Processor. Imbalance adjustments may be limited by the downstream pipeline’s
acceptance of such adjustments.

5 of General Terms and Conditions



--------------------------------------------------------------------------------



 



     The “Entitlement Percentages” are the percentages of the Receipt Point
Thermal Content that the eligible Producers for a given Receipt Point are
entitled to deliver from that Receipt Point, as determined by the operator of
the well delivering to the Receipt Point. The sum of the Entitlement Percentages
for all eligible Producers for any Receipt Point shall equal 100%. For purposes
of this provision, eligible Producers shall mean Producers who have an agreement
with Processor for delivery of Gas at the Receipt Point.
     5.2. In the event a Positive Imbalance exists at any time during any
Accounting Period which is not reasonably within the control of Processor
(provided, in no event will Processor have any obligation to secure markets for
Producer’s Gas in order to eliminate or reduce an imbalance), and that is
greater than 5% of Producer’s current nomination for that Accounting Period, at
any time during the Accounting Period and after 2 days notice and opportunity
for Producer to correct same, Processor, at its sole discretion may sell
Producers Positive Imbalance at a price commensurate with prices generally
available at the time of the sale, and remit the proceeds, if any, to Producer,
less any transportation, compression, or storage charges assessed Processor, and
less a $.10/MMBtu marketing fee paid by Producer to Processor.
     5.3. Processor shall have the option to “cash out” any Positive Imbalance
or Negative Imbalance existing at the end of any Accounting Period and adjust
the imbalance to zero. If Processor elects to exercise such option, Processor
will purchase from Producer the Positive Imbalance, and Processor will sell to
Producer the Negative Imbalance, for an equivalent price and terms as contained
in any of the Processing Plant’s then existing balancing agreements with
downstream Gas transporter(s).
     5.4. Processor shall invoice Producer for Producer’s proportional share of
any or all imbalance or variance penalties which are caused in total or in part
by Producer or Producer’s designee, that may be imposed or levied by the residue
pipelines at the Redelivery Point.
     5.5. Should transporters receiving Producer’s Gas revise their balancing
requirements in a manner that conflicts with the balancing procedures herein or
results in an economic disadvantage to Processor, the parties agree to negotiate
changes to the balancing procedures herein as are reasonably required to
eliminate the conflict or alleviate the economic disadvantage.
6. AUTHORIZATION FOR WELLHEAD TURN ONS -
     6.1. Producer must request and receive authorization from the GCD prior to
new wells being turned on by Producer to produce into the system. Producer, or
its designee, shall provide the GCD an entitlement percentage (working interests
and other controlled interests) for each new well at least two (2) business days
prior to the turn-on date. Authorization for each well will be provided by the
GCD, by facsimile or telephone as agreed upon by the GCD and Producer.
     6.2. The entitlement percentage provided by Producer, or its designee,
shall remain in effect for the entire Accounting Period. Any changes to the
entitlement percentage must be received by Processor in writing at least 10
business days prior to the start date of the next Accounting Period.

6 of General Terms and Conditions



--------------------------------------------------------------------------------



 



7. COMMUNICATION WITH GAS CONTROL DEPARTMENT

  7.1.   Communication with the GCD should be directed as follows:
Anadarko Uintah Midstream, LLC
Attention: Gas Control Department
PO Box 173779
Denver, Colorado 80217-3779
Telephone: (720) 929-6070
8:00 a.m. to 5:00 p.m. MT
Facsimile: (720) 929-7070

7 of General Terms and Conditions



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF SATELLITE PROCESSING AGREEMENT
FORM OF SATELLITE
GAS PROCESSING AGREEMENT
     This Gas Processing Agreement (“Agreement”) is made and entered into this
___day of ___, 20___, by and between CHIPETA PROCESSING LLC a Delaware limited
liability company (“Chipeta”), and ANADARKO UINTAH MIDSTREAM, LLC (“Processor”).
Processor and Chipeta may be referred to individually as “Party,” or
collectively as “Parties.”
     Section 1. Scope of Agreement and General Terms and Conditions. Chipeta
operates the Chipeta Processing Plant and has contracts with third parties to
process third party Gas. Chipeta desires to contract with Processor to help
handle Gas that Chipeta can not process in or bypass around the Chipeta
Processing Plant (“Overflow Gas”). Chipeta agrees to deliver Gas and Processor
agrees to receive and redeliver Gas, all in accordance with this Agreement. This
Agreement incorporates and is subject to all of the General Terms and Conditions
attached hereto, together with any other Exhibits attached hereto.
     Section 2. Effective Date. The date on which the obligations and duties of
the Parties shall commence, being the “Effective Date,” shall be _________.
     Section 3. Term. This Agreement shall remain in full force and effect for a
“Primary Term” of ___ (___) years following the Effective Date and shall
continue thereafter month to month, until terminated by either Party, upon
thirty (30) days written notice to the other Party in advance of the anniversary
date of the Primary Term, or of any extension thereof.
     Section 4. Fees and Consideration.
     A. As full consideration for the services hereunder, Chipeta shall pay
Processor the following Processing Fee and Processor shall redeliver to Chipeta
Keepwhole Gas, which delivery shall entitle Processor to retain for its own
account and benefit all portions of Chipeta’s Gas not redelivered under
(i) below, together with all components thereof which are recovered by Processor
in its Facilities:
     i. Subject to the downstream capacity limitations and the then available
capacity in Processor’s Plants, Processor shall redeliver for disposal by
Chipeta at the Redelivery Point(s) as identified on Exhibit B, Keepwhole Gas
with a Thermal Content equal to ___% of the Receipt Point Thermal Content.
     ii. Chipeta shall pay to Processor a processing fee equal to the Receipt
Point Thermal Content multiplied by $___(“Processing Fee”).
     B. The Processing Fee set forth in Section 4.A.ii. hereunder will be
adjusted on an annual basis in proportion to the percentage change, from the

1



--------------------------------------------------------------------------------



 



preceding calendar year, in the Consumer Price Index — All Urban Consumers
(“CPI-U Index”) as published by the U.S. Department of Labor Bureau of Labor
Statistics. The foregoing adjustment shall be made January 1, 2009 and each
January 1st thereafter during the Term of this Agreement. In no event shall an
adjustment be made if it will result in a decrease of the Processing Fee from
the last effective amount of the Processing Fee. If the CPI-U Index ceases to be
published, a comparable alternative index shall be substituted in lieu thereof.
     C. The Keepwhole Gas redelivered to Chipeta pursuant to paragraph 4.A.
above, shall be disposed of by Chipeta in accordance with the provisions of
Exhibit C, attached hereto and made a part hereof.
     Section 5. Special Provisions.
     A. Processor will use its commercially reasonable efforts to accept up to a
maximum of ___Mcf on a day to day basis of Chipeta’s Gas to process and/or blend
and redeliver subject to such space being available for the Accounting Period in
which the request is made and further subject to Processor being able to process
and redeliver all of the Gas of Processor’s Affiliate, Kerr-McGee Oil and Gas
Onshore LP. Such Affiliate Gas shall have priority over any volumes moved under
this agreement. (“Maximum Volume”).
     B. If Chipeta desires to deliver volumes of Gas in excess of the Maximum
Volume (“Excess Deliveries”) during any Accounting Period, Chipeta shall notify
Processor of that fact and the volume of Gas Chipeta desires to deliver during
the applicable Accounting Period in excess of the Maximum Amount (“Proposed
Excess Deliveries”) at least thirty days prior to the commencement of that
Accounting Period. In such event, Processor, in its sole discretion, may elect
to accept delivery of all, part or none of the Proposed Excess Deliveries.
Proposed Excess Deliveries not accepted for processing by Processor shall be
temporarily released from this Agreement.
     Section 6. Notices. All notices, statements, invoices or other
communications required or permitted between the Parties shall be in writing and
shall be considered as having been given if delivered by mail, courier, hand
delivery, or facsimile to the other Party at the designated address or facsimile
numbers. Normal operating instructions can be delivered by telephone or other
agreed means. Notice of events of Force Majeure may be made by telephone and
confirmed in writing within a reasonable time after the telephonic notice.
Monthly statements, invoices, payments and other communications shall be deemed
delivered when actually received. Either Party may change its address or
facsimile and telephone numbers upon written notice to the other Party:
     Processor:
Anadarko Uintah Midstream, LLC
P.O. Box 173779
Denver, CO 80217-3779
Attention: Contract Administration
Telephone Number: (720) 929-6000
Facsimile Number: (720)929-3906

2



--------------------------------------------------------------------------------



 



     Chipeta:
Chipeta Processing LLC
P.O. Box 173779
Denver, Colorado 80217-3779
Attention: Contract Administration
Telephone Number: (720) 929-6000
Facsimile Number: (720) 929-3906
     Section 7. Execution. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be considered one instrument. Facsimile and PDF signatures shall be
treated for all purposes as though they were originals.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

                  ANADARKO UINTAH MIDSTREAM, LLC   CHIPETA PROCESSING LLC
 
               
By:
      By:        
 
               
 
                             
Name:
          Name:    
 
               
 
                             
Title:
      Title:        
 
               
 
                             

[Signature page to Gas Processing Agreement]

4



--------------------------------------------------------------------------------



 



GENERAL TERMS AND CONDITIONS
Attached to and made a part of that certain
Gas Processing Agreement
between
Chipeta Processing LLC, as “Chipeta”
and
Anadarko Uintah Midstream, LLC as “Processor”
Dated: ___________________
ARTICLE 1: DEFINITIONS
Accounting Period. The period commencing at 12:01 a.m., Mountain Time, on the
first day of a calendar month and ending at 12:01 a.m., Mountain Time, on the
first day of the next succeeding month.
Affiliate. Has the meaning assigned to such term in that certain Limited
Liability Company Agreement of Chipeta Processing LLC..
Btu. The amount of heat required to raise the temperature of 1 pound of water
from 59°F to 60°F.
Chipeta’s Gas. Gas dedicated by a Third Party Producer to the Chipeta Processing
Plant that Chipeta requests be processed in Processor’s Processing Plant.
Chipeta Processing Plant: The Chipeta processing plant located in Section 15,
Township 9 South, Range 22 East, Uintah County, Utah.
Cubic Foot. The volume of Gas contained in one Cubic Foot of space at a standard
pressure base of 14.73 pounds per square inch absolute (psia) and a standard
temperature base of 60° F.
Facilities. The Gathering System together with the Processing Plant, as
applicable.
Force Majeure. Any cause or condition not within the commercially reasonable
control of the Party claiming suspension and which by the exercise of
commercially reasonable diligence, such Party is unable to prevent or overcome.
Gas. All hydrocarbon and non-hydrocarbon substances produced from gas and/or oil
wells in a gaseous state at the Receipt Point.
Gathering System. Gas gathering facilities, from the Receipt Point(s) to the
Redelivery Point(s), exclusive of any Processing Plant that may, from time to
time, be included in the Facilities.
Gross Heating Value. The number of Btu’s produced by the combustion, on a dry
basis and at a constant pressure, of the amount of the Gas which would occupy a
volume of one (1) Cubic Foot at a temperature of 60°F and at a pressure of 14.73
psia, with air of the same temperature and pressure as the Gas, when the
products of combustion are cooled to the initial temperature of the Gas and air
and when the water formed by combustion is condensed to the liquid state.
Hydrogen sulfide shall be deemed to have no heating value.
Indemnifying Party and Indemnified Party. As defined in Article 10, below.
Keepwhole Gas. Residue Gas which is redelivered to Chipeta at the Redelivery

5



--------------------------------------------------------------------------------



 



Point(s), as required under the terms of this Agreement.
Losses. Any actual loss, cost, expense, liability, damage, demand, suit,
sanction, claim, judgment, lien, fine or penalty asserted by a third party
unaffiliated with the Party incurring such, and which are incurred by the
applicable Indemnified Party on account of injuries (including death) to any
person or damage to or destruction of any property, sustained or alleged to have
been sustained in connection with or arising out of the matters for which the
Indemnifying Party has indemnified the applicable Indemnified Party.
Mcf. 1,000 Cubic Feet.
MMBtu. 1,000,000 Btu’s.
MMcf. 1,000,000 Cubic Feet.
Plant Products. Commercial sulfur, carbon dioxide, nitrogen, helium, argon,
other inert gases, ethane, propane, iso-butane, normal butane, iso-pentane,
normal pentane, pentanes plus, hexanes plus, any other liquid hydrocarbon
product except for a liquefied methane product, or any mixtures thereof, and any
incidental methane included in any Plant Products, which are separated,
extracted, or condensed from Gas processed in the Facilities.
Plant or Processing Plant. The Processor’s Bridge, Ouray and Cottonwood
processing plants located in the Uintah Basin, Utah as well as any other plant
or third party arrangement that Processor enters into to process Chipeta’s Gas
committed for processing pursuant to this Agreement.
Receipt Point(s). The inlet flange of the custody transfer meter where Gas is
delivered to Processor as designated on Exhibit A.
Receipt Point Thermal Content. The Thermal Content of the Gas delivered to
Processor by Chipeta at the Receipt Point.
Redelivery Point. The point(s) at which Keepwhole Gas is redelivered by
Processor to Chipeta, or to Chipeta’s designee, or to others entitled thereto,
as designated on Exhibit B.
Residue Gas. Gas which is redelivered to Chipeta at the Redelivery Point(s), as
required under the terms of this Agreement.
Thermal Content. For Gas, the product of the measured volume in Mcf’s multiplied
by the Gross Heating Value per Mcf, adjusted to the same pressure base and
expressed in MMBtu’s; and for a liquid, the product of the measured volume in
gallons multiplied by the gross heating value per gallon.
Third Party Producer. A producer who has dedicated Gas for processing in the
Chipeta Processing Plant that Chipeta requests be processed pursuant to this
Agreement
ARTICLE 2: CHIPETA COMMITMENTS
2.1. Chipeta hereby commits and agrees to deliver at the Receipt Point(s) all
Overflow Gas as may be identified by Chipeta from time to time.
2.2. Any separation equipment installed by Chipeta to separate liquid
hydrocarbons and free water from the Gas prior to delivery shall be only
conventional mechanical type Gas-liquid field separators commonly used in the
industry, and except for the foregoing, Chipeta shall not process the Gas for
recovery of liquid or liquefiable hydrocarbons or other products.

6 of General Terms and Conditions



--------------------------------------------------------------------------------



 



2.3. Chipeta shall keep Processor timely informed with respect to Chipeta’s
volume forecasts with respect to Overflow Gas and shall provide reasonable
advance notice to Processor of scheduled adjustments.
ARTICLE 3: OPERATION OF PROCESSOR’S FACILITIES
3.1. Subject to the other provisions of this Agreement, Processor shall receive
into the Facilities Gas, when tendered in accordance with this Agreement, that
Chipeta commits and agrees to deliver under the provisions of Article 2, above
and that meets the otherwise applicable conditions under this Agreement.
3.2 If Gas available from all Receipt Points, including Chipeta’s and other’s,
upstream of any point in the Facilities exceeds the capacity of the Facilities
at such point, Processor shall be obligated to receive Gas ratably from all
Receipt Points, including Chipeta’s and other’s, delivering Gas to the
Facilities upstream of such point.
3.3. During any period when (i) all or any portion of the Facilities is shut
down because of mechanical failure, maintenance or repairs, non-routine
operating conditions, or Force Majeure; or (ii) the Gas available for receipt
exceeds the capacity of the Facilities; or (iii) Processor determines that the
operation of all or any portion of the Facilities will cause injury or harm to
persons or property or to the integrity of the Facilities, Processor may request
that Chipeta curtail its Gas or Processor may itself curtail Chipeta’s Gas on a
ratable basis, or if applicable, bypass such Gas around the affected Facilities
on a ratable basis.
ARTICLE 4: RECEIPT POINTS AND CONDITIONS
4.1. Chipeta shall deliver Gas to the Receipt Point(s), which shall be located
at a location downstream of Chipeta’s production facilities.
4.2. Chipeta shall deliver Gas at a reasonably uniform rate of flow.
4.3. Chipeta shall deliver Gas hereunder at a pressure sufficient to enter
Processor’s Facilities at the prevailing pressures.
ARTICLE 5: GAS QUALITY
5.1. Gas delivered by Chipeta to the Receipt Point(s) shall:
a. be commercially free from dust, gum, gum-forming constituents, liquid
hydrocarbons, free water, diluent, and other liquids and solids;
b. contain not more than ten (10) parts per million by volume of oxygen, and
Chipeta shall make every effort to keep Gas free from oxygen;
c. contain not more than 1/4 grain(s) of hydrogen sulfide per 100 Cubic Feet of
Gas;
d. contain not more than one grain(s) of total sulfur, including, but not
limited to, sulfur in hydrogen sulfide and mercaptans, per 100 Cubic Feet of
Gas;
e. contain not more than 3% by volume total inerts, including but not limited to
nitrogen and carbon dioxide;
f. contains not more than 2% by volume carbon dioxide;
g. have a temperature not greater than 120°F, nor less than 40oF;
h. not contain measurable quantities of mercury;
i. have a Gross Heating Value of not less than 1060 BTU per Cubic Foot;
j. not exceed any of the specifications of the downstream pipelines at the
Redelivery Points as they may exist from time to time.

7 of General Terms and Conditions



--------------------------------------------------------------------------------



 



k. not contain other objectionable substances, including, but not limited to,
polychlorinated biphenyls, which may be injuries to pipelines, people, property,
or the environment which may interfere with its transportation or makes the Gas
unmarketable or unacceptable at any Redelivery Point.
l. Notwithstanding the above, unless otherwise agreed by Processor in writing,
Processor shall not be required to receive Gas at any Receipt Point which is of
quality inferior to that required by Chipeta or a third party at any Redelivery
Point. Processor shall not be liable to any party for any damages, direct,
indirect, consequential or otherwise, incurred as a result of Processor’s
refusal to receive Gas as a result of this provision.
5.2. If Gas tendered by Chipeta should fail to meet any one or more of the above
specifications from time to time, then:
a. Processor may take receipt of the non-conforming Gas, and that receipt shall
not be construed as a waiver or change of standards for future Gas volumes; or
b. Processor may, at its sole discretion, cease receiving the non-conforming Gas
from Chipeta, and shall notify Chipeta that it has, or will, cease receiving the
non-conforming Gas; or
c. if the Gas as delivered contains contaminants not in conformance with the
specifications in Section 5.1., then Chipeta shall be responsible for, and shall
reimburse Processor for all actual expenses, damages and costs resulting
therefrom.
ARTICLE 6: MEASUREMENT EQUIPMENT AND PROCEDURES
6.1. All Gas measurements required hereunder shall be made with equipment of
standard make to be furnished, installed, operated, and maintained by Processor
in accordance with the recommendations set forth in the A.G.A. Gas Measurement
Committee Report Number Three-latest edition for orifice meters or the A.G.A.
Gas Measurement Committee Report Number Seven-latest edition for turbine meters
or industry standards for other meters. Chipeta may, at its option and expense,
install and operate check measuring equipment upstream of the measuring
equipment to check the measuring equipment, provided that the installation of
the check measuring equipment in no way interferes with the operation of the
measuring equipment.
6.2. All Gas volume measurements shall be based on an assumed atmospheric
pressure of 11.7 psia, regardless of actual atmospheric pressure at which the
Gas is measured. The factors used in computing Gas volumes from orifice meter
measurements shall be the latest factors published by the AGA. These factors
shall include:
a. a basic orifice factor;
b. a pressure base factor based on a pressure base of 14.73 psia;
c. a temperature base factor based on a temperature base of 60oF;
d. a flowing temperature factor, based on the flowing temperature as measured by
an industry accepted recording device, if, at Processor’s option, a recording
device has been installed, otherwise the temperature shall be assumed to be
60oF;
e. a super compressibility factor, obtained from the latest AGA Manual for the
Determination of Super

8 of General Terms and Conditions



--------------------------------------------------------------------------------



 



Compressibility Factors for Natural Gas (AGA 8); and
f. a specific gravity factor, based on the specific gravity of the Gas as
determined under the provisions set forth below.
6.3. Processor shall test the accuracy of its measuring equipment at least
semi-annually if the average production delivered to the particular measuring
equipment during the previous 6 Accounting Periods exceeds 100 Mcf per day. If
the average production is less than or equal to 100 Mcf per day, Processor shall
test the accuracy of its measuring equipment annually. Additional test(s) shall
be promptly performed upon notification by either Party to the other. If any
additional test requested by Chipeta indicates that no inaccuracy of more than
2% exists, at a recording rate corresponding to the average rate of flow for the
period since the last preceding test, then Chipeta shall reimburse Processor for
all its direct costs in connection with that additional test within fifteen
(15) days following receipt of a detailed invoice and supporting documentation
setting forth those costs.
6.4. If, upon test, any measuring equipment is found to be in error by an amount
not exceeding 2%, at a recording rate corresponding to the average rate of flow
for the period since the last preceding test, previous recordings of that
equipment shall be considered correct in computing deliveries hereunder. If the
measuring equipment shall be found to be in error by an amount exceeding 2%, at
a recording rate corresponding to the average rate of flow for the period since
the last preceding test, then any preceding recordings of that equipment since
the last preceding test shall be corrected to zero error for any period which is
known definitely or agreed upon. If the period is not known definitely or agreed
upon, the correction shall be for a period extending back one-half of the time
elapsed since the last test. In the event a correction is required for previous
deliveries, the volumes delivered shall be calculated by the first of the
following methods which is feasible: (i) by using the registration of any check
meter or meters if installed and accurately registering; or (ii) by correcting
the error if the percentage of error is ascertainable by calibration, test, or
mathematical calculations; or (iii) by estimating the quantity of delivery by
deliveries during periods of similar conditions when the meter was registering
accurately.
6.5. The composition and Gross Heating Value of any Gas stream required to be
measured shall be determined by Processor semi-annually, or more often if deemed
necessary by Processor, using a proportionate to flow sampler located at the
point where the measurement equipment is located, by chromatographic analysis,
or by some other method mutually acceptable to the Parties. Should Chipeta
request more frequent determinations, the cost of those determinations will be
paid by Chipeta.
6.6. Processor may request Chipeta to seek any requisite approvals from and
notify the appropriate governmental agencies that “Electronic Flow Measurement”
(“EFM”) equipment will be utilized for custody transfer measurement from Chipeta
at the Receipt Point(s) as designated by Processor. If Chipeta receives the
necessary approvals, Processor may, at its option and expense install, operate,
and maintain EFM and communication equipment required for data acquisition, at
any Receipt Point for which the approvals have been obtained.
6.7. Each Party, at its sole risk and liability, shall have access at all

9 of General Terms and Conditions



--------------------------------------------------------------------------------



 



reasonable hours to all facilities which are related to Gas measurement and
sampling. Each Party, at its sole risk and liability, shall have the right to be
present for any installing, reading, cleaning, changing, repairing, testing,
calibrating and/or adjusting of either Party’s measuring equipment.
ARTICLE 7: ALLOCATIONS — INTENTIONALLY OMITTED
ARTICLE 8: PAYMENTS
8.1. Processor shall provide Chipeta with a statement explaining fully how all
consideration due (including deductions) under the terms of this Agreement was
determined not later than the last day of the Accounting Period following the
Accounting Period for which the consideration is due.
8.2. Any sums due Processor under this Agreement shall be paid no later than
fifteen (15) days following the date of the statement furnished under 8.1,
above. Late payments shall accrue interest at the rate of 1.5% per month until
paid. If Chipeta is more than ten (10) days late in making any payment or if
Processor has reasonable grounds for insecurity regarding the performance of any
obligation under this Agreement (whether or not then due) by Chipeta (including,
without limitation, a material change in the creditworthiness of Chipeta), then
in addition to all other rights and remedies of Processor, Processor may
(i) sell for Chipeta’s account Plant Products and Residue Gas otherwise
deliverable to Chipeta pursuant to this Agreement and apply amounts received
against Chipeta’s account, (ii) setoff amounts owing by Processor or its
Affiliates to Chipeta pursuant to this Agreement or any other agreement against
amounts owing by Chipeta to Processor pursuant to this Agreement; or (iii) cease
receiving Chipeta’s Gas until Chipeta’s account is brought current, with
interest.
8.3. Either Party, on thirty (30) days prior written notice, shall have the
right at its expense, at reasonable times during business hours, to audit the
books and records of the other Party to the extent necessary to verify the
accuracy of any statement, allocation, measurement, computation, charge, or
payment made under or pursuant to this Agreement. The scope of any audit shall
be limited to transactions affecting the Gas hereunder within the immediate
geographic region of the Facilities, and shall be limited to the 24-month period
immediately prior to the month in which the audit is requested. However, no
audit may include any time period for which a prior audit hereunder was
conducted, and no audit may occur more frequently than once each twelve
(12) months. All statements, allocations, measurements, computations, charges,
or payments made in any period prior to the 24-month period immediately prior to
the month in which the audit is requested, or made in any 24-month period for
which the audit is requested but for which a written claim for adjustments is
not made within ninety (90) days after the audit is requested shall be
conclusively deemed true and correct and shall be final for all purposes. To the
extent that the foregoing varies from any applicable statute of limitations, the
Parties expressly waive all such other applicable statutes of limitations.
ARTICLE 9: FORCE MAJEURE
9.1. In the event a Party is rendered unable, wholly or in part, by Force
Majeure, to carry out its obligations under this Agreement, other than the
obligation to make any payments due hereunder, the obligations of that Party, so
far as they are affected by Force Majeure, shall be suspended from the

10 of General Terms and Conditions



--------------------------------------------------------------------------------



 



inception and during the continuance of the inability, and the cause of the
Force Majeure, as far as possible, shall be remedied with commercially
reasonable diligence. The Party affected by Force Majeure shall provide the
other Party with written notice of the Force Majeure event, with reasonably full
detail of the Force Majeure within a reasonable time after the affected Party
learns of the occurrence of the Force Majeure event. The settlement of strikes,
lockouts, and other labor difficulty shall be entirely within the discretion of
the Party having the difficulty and nothing herein shall require the settlement
of strikes, lockouts, or other labor difficulty.
ARTICLE 10: LIABILITY AND INDEMNIFICATION
10.1. As among the Parties hereto, the applicable Third Party Producer and any
of its designees shall be in custody, control and possession of the Gas
hereunder, including any portion thereof which accumulates as liquids, until
that Gas is delivered to the Receipt Point, and after any portion of the Gas is
redelivered to Chipeta at the Redelivery Point.
10.2. As among the Parties hereto, Processor and any of its designees shall be
in custody, control and possession of the Gas hereunder, including any portion
thereof which accumulates as liquids, after that Gas is delivered at the Receipt
Point and until any portion of the Gas is redelivered to Chipeta at the
Redelivery Point.
10.3. Each Party (“Indemnifying Party”) hereby covenants and agrees with the
other Party, and its Affiliates, and each of their directors, officers and
employees (“Indemnified Parties”), that except to the extent caused by the
Indemnified Parties’ gross negligence or willful conduct, the Indemnifying Party
shall protect, defend, indemnify and hold harmless the Indemnified Parties from,
against and in respect of any and all Losses incurred by the Indemnified Parties
to the extent those Losses arise from or are related to: (a) the Indemnifying
Party’s facilities; or (b) the Indemnifying Party’s possession and control of
the Gas.
ARTICLE 11: TITLE
11.1. Chipeta represents and warrants that it has the right to commit, all Gas
committed under this Agreement and to deliver that Gas to the Receipt Points for
the purposes of this Agreement, free and clear of all liens, encumbrances and
adverse claims. Chipeta hereby indemnifies Processor against and holds Processor
harmless from any and all Losses arising out of or related to any breach of the
foregoing representation and warranty.
11.2. Title to all Gas, including all constituents thereof, shall remain with
the applicable Third Party Producer at all times; provided, however, that title
to all Gas retained by Processor and not redelivered to Chipeta hereunder shall
pass to Processor at the Receipt Point.
ARTICLE 12: UNPROFITABLE GAS OR OPERATIONS
12.1. In the event it has become unprofitable for Processor to (A) continue to
receive Gas, at any Receipt Point(s), or (B) continue to operate its Facilities,
in each case for a period of at least two (2 )consecutive Accounting Periods and
Processor reasonably determines that the unprofitable receipt of Gas or
operations of its Facilities will likely continue, Processor shall have the
right to give Chipeta a written notice of unprofitability, which notice shall
include sufficient documentation to substantiate the claim of unprofitability.

11 of General Terms and Conditions



--------------------------------------------------------------------------------



 



12.2. If the unprofitable circumstances affect the receipt of Gas at particular
Receipt Points, the Parties shall then attempt in good faith to negotiate
mutually acceptable terms to provide for continued delivery of Gas at the
affected Receipt Point(s). If the Parties cannot agree on those terms within
thirty (30) days following the notice of unprofitability, then either Party may
terminate this Agreement as to, and only as to, the affected Receipt Point(s).
12.3. If the unprofitable circumstances affect the operation of the Facilities,
Processor may terminate this Agreement upon the expiration of thirty (30) days
following the written notice of unprofitable operations.
ARTICLE 13: PAYMENTS OWING TO THIRD PARTY PRODUCERS
13.1. Chipeta shall have the sole and exclusive obligation and liability for the
payment to Third Party Producers of all monies due such Third Party Producers
pursuant to contracts between Chipeta and Third Party Producers.. In no event
will Processor have any obligation to those payments owing by Chipeta to the
Third Party Producer.
13.2 Chipeta hereby agrees to defend and indemnify and hold Processor harmless
from and against any and all Losses, arising from the payments made by Chipeta
in accordance with Section 13.1, above, including, without limitation, Losses
arising from claims for the nonpayment, mispayment, or wrongful calculation of
those payments.
ARTICLE 14: RIGHTS-OF-WAY
INTENTIONALLY OMITTED
ARTICLE 15: MISCELLANEOUS
15.1. The failure of any Party hereto to exercise any right granted hereunder
shall not impair nor be deemed a waiver of that Party’s privilege of exercising
that right at any subsequent time or times.
15.2. This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of Colorado without regard to choice of law
principles. This Agreement shall (except for the covenants running with the land
set forth above) further be construed in accordance with the Uniform Commercial
Code as from time to time in effect in that State; provided, if any provisions
of this Agreement contradict, vary or are inconsistent with the applicable
provisions of the Uniform Commercial Code or other applicable law, then, to the
extent permitted by law, the applicable provisions of this Agreement shall
constitute a waiver of the those provisions of the Uniform Commercial Code or
other applicable law.
15.3. This Agreement shall extend to and inure to the benefit of and be binding
upon the Parties, and their respective successors and assigns, including any
assigns of Chipeta’s Interests covered by this Agreement. No assignment of this
Agreement shall be binding on either of the Parties until the first day of the
Accounting Period following the date a certified copy of the instrument
evidencing that sale, transfer, assignment or conveyance has been delivered to
the other Party. Further, if Chipeta is the assigning or transferring Party,
Chipeta shall notify its assignee of the existence of this Agreement and obtain
the ratification required above, prior to such assignment. No assignment by
either Party shall relieve that Party of its continuing obligations and duties

12 of General Terms and Conditions



--------------------------------------------------------------------------------



 



hereunder without the express consent of the other Party.
15.4. The Parties agree to keep the terms of this Agreement confidential and not
disclose the same to any other persons, firms or entities without the prior
written consent of the other Party; provided, the foregoing shall not apply to
disclosures compelled by law or court order; or to disclosures to a Party’s
financial advisors, consultants, attorneys, banks, institutional investors,
co-investors and prospective purchasers of property provided those persons,
firms or entities likewise agree to keep this Agreement confidential.
15.5. In the event any published price index referred to in this Agreement
ceases to be published, the Parties shall mutually agree to an alternative
published price index representative of the published price index referred to in
this Agreement.
15.6. Any change, modification or alteration of this Agreement shall be in
writing, signed by the Parties; and, no course of dealing between the Parties
shall be construed to alter the terms of this Agreement.
15.7 This Agreement, including all exhibits and appendices, contains the entire
agreement between the Parties with respect to the subject matter hereof, and
there are no oral or other promises, agreements, warranties, obligations,
assurances, or conditions precedent, affecting it.
15.8. NO BREACH OF THIS AGREEMENT OR CLAIM FOR LOSSES UNDER ANY INDEMNITY
OBLIGATION CONTAINED IN THIS AGREEMENT SHALL CAUSE ANY PARTY TO BE LIABLE FOR,
NOR SHALL LOSSES INCLUDE, ANY DAMAGES OTHER THAN ACTUAL AND DIRECT DAMAGES, AND
EACH PARTY EXPRESSLY WAIVES ANY RIGHT TO CLAIM ANY OTHER DAMAGES, INCLUDING,
WITHOUT LIMITATION, CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY
DAMAGES.

13 of General Terms and Conditions



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
EXHIBIT A
  RECEIPT POINTS
 
   
EXHIBIT B
  REDELIVERY POINTS
 
   
EXHIBIT C
  NOMINATION AND BALANCING PROCEDURES





--------------------------------------------------------------------------------



 



EXHIBIT A
Attached to and Made a Part of that Certain
Gas Processing Agreement
between
Chipeta Processing LLC, as “Chipeta”
and
Anadarko Unitah Midstream, LLC, as “Processor”
Dated: _________________
RECEIPT POINTS
Inlet to the following Plant(s)
Ouray Plant
Bridge Plant
Cottonwood Plant

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Attached to and made a part of that certain
Gas Processing Agreement
between
Chipeta Processing LLC, as “Chipeta”
and
Anadarko Unitah Midstream, LLC, as “Processor”
Dated: _________________
REDELIVERY POINTS
Tailgate of the following Plant(s)
Ouray Plant
Bridge Plant
Cottonwood Plant

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Attached to and made a part of that certain
Gas Processing Agreement
between
Chipeta Processing LLC, as “Chipeta”
and
Anadarko Unitah Midstream, LLC, as “Processor”
Dated: ______________
NOMINATION AND BALANCING PROCEDURES
1. CHIPETA’S OBLIGATION TO TAKE IN-KIND
     1.1. Chipeta shall at all times have the obligation for receiving its share
of Keepwhole Gas at the Redelivery Point and arranging for the transportation,
marketing or further disposition of that Gas on a daily basis.
2. NOMINATION PROCEDURES
     2.1. Pursuant to the terms of this Agreement, the Nomination Procedures
detailed in this Exhibit will be utilized to cover all nominations made by
Chipeta in respect of the Facilities. All nominations must be made by either
Chipeta or Chipeta’s designee. The parties’ objective is to minimize imbalances
affecting Gas attributable to its Chipeta’s and sustain the flow of Gas on the
system. Should transporters receiving Chipeta’s Gas revise their nomination
requirements in a manner that conflicts with the nomination procedures herein,
the parties agree to negotiate changes to the nomination procedures herein as
are reasonably required.
3. MONTHLY SCHEDULING OF GAS
     3.1. By 1:00 p.m. Mountain Time (MT), at least five (5) business days prior
to the start of each Accounting Period or initial delivery of Gas, Chipeta will
inform the Gas Control Department (GCD) of the amount of Gas to be delivered by
Chipeta at each Receipt Point and of Chipeta’s nomination for Gas to be
delivered at the Redelivery Point. Such nomination shall be submitted to
Processor by facsimile or by electronic mail in a form available upon request
from Processor. Incomplete nominations will not be accepted.
     3.2. By 1:00 p.m. MT, four (4) business days prior to the start of each
Accounting Period or initial delivery of Gas, Processor will notify Chipeta if
the nomination from Chipeta specified above is different from the volume that
Processor will confirm at the Redelivery Point on behalf of Chipeta. Processor
will use its best efforts to work closely with Chipeta to arrive at a confirmed
nomination that best estimates Chipeta’s current production adjusted for relief
of existing imbalance, if any. Imbalance adjustments may be limited by the
downstream pipeline’s acceptance of such adjustments.
     3.3. If, following the initial nomination, Processor determines, using the
best information available, including, but not limited to, measurement charts,
electronically transmitted data from EFM’s, and pipeline confirmations, that
Chipeta should adjust its nominations, then Processor will not be required to
confirm any nomination that is greater or

 



--------------------------------------------------------------------------------



 



less than Processor’s estimate of Chipeta’s Gas availability, and Processor will
notify Chipeta and Chipeta will be required to adjust nominations in accordance
with Processor’s request. Failure by Chipeta to adjust said nominations may
result in Processor reducing Chipeta’s nominations with the downstream pipeline
or a shut-in of Chipeta’s wells in order to balance Gas flow with nominations.
Both parties will use their best efforts to keep Chipeta’s Gas position in
balance while maintaining Gas flow, including without limitation, such periodic
reporting of relevant data as may be required to timely adjust nominations.
4. DAILY SCHEDULING OF GAS
     4.1. Daily nomination changes must be conveyed by facsimile or electronic
mail to the GCD on a completed Nomination Request Form, or such other form
acceptable to Processor, by 9:30 a.m. MT on the business day prior to the
effective date of that nomination.
     4.2. If, following any daily nomination, Processor determines, using the
best information available, including, but not limited to, measurement charts,
electronically transmitted data from EFM’s, and pipeline confirmations, that
Chipeta should adjust its nomination, then Processor will not be required to
confirm any nomination that is greater or less than Processor’s estimate of
Chipeta’s Gas availability, except as may be necessary to correct any imbalance
which may be determined to exist at that time, and Processor will notify Chipeta
and Chipeta will be required to adjust its nomination in accordance with
Processor’s request. Both parties will use their best efforts to keep Chipeta’s
Gas position in balance while maintaining Gas flow, including without
limitation, such periodic reporting of relevant data as may be required to
timely adjust a nomination.
     4.3. Chipeta will promptly advise Processor when Chipeta’s market(s) or
other dispositions of Chipeta’s Gas are interrupted or curtailed and Chipeta
shall change its nominations accordingly.
5. BALANCING PROCEDURES
     5.1. Chipeta will inform Processor of the amount of Gas to be delivered by
Chipeta at each Receipt Point and of Chipeta’s nomination for Gas to be
delivered at the Redelivery Point, in accordance with the nomination procedures
described above, as same may be amended from time to time. In the event that
Chipeta does not, on a daily basis, arrange for the sale, transportation and
disposition of its Gas at the Redelivery Point, or if Chipeta nominates for sale
Gas volumes in a greater or lesser amount than Chipeta’s contractual share of
the Gas at the Redelivery Point, then a condition of imbalance shall exist. A
“Positive Imbalance” is the volume by which Chipeta’s contractual share of the
Gas allocated pursuant to this Agreement in accordance with confirmed wellhead
Entitlement Percentages, is in excess of the confirmed nominated pipeline Gas
sales volumes disposed of by Chipeta or Chipeta’s designee. A “Negative
Imbalance” is the volume by which Chipeta’s contractual share of the Gas
allocated pursuant to this Agreement in accordance with confirmed wellhead
Entitlement Percentages is less than the confirmed nominated pipeline Gas sales
volumes disposed of by Chipeta or Chipeta’s designee. Processor and Chipeta
shall work to minimize any imbalance and agree to exchange pertinent information
in writing in good faith in an attempt to minimize the imbalance. As soon as
practicable Processor shall provide Chipeta written notice that Chipeta has a
condition of imbalance during any Accounting Period, and Chipeta shall take
immediate corrective action to conform Chipeta’s nominations to Chipeta’s
physical flows adjusted for relief of existing imbalance, if requested by
Processor. Imbalance adjustments may be limited by the downstream pipeline’s
acceptance of such adjustments.

 



--------------------------------------------------------------------------------



 



     5.2. In the event a Positive Imbalance exists at any time during any
Accounting Period which is not reasonably within the control of Processor
(provided, in no event will Processor have any obligation to secure markets for
Chipeta’s Gas in order to eliminate or reduce an imbalance), and that is greater
than 5% of Chipeta’s current nomination for that Accounting Period, at any time
during the Accounting Period and after 2 days notice and opportunity for Chipeta
to correct same, Processor, at its sole discretion may sell Chipeta’s Positive
Imbalance at a price commensurate with prices generally available at the time of
the sale, and remit the proceeds, if any, to Chipeta, less any transportation,
compression, or storage charges assessed Processor, and less a $.10/MMBtu
marketing fee paid by Chipeta to Processor.
     5.3. Processor shall have the option to “cash out” any Positive Imbalance
or Negative Imbalance existing at the end of any Accounting Period and adjust
the imbalance to zero. If Processor elects to exercise such option, Processor
will purchase from Chipeta the Positive Imbalance, and Processor will sell to
Chipeta the Negative Imbalance, for an equivalent price and terms as contained
in any of the Processing Plant’s then existing balancing agreements with
downstream Gas transporters.
     5.4. Processor shall invoice Chipeta for Chipeta’s proportional share of
any or all imbalance or variance penalties, which are caused in total or in part
by Chipeta or Chipeta’s designee that may be imposed or levied by the residue
pipelines at the Redelivery Point.
     5.5. Should transporters receiving Chipeta’s Gas revise their balancing
requirements in a manner that conflicts with the balancing provisions herein, or
results in an economic disadvantage to Processor, the parties agree to negotiate
changes to the balancing procedures herein as are reasonably required to
eliminate the conflict or alleviate the economic disadvantage.
6. COMMUNICATION WITH GAS CONTROL DEPARTMENT
     6.1. Communication with the GCD should be directed as follows:
Anadarko Uintah Midstream, LLC
Attention: Gas Control Department
P.O. Box 173779
Denver, Colorado 80217-3779
Telephone: (720) 929-6070
8:00 a.m. to 5:00 p.m. MT
Facsimile: (720) 929-7070

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Form of NGL MARKETING AGREEMENT
Anadarko Energy Services Company
Sale Contract
Contract #: _________
Dated: _________


 

         
Buyer:
       
 
  Scott Marshall   Customer Number:
 
  1201 Lake Robbins Drive    
 
  The Woodlands, TX 77380    
 
  Phone #: [_________]    
 
  Fax #: [_________]    
 
       
Seller:
  Gary Silvey   Anadarko Number
 
  Chipeta Processing LLC    
 
  1099 18th Street, Suite 1800    
 
  Denver, CO 80202    
 
  Phone #: [_________]    
 
  Fax #: [_________]    


 

Confirming agreement made this date, _________, between Gary Silvey of Chipeta
Processing LLC and Scott Marshall of Anadarko Energy Services Company

Chipeta Processing LLC Delivers:
 

         
Contract Dates:
       
 
       
 
       
Product:
       
 
       
 
       
Quantity:
       
 
       
 
       
Delivery Terms:
       
 
       
 
       
Payment Terms:
       
 
       

________________________Pricing:

H-1



--------------------------------------------------------------------------------



 



Notice:
The General Provisions of Anadarko Petroleum Corporation and/or its subsidiaries
for use with sale, purchase, or exchange agreements of Natural Gas Liquids dated
September 2003 are made a part of this contract.
This contract and the attached general provisions shall constitute the entire
agreement between our companies; no other documentation will be provided. Unless
Anadarko Energy Services Company receives written notice of objection to the
contents of this contract within seventy-two (72) hours after the other party
receives it, all objections shall be deemed waived and the contents hereof shall
govern the described transaction.
Please execute below and return one original to Chipeta Processing LLC
Chipeta Processing LLC Contact Information:
Fax:[_____________]
Email:[___________________]

         
Commercial:
  Operations:   Invoicing:
Gary Silvey
  Adam Kemp   Allan Taylor
[_________]
  [_________]   [_________]
 
       
Contracts:
  Credit:    
Kathy Christensen
  David Branche    
[_________]
  [_________]    

Agreed to and accepted on __________________________________

         
 
  Anadarko Energy Services Company    
 
       
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       
 
       
And
       
 
       
 
  Chipeta Processing LLC    
 
       
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       

H-2



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS OF ANADARKO PETROLEUM CORPORATION AND/OR ITS SUBSIDIARIES FOR
USE WITH SALE, PURCHASE, OR EXCHANGE AGREEMENTS OF NATURAL GAS LIQUIDS DATED
SEPTEMBER 2003
Unless otherwise specified on the agreement of which these provisions are a
part:
1. Designation of Parties. When these General Provisions are used as part of an
exchange agreement, the term “Seller” shall be deemed to refer to a party acting
in its delivering capacity and the term “Buyer” shall be deemed to refer to a
party acting in its receiving capacity.
2. Financial Responsibility and Default. When reasonable grounds for insecurity
of payment arise, either party may demand “Adequate Assurance” of performance.
“Adequate Assurance” shall mean sufficient security in the form and for the term
reasonably specified by the party demanding assurance, including, but not
limited to, a standby irrevocable letter of credit, a prepayment, a security
interest in an asset acceptable to the demanding party or a performance bond or
guarantee by a creditworthy entity. In the event either party (i) makes an
assignment or any general arrangement for the benefit of creditors;
(ii) defaults in the payment obligation to the other party; (iii) files a
petition or otherwise commence, authorize, or acquiesce in the commencement of a
proceeding or cause under any bankruptcy or similar law for the protection of
creditors or have such petition filed or proceeding commenced against it;
(iv) otherwise becomes bankrupt or insolvent (however evidenced); (v) fails to
provide Adequate Assurance within 48 hours of request; (vi) becomes unable to
pay its debts as they fall due; or (vii) defaults in the performance of any
material obligation hereunder (except those listed in (i)-(vi) above) and falls
to remedy such default within thirty (30) days; then the other party shall have
the right to either withhold and/or suspend deliveries or payment, or terminate
this Agreement without prior notice, in addition to any and all other remedies
available hereunder. Seller may immediately suspend deliveries to Buyer
hereunder in the event Buyer has not paid any amount due Seller hereunder on or
before the second day following the date such payment is due. Each party
reserves to itself all rights, set-offs, counterclaims, and other defenses which
it is or may be entitled to arising from the Agreement.
3. Exchange Balances. On continuing exchange agreements, volumes delivered or
exchanged shall be kept reasonably in balance at all times and upon termination,
the party which has delivered the greater quantity shall continue to draw from
the other until the deliveries are equal; provided, however, if the balance is
less than the delivery unit customarily employed hereunder or cannot be
delivered promptly because of force majeure, the balance may be settled by a
purchase at such price as may be agreed upon. Should either party default in
whole or in part on such exchange, the other party shall have, in addition to
any other rights it may have, the right to acquire replacement product at a
reasonable cost and charge any loss or expenses caused by such default to the
defaulting party.
4. Delivery. Seller shall make delivery within usual terminal business hours
when required by Buyer, provided that Buyer has given reasonable advance notice
of delivery and is accepted by Seller. Seller shall obtain and furnish Buyer
with copies of bills of lading and any other shipping papers applicable. Title
to product and risk of loss shall pass to Buyer as follows: (a) in the case of
delivery into or by tankers, barges, pipelines, transports or trucks, as the
product passes the inlet loading flange or other physical connection between
delivery and receiving facilities, (b) in the case of delivery into or by tank
car, when possession of the loaded tank car has been accepted or surrendered by
the carrier, and (c) in the case of in-place transfer of inventory at
third-party terminal with no contrary agreement between the parties, as of the
time when the terminal operator books the transfer, as the case may be.
Transportation equipment

H-3



--------------------------------------------------------------------------------



 



furnished by one party shall be released by the other with promptness or
customary demurrage shall be payable for detention by the other party.
5. Measurement, Tests and Hazard Communications. Quantities and qualities of
product delivered hereunder shall be determined by the use of sliptube, rotary
gauge or other mutually acceptable measuring equipment. Buyer shall be invoiced
for the actual number of U.S. gallons delivered to buyer at the time and place
of delivery, corrected for temperature to 60 degrees Fahrenheit in accordance
with GPA Publication No. 2142-57, or latest revision, in the case of LPG
products, and the latest ASTM-API Petroleum Measurement Tables, in the case of
natural gasoline. The product delivered-hereunder shall conform to all
applicable API and GPA specifications and be acceptable to the carriers
involved. Each party shall have the right to have a representative present to
witness all gauges, tests and measurements. However, in the absence of either
party’s representative the gauges, tests and measurements shall be deemed
correct. Seller shall provide its Material Safety Data Sheet (“MSDS”) to Buyer.
Buyer acknowledges the hazards and risks in handling natural gas liquids. Buyer
shall read the MSDS and advise its employees, its affiliates, and third parties,
who may purchase or come into contact with such natural gas liquids, about the
hazards of natural gas liquids, as well as the precautionary procedures for
handling natural gas liquids, which are set forth in such MSDS and any
supplementary MSDS or written warning(s) which Seller may provide to Buyer from
time to time.
6. Odorization. Buyer shall have the sole right to determine whether to odorize
or not to odorize propane purchased hereunder and shall have the sole duty and
responsibility to assure that the propane is odorized in accordance with the
minimum odor standards on date of delivery as stated in the DOT’s Code of
Federal Regulations, 49 CFR 173.315(b)(1). It is understood and recognized that
said odorant can fade over a period of time, or fade if subjected to certain
metals or conditions of metals and may therefore be undetectable. Buyer agrees
that it has or will provide to its customers such information and warnings
necessary and appropriate for the proper delivery, storage, use, transportation,
handling, and sale of such propane and that it will take such actions as are
necessary to fully inform its customers of the limitations, delivery, storage,
use, transportation, handling and sale of the propane, whether odorized or
unodorized, including the danger of “odor fade” as described herein, and that
Buyer will also take such actions as are necessary to receive reasonable
assurances from its customers that they are providing such information and
warnings to the ultimate end user of the propane. Seller shall have no
responsibility or liability to ensure that the propane is and/or remains
properly odorized/stenched. Buyer hereby expressly represents and warrants to
Seller that Buyer is familiar with the properties of odorized propane, and the
properties of the chemical stench (odorant) ethyl mercaptan, and of the methods
for safely using and handling odorized propane. Buyer agrees to defend
(including payment of reasonable attorneys’ fees and cost of litigation) and
indemnify, and hold harmless Seller, its affiliate companies, and its and their
directors, officers, employees, contractors, agents, and insurers from any and
all demands, claims, liabilities, damages or losses including, but not limited
to, claims related to personal injury, death, or property damage caused or
allegedly caused by or arising out or related to the odorization or
non-odorization of propane being sold under this Agreement. This indemnity shall
survive termination hereof.
7. Taxes. All taxes, fees or other charges (including, but not limited to, sales
and value added taxes) now and hereafter imposed by federal, state and local
authorities upon products sold or exchanged hereunder or upon the storage, sale,
use, inspection or shipment shall be borne by Buyer unless otherwise agreed
upon. In the event Seller is required to remit such taxes, fees other charges
and assessments, Buyer shall reimburse Seller for such amount.

H-4



--------------------------------------------------------------------------------



 



Buyer shall furnish Seller with exception certificate where exemption from any
such imposition is claimed. The price paid by Buyer to Seller shall be inclusive
of one hundred percent (100%) of Texas State severance tax reimbursement, where
applicable.
8. Warranty and Agreement to Comply with Authority. Each party warrants title to
and freedom from all liens and encumbrances on all product delivered by it
hereunder and that all product delivered and services performed hereunder shall
comply with all federal, state and local laws and regulations applicable
thereto. NEITHER PARTY MAKES ANY FURTHER WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, WHICH EXTENDS BEYOND THE DESCRIPTION ON THE FACE OF THIS AGREEMENT
EXCEPT THAT THE PRODUCT SOLD HEREUNDER SHALL BE OF MERCHANTABLE QUALITY.
9. Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
10. Force Majeure. If either party is prevented from, or delayed in, performing
any obligation hereunder, (other than an obligation to pay money) by any cause
or agency not within the control of the party affected, whether now in existence
or arising hereafter, such failure shall be excused and, so far as possible,
such cause shall be remedied with all reasonable dispatch. The settlement of
strikes shall not be deemed to be within the control of the party affected.
11. Governing Law. This contract shall be governed by and construed in
accordance with the laws of the State of Texas, without regards to the conflicts
of law.
12. Interest on Past Due Charges. Buyer agrees to pay interest on any past due
amounts owed to Seller at the highest lawful rate permitted by law of the State
of Texas.
13. Assignment. No assignment of this contract shall be made by either party
without the prior written consent of the other party, where such consent shall
not be unreasonably withheld.
14. Entire Agreement. This document constitutes the entire agreement of the
parties with respect to this transaction and any amendments hereto shall be by
written instrument executed by both parties. Each party objects to and shall not
be bound by any past or future terms and conditions not set forth herein,
including any additional or inconsistent terms shown on the other party’s
confirmation, shipping documents, or invoices, and any additions or
inconsistencies with the provisions hereof shall be null and void.
15. Waiver Clause. No waiver by either party of any breach of any of the
covenants or conditions herein contained by the other party shall be construed
as a waiver of any succeeding breach of the same or of any other covenant or
condition thereof.

H-5